                                           Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 1 of 142




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                     UNITED STATES DISTRICT COURT
                                   11
                                   12                              NORTHERN DISTRICT OF CALIFORNIA
                                   13
SEILER EPSTEIN LLP




                                        CHAD LINTON, et al.,                                   Case No. 3:18-cv-07653-JD
                                   14
                Attorneys at Law




                                                    Plaintiffs,                                DECLARATION OF GEORGE M. LEE IN
                                   15
                                                                                               SUPPORT OF PLAINTIFFS’ MOTION FOR
                                   16          vs.                                             SUMMARY JUDGMENT, OR IN THE
                                                                                               ALTERNATIVE, FOR PARTIAL SUMMARY
                                   17   XAVIER BECERRA, in his official capacity as            JUDGMENT
                                        Attorney General of California, et al.,
                                   18                                                          [FRCP 56]
                                   19               Defendants.
                                                                                               Courtroom 11, 19th Floor
                                   20                                                          Judge:   Hon. James Donato
                                   21
                                   22
                                   23                                 DECLARATION OF GEORGE M. LEE

                                   24          I, George M. Lee, declare as follows:

                                   25          1.        I am an attorney at law, in good standing, duly licensed to practice law in this

                                   26   State. I am admitted to the Northern District of California. I counsel of record for plaintiffs Chad

                                   27   Linton et al. in the above matter. I have personal knowledge of the facts stated herein, and if

                                   28   called as a witness, I could competently testify to these facts.


                                                                                           1
                                                 DECLARATION OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                             AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                           Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 2 of 142




                                    1          2.      This declaration is made in support of the plaintiffs’ motion for summary
                                    2   judgment, or in the alternative, for partial summary judgment, and to authenticate the exhibits
                                    3   referenced therein.
                                    4          3.      True and correct excerpts from the deposition of Gilbert M. Matsumoto, who was
                                    5   produced by the California Department of Justice pursuant to FRCP 30(b)(6) on June 5, 2020, as
                                    6   referenced in plaintiffs’ motion, are attached hereto as Lee Exhibit A.
                                    7          4.      A true and correct copy of Defendants’ Responses to Plaintiffs’ First Set of
                                    8   Requests for Admissions, Set One, dated and served on January 13, 2020, is attached hereto as
                                    9   Lee Exhibit B.
                                   10          5.      A true and correct copy of the document marked in this litigation and referenced
                                   11   at the deposition of Mr. Matsumoto as Exhibit 005 is attached hereto as Lee Exhibit C.
                                   12          6.      A true and correct copy of the document marked in this litigation and referenced
                                   13   at the deposition of Mr. Matsumoto as Exhibit 006 is attached hereto as Lee Exhibit D.
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                               7.      A true and correct copy of a document constituting plaintiff Chad Linton’s
                                   15
                                        criminal history records from the State of Washington, produced by the defendants in this
                                   16
                                        litigation as AGO_LINTON_014-016, is attached hereto as Lee Exhibit E. This document was
                                   17
                                        taken from the larger set of documents marked as Exhibit 011 at Mr. Matsumoto’s deposition.
                                   18
                                               8.      A true and correct copy of a document taken from plaintiff Paul McKinley
                                   19
                                        Stewart’s criminal history and firearm purchase denial records, produced by the defendants in
                                   20
                                        this litigation as AGO_LINTON_068, is attached hereto as Lee Exhibit F. This document was
                                   21
                                        taken from the larger set of documents marked as Exhibit 014 at Mr. Matsumoto’s deposition.
                                   22
                                               9.      A true and correct copy of the document marked in this litigation and referenced
                                   23
                                        at the deposition of Mr. Matsumoto as Exhibit 016 is attached hereto as Lee Exhibit G.
                                   24
                                               10.     A true and correct copy of an email produced by the defendants in this litigation
                                   25
                                        on June 5, 2020, and labeled AGO_LINTON_160-161 is attached hereto as Lee Exhibit H.
                                   26
                                               11.     A true and correct copy of an email produced by the defendants in this litigation
                                   27
                                        on June 5, 2020, and labeled AGO_LINTON_162 is attached hereto as Lee Exhibit I.
                                   28
                                               12.     A true and correct copy of a document entitled “Arizona Terminology Page”
                                                                                         2
                                                 DECLARATION OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                             AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                           Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 3 of 142




                                    1   produced in this litigation by the defense on June 5, 2020, and labeled AGO_LINTON_214-217
                                    2   is attached hereto as Lee Exhibit J. These pages were taken from the larger set of documents
                                    3   marked as Exhibit 017 at Mr. Matsumoto’s deposition.
                                    4          13.     A true and correct copy of a document entitled “Texas Terminology Page”
                                    5   produced in this litigation by the defense on June 5, 2020, and labeled AGO_LINTON_227-232
                                    6   is attached hereto as Lee Exhibit K. These pages were taken from the larger set of documents
                                    7   marked as Exhibit 017 at Mr. Matsumoto’s deposition.
                                    8          14.     A true and correct copy of a document entitled “Washington Terminology Page”
                                    9
                                        produced in this litigation by the defense on June 5, 2020, and labeled AGO_LINTON_251-255
                                   10
                                        is attached hereto as Lee Exhibit L. These pages were taken from the larger set of documents
                                   11
                                        marked as Exhibit 017 at Mr. Matsumoto’s deposition.
                                   12
                                               I declare under penalty of perjury that the foregoing is true and correct.
                                   13
SEILER EPSTEIN LLP




                                   14   Dated: June 22, 2020
                Attorneys at Law




                                                                                                         GEORGE M. LEE
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                         3
                                                 DECLARATION OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                             AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 4 of 142




                       LEE EXHIBIT A
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 5 of 142


1                  UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3
4    CHAD LINTON, et al.,                           )
                                                    )
5                     Plaintiffs,                   )
                                                    )
6                         vs.                       )Case No.
                                                    )3:18-cv-07653-JD
7    XAVIER BECERRA, in his                         )
     official capacity as Attorney                  )
8    General of California, et al.,                 )
                                                    )
9                     Defendants.                   )
     ________________________________)
10
11
12
13
14
15
16    VIDEOCONFERENCE DEPOSITION OF GILBERT M. MATSUMOTO
17                        Friday, June 5, 2020
18                                 Volume I
19
20
21
22   Reported by:
     CARLA SOARES
23   CSR No. 5908
24   Job No. 4083222
25   Pages 1 - 119

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 6 of 142


1           Q   So Mr. Matsumoto, you understand you've been

2    designated as the person to testify as to certain

3    categories.

4               Do you understand that?

5           A   Yes, I do.

6           Q   And you are here on behalf of the Department

7    of Justice to testify as to each of the ten categories

8    that are listed in the subjects of testimony?

9           A   Yes.

10          Q   Okay.    Now, we'll get more specific as we go,

11   but what have you generally done to educate yourself as

12   to each of these ten categories in a general sense?

13          A   I reviewed the case -- I reviewed the three

14   cases, Linton, Stewart, and Jones, and did my own

15   research on them.

16          Q   Okay.    Did you -- in order to be assured that

17   you are the person most qualified, did you -- what

18   documents did you review?

19          A   The documents that Maureen Onyeagbako provided

20   me.   She provided me a binder with forms, exhibits.               So

21   I reviewed them.

22          Q   Okay.

23              MS. ONYEAGBAKO:       We provided the -- we

24   provided Mr. Matsumoto with copies of the complaint,

25   answer, discovery responses, and the documents that were

                                                                Page 16

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 7 of 142


1          Q      Were you actually qualified to testify as an

2    expert witness or --

3          A      Yes.

4          Q      Okay.   In what subjects were you qualified as

5    an expert?

6          A      How to determine eligibility -- eligibility

7    status of a person trying to own or possess a firearm in

8    the state of California.

9          Q      All right.     Any other subjects that you were

10   qualified to testify as an expert in?

11         A      Just the background process.

12         Q      Okay.   So let's start with the issues that

13   you're here to testify about pursuant to the deposition

14   notice.   And again, Exhibit 6, 006, is the deposition

15   notice that sets forth all the categories.

16                So Category No. 1 has you testifying --

17                MS. ONYEAGBAKO:       Can you put that back up in

18   front of us, if you wouldn't mind?

19                MR. LEE:     Okay.

20         Q      Category 1 has you testifying as the person

21   qualified to testify regarding the Department's policy

22   or policies in denying out-of-state former felons the

23   ability to purchase and/or possess firearms in the state

24   of California when those felony convictions have been

25   set aside or vacated in their respective states of

                                                                Page 23

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 8 of 142


1    origin.

2                 Are you prepared to testify to that category

3    today?

4             A   Yes.

5             Q   So firstly, is there a written policy that is

6    described in this Category 1, which is a policy

7    regarding the denial of out-of-state former felons whose

8    felony convictions have been set aside or vacated in

9    their respective states of origin?

10            A   We just -- we just follow the penal codes or

11   the welfare institution codes, health and safety codes.

12            Q   Do I understand from your answer, does that

13   mean no, there is no actual written policy that

14   specifically pertains to this subject?

15            A   No.

16            Q   So just so it's clear, no, there is no written

17   policy?

18            A   No, there is no written policy.

19            Q   Okay.   And have you undertaken efforts to look

20   for a written policy?

21            A   No, I have not.

22            Q   Is there an unwritten policy that you're aware

23   of that pertains to the subject that we've talked about?

24            A   Not that I know of.

25                MR. LEE:   So I'm going to pull up and refer to

                                                                Page 24

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 9 of 142


1    Exhibit -- what we've previously marked in this case as
2    Exhibit 5, 005.
3                (Exhibit 5 was marked for identification
4           and is attached hereto.)
5    BY MR. LEE:
6           Q    And let's see if -- can you see Exhibit 5 on
7    the screen?
8           A    Yes.
9           Q    At the bottom, we have it indicated on the
10   footer as Exhibit 005.          Are you able to see that?
11          A    Yes, I can.
12          Q    Okay.    So this is a document that is entitled
13   "Background Clearance Unit DROS Procedures."
14               Do you see that?
15          A    Yes, I do.
16          Q    Okay.    What is this document?          And feel free,
17   by the way, to -- if you're able to pull Exhibit 5 up,
18   feel free to peruse the whole thing.
19               What is Exhibit 5?
20               MS. ONYEAGBAKO:          Give us just a moment,
21   please, Counsel.       I'm pulling up for us the written --
22   the paper copy.
23               Can you just show us where Exhibit 5 ends,
24   just so I'm sure?
25               MR. LEE:     Well, it ends at page 94,

                                                               Page 25

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 10 of 142


1    AGO LINTON 094.

2                 MS. ONYEAGBAKO:     Okay.      You can take time to

3    review it.

4                 I've given him the hard copy.

5                 MR. LEE:   Okay.    He has the hard copy in front

6    of him?

7                 THE WITNESS:    Yes, I do.

8    BY MR. LEE:

9           Q     Can you tell us what Exhibit 5 is or what this

10   document is?

11          A     This document is used to determine a basic

12   firearms eligibility check.

13                The first page you're looking at is the

14   different databases we search to see if the subject has

15   any criminal history.

16          Q     Okay.   And this is for purposes of determining

17   a person's eligibility to own or possess firearms in

18   California?

19          A     That is correct.

20          Q     Is this document part of a larger document,

21   either in a binder or something else that's part of a

22   larger set of policies or procedures?

23          A     No.

24                MS. ONYEAGBAKO:     Objection.         Lack of

25   foundation.

                                                                   Page 26

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 11 of 142


1    BY MR. LEE:

2            Q      Okay.   Let me ask it this way, just more

3    basically then:        Is this document, Exhibit 5, part of a

4    larger collection of documents that you might find in a

5    binder?

6            A      Yes.

7            Q      What is the larger document that this comes

8    from?

9            A      It's our training binder.

10           Q      And who prepares -- who prepared this

11   particular document?

12           A      It's reviewed first by staff, and it's

13   verified by the supervisor.              And then it goes to our

14   attorneys, and they review it to make sure everything is

15   okay.       Then it comes back to the dealer's record of sale

16   unit, and then we train.

17           Q      Okay.   And it's -- you mentioned it's prepared

18   by the supervisor.          The supervisor of what unit?

19           A      The background clearance unit.

20           Q      What is the background clearance unit?

21           A      It's the -- the background clearance unit is

22   the unit that processes the dealer's record of sale.

23           Q      All right.     And dealer record of sale, we also

24   call it DROS; is that correct?

25           A      That is correct.

                                                                 Page 27

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 12 of 142


1    Are you specifically asking me just for DROS only or all

2    firearms transactions?

3            Q   I'm asking you what DROS is at the moment.

4            A   Oh, DROS?    Just one system.

5            Q   And what does that system pertain to?

6            A   Consolidated firearms information system.

7    CFIS.

8            Q   Okay.   So you're saying DROS consists of CFIS

9    or --

10           A   That's the database that is being used to

11   process the dealer's record of sale.

12           Q   Okay.   So when a DROS transaction is

13   initiated, it accesses the CFIS database in order to

14   determine initial background eligibility; is that --

15           A   Yes.

16           Q   Okay.   And this is a system that is -- the

17   DROS system is a system that's administered by the

18   California Department of Justice; is that correct?

19           A   That's correct.

20           Q   And the background check itself is also

21   administered by the Department of Justice?

22           A   Using the system, the DROS system, yes.

23           Q   Okay.   And to your knowledge, is that -- is

24   that function delegable to a local law enforcement

25   agency?

                                                                Page 30

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 13 of 142


1           A    The DROS system?       No.     It's only -- Department

2    of Justice only.

3           Q    Okay.   Now, this document, which is

4    Exhibit 005, you've indicated it's a training document?

5           A    Yes.

6           Q    Is it -- training of who?

7           A    New -- new employees to the firearms -- Bureau

8    of Firearms.

9           Q    Bureau of Firearms is a division within the

10   Department of Justice?

11          A    Yes.

12          Q    And what employees specifically would be

13   trained with this document, which is Exhibit 005?

14          A    Employees that are hired or -- in the dealer's

15   record of sale section.

16          Q    Would those employees have a title, like

17   analyst or --

18          A    Criminal identification specialist 2.

19          Q    And what would a criminal identification

20   specialist 2 do?

21          A    In the DROS unit?

22          Q    Yes.

23          A    Determine eligibility of the person applying

24   to own or possess a firearm in California.

25          Q    Okay.   And this document, Exhibit 005, would

                                                                Page 31

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 14 of 142


1    prohibitive as far as a firearm right is concerned.                 But

2    what does this particularly mean when it says, "The laws

3    of that particular state where the conviction occurred

4    apply"?

5           A    An out-of-state agency.           An example would be

6    Nevada, Arizona, New York, New Jersey.               It has to be a

7    territory within the United States.

8           Q    Right.    But I guess what I'm looking at is --

9    from your answer -- is what does it mean as far as when

10   it says that "The laws of that state where the

11   conviction occurred apply"?

12               Does that mean that -- if what you're saying

13   is that the law of that particular state doesn't matter

14   as far as the prohibition is concerned, does this -- is

15   that somewhat at odds with what this document says?

16               MS. ONYEAGBAKO:      Objection.         Asked and

17   answered.

18   BY MR. LEE:

19          Q    You can answer.

20               MS. ONYEAGBAKO:      Do you know?

21               THE WITNESS:     It's -- it's based -- on that

22   particular other state, we're basing it on Penal Code

23   29800, where if you're convicted in another state of a

24   felony, you will be prohibited in California unless you

25   have a governor's pardon that restores your firearm

                                                                     Page 33

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 15 of 142


1    rights.

2    BY MR. LEE:

3           Q    Okay.   Then what is the purpose of this

4    statement that "The laws of that particular state where

5    the conviction occurred apply"?            Is that not a true

6    statement then?

7                MS. ONYEAGBAKO:       Objection.        Repetitive, asked

8    and answered, and lacks foundation.

9    BY MR. LEE:

10          Q    You can answer.

11          A    Oh, okay.    Sorry.      Can you rephrase that

12   question again?     Sorry.

13          Q    Yes.

14               So does that mean that this particular

15   statement doesn't really apply?            When this document says

16   that "The laws of that particular state where the

17   conviction occurred apply," and you're saying that

18   without a gubernatorial pardon from that state that the

19   person is still prohibited pursuant to the California

20   penal code, does that render this statement meaningless?

21               MS. ONYEAGBAKO:       Objection.        Calls for a legal

22   conclusion, lacks foundation, asked and answered.

23               THE WITNESS:     Regarding that statement, like I

24   said, these procedures are being revised because there

25   was renumbering of some of the penal codes so that

                                                                  Page 34

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 16 of 142


1                 We have a binder with the federal laws of all

2    the -- not the federal laws.          We call it the FBI binder,

3    the federal binder, that has, like, terminology of the

4    state or restoration rights of another state or a

5    set-aside.

6                 We would have to review them before we could

7    make our decision.

8    BY MR. LEE:

9             Q   Okay.   Help me understand this then:         This

10   document, Exhibit 5, says "The laws of that particular

11   state where the conviction occurred apply."

12                Are you saying that that is not the current

13   DOJ policy?

14            A   We don't have a policy.          We follow the penal

15   codes.

16            Q   But are you saying that "The laws of the

17   particular state where the conviction occurred apply" is

18   not the case, that that is not what the DOJ's -- the DOJ

19   does not -- strike.

20                Let me ask it this way:          Are you saying that

21   the laws of the particular state where the conviction

22   occurred does not apply?

23            A   No, I didn't say that.         Where the laws of that

24   state, say Arizona -- we do our research.             We do our due

25   diligence to check.

                                                                Page 36

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 17 of 142


1                 Example:      An individual arrested for a felony,

2    we would contact that state to see if it was reduced, to

3    see if it was reduced to a misdemeanor or if there's

4    anything -- any other disposition that might appear on

5    their -- his criminal history record from that state.

6                 Like, if we saw a set-aside, we would look it

7    up in the terminology page for that state, and then we

8    would see what the terminology page requires us to do.

9    Then we would look into the restoration of rights.                  Then

10   we would make our determination.

11            Q   But I guess I'm just not understanding what

12   you mean, then, when -- or what the Department means

13   when -- when it trains its individuals that the laws of

14   the particular state where the conviction occurred

15   apply.

16                You're saying -- maybe -- is your testimony

17   that that is not an absolute rule, that that's -- that

18   California does its own determination?

19            A   No.   No.     We do our due diligence.           We would

20   treat anybody, regardless if they're applying in

21   California or Arizona, the same.

22                We do our due diligence in determining if

23   they're eligible.         We check to see if it was reduced to

24   a misdemeanor.      We check to see if he has his civil

25   rights restored.         We check set-aside.           We check all that

                                                                     Page 37

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 18 of 142


1    because we treat out-of-state individuals just like

2    California individuals.       Same way.        It doesn't change.

3           Q    Can you tell me the process that an analyst or

4    the DOJ employee goes through to review the laws of that

5    particular state where the conviction occurred to

6    determine how it applies?

7           A    The process would be, first we would do his

8    background.    And if there's a conviction that appears in

9    that state, we would do our research.               We would contact

10   the state first to see if it was reduced.               Or if there's

11   no disposition, we would contact that state to determine

12   if there was a conviction or not.

13               Then we -- if there was, we would determine if

14   it's an offense that can be reduced to a misdemeanor.

15   Then if there's no other information that's on the FBI

16   record, we would make our determination.

17               So if I saw a misdemeanor on that record, I

18   would approve them.

19          Q    Do you -- so as part of your job -- ordinary

20   job duties when you're not testifying, do you actually

21   participate in the approval or denial process?

22          A    Yes.

23          Q    Are you a supervisor?

24          A    Yes, I am.

25          Q    So you look to see whether or not it -- so if

                                                                  Page 38

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 19 of 142


1                MR. LEE:    Yes.     I apologize.

2           Q    So understanding there may be some other

3    disqualifying misdemeanors, such as a misdemeanor crime

4    of domestic violence, for example, but putting aside

5    those specific prohibiting misdemeanors, generally

6    speaking, if a felony -- a garden variety felony --

7    let's say a burglary -- is reduced to a misdemeanor in

8    another state, you're saying generally that that would

9    not be disqualifying for firearms ownership?

10               MS. ONYEAGBAKO:       Objection.        Lacks foundation,

11   misstates the witness's testimony.

12               THE WITNESS:       If it was reduced to a

13   misdemeanor, and it doesn't have any type of subsequent

14   action, like a set-aside or civil rights restored, yes.

15   BY MR. LEE:

16          Q    What is -- why would a set-aside of a

17   misdemeanor be disqualified?

18          A    It depends on the terminology of that state.

19   Sometimes a set-aside does not restore firearm rights.

20          Q    Why would a restoration of rights in a state

21   be disqualifying in California?

22          A    Because 29800, a felony conviction in another

23   state would need a presidential pardon, and it must

24   state "firearm rights restored."            And restoration of

25   rights in California -- California is one of the states

                                                                  Page 41

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 20 of 142


1    that doesn't honor restoration of rights given by other

2    states.

3           Q    Right.     But what I think I'm trying to

4    understand is, generally speaking, you look to the laws

5    of another state, and you look at the court records of

6    another state, right?

7           A    Yes.

8           Q    If necessary.

9                And if it shows, for example, that in another

10   state, a felony conviction was subsequently reduced to a

11   misdemeanor and then disposed of that way, is that

12   person generally qualified to own firearms in

13   California?

14               MS. ONYEAGBAKO:       Objection.         Lacks foundation,

15   irrelevant.

16               THE WITNESS:      It depends if the offense is

17   reduceable.

18   BY MR. LEE:

19          Q    Well, if it's reduced to a misdemeanor, let's

20   assume that it's reduceable.           I'm giving you the

21   situation where it actually was reduced to a misdemeanor

22   by a court in another state.

23               MS. ONYEAGBAKO:       Objection.         Relevance.   This

24   case does not involve misdemeanors.

25               MR. LEE:     It does, and relevance is not a

                                                                   Page 42

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 21 of 142


1    proper objection.

2                MS. ONYEAGBAKO:        Objection.         Also lacks

3    foundation.

4                You can answer.

5                MR. LEE:    Madam Reporter, can you read the

6    question back, please?

7                (Record read as follows:

8                  "Question:     Well, if it's reduced to a

9           misdemeanor, let's assume that it's reduceable.

10          I'm giving you the situation where it actually was

11          reduced to a misdemeanor by a court in another

12          state.")

13               MS. ONYEAGBAKO:        Same objections.

14   BY MR. LEE:

15          Q    In that situation, it was reduced to a

16   misdemeanor so therefore it is reduceable.                 So is that

17   person disqualified from owning firearms in California?

18          A    No.

19          Q    Okay.   That's -- I think I'm just trying to

20   establish that baseline understanding.

21               So that's how you would look at the laws of

22   another state; is that what you're saying?

23          A    Yes.

24          Q    But whether or not the other state actually

25   set aside the conviction or dismissed the felony

                                                                    Page 43

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 22 of 142


1    conviction or dismissed the case, that doesn't matter

2    for purposes of California if it was a felony

3    conviction; is that correct?

4             A     That is correct.

5             Q     The analyst that's applying the training

6    that's set forth in this particular document, are they

7    supposed to -- what sources are they supposed to consult

8    with to determine whether the laws of any particular

9    state apply?

10            A     Our national instant gun check system federal

11   binder.

12            Q     Okay.   So that's a binder that's kept at the

13   DOJ, and you refer to it as the federal binder or the

14   FBI binder?

15            A     Federal binder.

16            Q     Federal binder.      Okay.

17                  What does the federal binder consist of?

18            A     The laws, some of the offenses, domestic --

19   what could be considered domestic violence, state

20   prohibitors, terminology pages, restoration of rights

21   pages.       That's about it that I can think of right now.

22            Q     All right.    I think you did produce some of

23   those pages last night, which are contained in

24   Exhibit 17.       But we'll return to that issue later.

25                  For now, I'd like to stick with Exhibit 005.

                                                                Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 23 of 142


1    If you could turn to page 082 of that document if you

2    have it in front of you.

3             A   Yes, I do.

4             Q   Okay.   So where it says "Pardons," at the very

5    top it says, "Pardons/Civil Liability Relief - Other

6    States."

7                 Do you see that?

8             A   Yes, I do.

9             Q   The first paragraph says that "A person

10   convicted of a felony in another state who has a

11   governor's pardon from that state is prohibited from

12   possessing a firearm in California, unless the pardon

13   expressly restores the right to receive and possess

14   firearms.     Rights are not restored if the conviction

15   involved the use of a dangerous weapon."

16                Do you see that?

17            A   Yes, I do.

18            Q   So is that a policy of the Department of

19   Justice?

20            A   No, it's just an opinion.

21            Q   Well, it's an opinion that gets applied,

22   right?

23            A   Yes.

24            Q   And hopefully it gets applied consistently?

25            A   Yes, it does.

                                                                Page 45

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 24 of 142


1             Q     And it gets applied uniformly to anyone who
2    falls within the -- that situation, right?
3             A     Correct.
4             Q     And the Department strives to apply that
5    opinion evenly?
6             A     Evenly to everybody.             Treat everybody the
7    same.
8             Q     Right.     And to minimize any exceptions to
9    that?
10            A     Correct.
11            Q     So is that not a policy?
12                  MS. ONYEAGBAKO:          Objection.     Asked and
13   answered.
14                  THE WITNESS:       No.     No.
15   BY MR. LEE:
16            Q     And help me understand why that is not a
17   policy.
18            A     Because when we do background checks,
19   everything is either based on penal codes or federal
20   codes.       When we do background checks, it's penal codes
21   or federal codes.          That's it.
22                  Basically this form is just like a reference,
23   for reference, if they run into certain situations.
24   That's why we tell them if they're not sure, consult
25   your supervisor.

                                                                 Page 46

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 25 of 142


1             Q   Right.     It's a -- it's an item of reference

2    that needs to be applied to everybody in the situation,

3    right?

4             A   Correct.

5             Q   And analysts who are applying it aren't

6    generally allowed to deviate from that, right?

7             A   No.

8             Q   So again, that doesn't indicate to you that

9    that's a policy?

10                MS. ONYEAGBAKO:         Objection.       Asked and

11   answered.

12                THE WITNESS:      No.

13   BY MR. LEE:

14            Q   And that's because -- and the basis for your

15   answer is because there's a penal code that overrides --

16            A   No, I didn't say there was a penal code that

17   overrides.     I said we -- when we do the background

18   check, we follow certain penal codes, health and safety

19   codes, welfare institution codes, or based on federal

20   codes.

21            Q   Okay.    And I'm asking you all this because, A,

22   I think we need to establish whether it's a policy or

23   not, but also, I need to be able to understand how to

24   refer to this.

25                I mean -- okay.         So you're saying it's a point

                                                                       Page 47

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 26 of 142


1    of reference.        If I referred to it as a guideline, is

2    that fair?

3           A     That's fair.

4           Q     Okay.     So this is a guideline that a person

5    convicted of a felony is prohibited from possessing a

6    firearm in California unless the pardon restores the

7    right to receive and possess firearms.

8                 It makes reference to an Attachment 4.

9                 Do you see that in the document?

10          A     Yes.

11          Q     What is Attachment 4?

12          A     Excuse me.     Okay.      I see Attachment 4.

13          Q     Okay.     And it starts at page -- I think it

14   starts at page 086.

15          A     Yes, it does.

16          Q     So is this the way that this document actually

17   appears in the training materials?

18          A     Yes, it does.

19          Q     Okay.     And so there's no subsequent pages to

20   this; is that --

21          A     No.

22          Q     I mean, exactly how it looks is how it

23   appears?

24          A     Yes, it does.

25          Q     Okay.     So -- and this Attachment 4 is -- looks

                                                                  Page 48

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 27 of 142


1           A     Yes.

2           Q     And as far as you're aware, is there any

3    updated Attorney General opinion that pertains to

4    pardons from governors from other states that refers to

5    the right to possess a firearm instead of a privilege?

6           A     Just what was in our federal binder under

7    pardons and restorations.

8           Q     All right.     But this Exhibit 005 doesn't

9    reference that, does it?

10          A     No.

11          Q     And there are portions of this document,

12   Attachment 4, which is at page 086, that are crossed

13   out.

14                Do you see that?

15          A     Yes, I do.

16          Q     Do you know why those portions are crossed

17   out?

18          A     I'm not aware.       I wasn't around in '83, so I'm

19   not aware.

20          Q     Understood.

21                So again, returning to page -- I believe it

22   was 082, in the next paragraph, it says, "A person

23   convicted of a felony in another state whose civil

24   disabilities were removed under the laws of that state

25   (similar to PC Section 12023.4) is prohibited from

                                                                Page 50

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 28 of 142


1    possessing handguns in California."

2                 Do you see that?

3           A     Yes.

4           Q     What does this mean?

5                 MS. ONYEAGBAKO:     Objection.         Calls for a legal

6    conclusion.

7    BY MR. LEE:

8           Q     Well, let me ask it this way:            What

9    information is this intended to convey to the trainee

10   recipient of this material?

11          A     This is kind of like the restoration of rights

12   page where it specifically states California doesn't

13   honor restoration of rights given by other states unless

14   there's a governor's pardon and, you know, firearm

15   rights are restored.

16          Q     So you didn't agree that it was a policy with

17   regard to the prior sections.           I assume that's the same

18   here, that this does not reflect a policy of the

19   Department of Justice?

20          A     No.

21          Q     But is it fair to call this, likewise, a

22   guideline?

23          A     Yes.

24          Q     Okay.   So does this reflect the Department of

25   Justice's guidelines generally that the California

                                                                  Page 51

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 29 of 142


1    Department of Justice does not recognize a restoration

2    of firearms order from another state?

3           A     Yes.

4           Q     And the paragraph that this document

5    references is Attachment 5, right?

6           A     I see Attachment 5.        Yes.

7           Q     And if you're able to flip down to it,

8    Attachment 5 is, likewise, an Attorney General opinion

9    from 1967.

10          A     That is correct.

11          Q     And again, paragraph -- I'm sorry --

12   Attachment 7 is only a portion of a document.

13                Do you agree?

14          A     I agree.

15          Q     And the entirety of that document doesn't --

16   isn't actually attached to the training materials that

17   are part of this document; is that correct?

18          A     That's correct.

19          Q     Now, this Attachment 7 doesn't actually

20   reference Attorney General Opinion 67100, or at least it

21   doesn't appear on the face of that attachment.

22                Is there any reason for you to dispute that

23   this is part of Attorney General Opinion No. 67100?

24                MS. ONYEAGBAKO:     Which attachment are you

25   referring to?

                                                                Page 52

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 30 of 142


1    you're aware of that resembles what you might call a

2    guideline regarding the Department's treatment of

3    out-of-state felony convictions that have either been

4    set aside or vacated?

5           A    No, not on -- no.

6           Q    All right.     So these portions of Exhibit 5 are

7    the only direct discussion of this -- of these topics

8    that you are aware of; is that fair?

9           A    That's fair.

10          Q    And in preparing for your deposition today as

11   the 30(b)(6) designee on behalf of the Department, did

12   you see any other internal document that described how

13   the Department is supposed to treat out-of-state felony

14   convictions that have been set aside or vacated?

15          A    No.

16          Q    So returning to Exhibit 006, which is the

17   deposition notice --

18          A    Okay.

19          Q    -- Category 2, you're here to testify as to

20   the Department's treatment and interpretation of

21   out-of-state felony convictions for purposes of

22   determining whether a person is entitled to purchase or

23   possess firearms in the state of California.

24               And we touched on this a little bit earlier in

25   your testimony, but what preparation did you undertake

                                                                Page 54

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 31 of 142


1    specifically to testify on that category?

2           A    I did my research on the case -- on the cases

3    regarding out-of-state convictions.

4           Q    All right.     What do you mean by your research?

5           A    I looked at the denial, what the denial was

6    based on; I looked at our federal book dealing with

7    out-of-state with that particular state; and looked at

8    the terms that were on his out-of-state criminal history

9    record.

10          Q    When you say "his," you're talking about --

11          A    An applicant or a client.

12          Q    -- the plaintiff?

13          A    The plaintiff.       That's better.

14          Q    Okay.     Did you do anything else to prepare

15   yourself to testify as to this category?

16          A    No.     No, I did not.

17          Q    Now, as we understand it -- and you've touched

18   on this earlier -- the Department's position with regard

19   to this topic is that -- is primarily a straightforward

20   reading of the statute, which is Penal Code Section

21   29800; is that fair?

22          A    That's fair.

23          Q    And can you articulate what that position is?

24          A    If an individual is convicted in another state

25   for a felony, California would prohibit that person

                                                                Page 55

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 32 of 142


1    applying for the firearm.

2           Q    Okay.     And it doesn't matter whether or not

3    that conviction -- felony conviction was set aside in

4    another state or vacated?

5           A    No.

6           Q    And it wouldn't matter if that person had

7    their firearms rights restored in connection with that

8    felony conviction being set aside?

9           A    No.

10          Q    And that is based on a simple straightforward

11   reading of Section 29800?

12          A    And the California page explaining restoration

13   of rights given by other states requires a governor's

14   pardon that specifically states his firearm rights are

15   restored.

16          Q    And what is that document that you're

17   referencing?

18          A    It was provided in one of your cases that

19   you're working on.       It's the California pardons and

20   restorations.       It's one of the documents.

21          Q    Okay.     You've produced in this case -- well,

22   strike that.

23               You're saying that there's an exception when

24   the -- there has been a gubernatorial pardon from

25   another state that expressly restored the person's

                                                                Page 56

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 33 of 142


1    what's in the state and the NICS check.

2           Q     I see.     So it does consult with the -- it does

3    consult the NICS database in order to look at

4    convictions nationwide?

5           A     Correct.     That is correct.

6           Q     Okay.     So you're saying that this page,

7    AGO LINTON 119, comes from the FBI?

8           A     Yes.

9           Q     And why is this -- strike.

10                Is this page, AGO LINTON 119, is this a

11   California Department of Justice policy?

12          A     It's not a policy.         It's just a reference.

13   It's for reference.        All 50 states have the same thing,

14   same type of -- this is NICS.             Like, for Texas, Texas

15   has one.     All the U.S. territories in the U.S., they all

16   have this.

17          Q     You're saying this is not a policy of the

18   California Department of Justice?

19          A     No.     It's an opinion.

20          Q     But it's an opinion that is followed, right?

21          A     Correct.

22          Q     And it's an opinion that provides guidance?

23          A     Yes.

24          Q     And it's an opinion that gets applied to

25   people who fall within its parameters?

                                                                Page 59

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 34 of 142


1           A     Yes.

2           Q     And it's an opinion that gets applied to

3    people who fall within its parameters evenly?

4           A     Evenly.

5           Q     And without exception?

6           A     No exceptions.

7           Q     Okay.     So -- but you're hesitating on calling

8    it a policy?

9           A     I don't call it a -- I just call it an opinion

10   and use it as a reference.

11          Q     Okay.     It's an opinion that gets followed; is

12   that fair?

13          A     That's fair.

14          Q     Okay.     So aside from Penal Code 29800 --

15   actually, let me just back up for a second.

16                (Exhibit 8 was marked for identification

17          and is attached hereto.)

18   BY MR. LEE:

19          Q     So we've marked as Exhibit 008 another

20   document that has been produced in this case.            It's a

21   two-page document that was produced by the defense in

22   this case.     It's AGO LINTON 095 through 096.

23                MS. ONYEAGBAKO:       Can you give us a moment,

24   please?

25                MR. LEE:     Sure.

                                                                Page 60

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 35 of 142


1    BY MR. LEE:

2           Q    Is that true?

3           A    No.

4           Q    All right.     So then I must have misunderstood

5    your testimony because we started down this by saying,

6    you know, is there anything that resembles a DOJ policy

7    regarding the treatment of out-of-state felony

8    convictions?

9                The DOJ's policy is -- if I understand it --

10   is that out-of-state felony convictions is not -- that

11   are set aside or vacated in another state don't lift the

12   firearms prohibition, and that's based solely on Section

13   29800 and the one page of the FBI binder that's LINTON

14   page 119.

15               Is that a fair recitation of what we've

16   testified to so far?

17          A    Yes.

18               MS. ONYEAGBAKO:       I'm sorry, Counsel.     I didn't

19   hear the question.       I think you started out with the

20   DOJ's policy; is that correct?

21               MR. LEE:     I lost the question in all of that.

22               I think I was asking the witness how

23   California treats out-of-state felony convictions that

24   have been set aside or vacated in another state.

25               And the witness says that California does not

                                                                Page 62

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 36 of 142


1    recognize a felony conviction that has been set aside or

2    vacated in another state.

3             Q   Is that fair?

4             A   That's fair.

5             Q   And the basis for that, you indicated, sir, is

6    Section 29800, a plain reading of Section 29800, which

7    is marked as Exhibit 8, and the one page from the FBI

8    binder that pertains to pardons; is that correct?

9             A   That's correct.

10            Q   All right.     And is there any other source that

11   you're aware of that formulates the DOJ's policy on that

12   topic?

13                MS. ONYEAGBAKO:      Sorry for interrupting, but

14   objection.     Lacks foundation.

15                THE WITNESS:     It's not a policy.       It's a penal

16   code that we're following.          It says Penal Code 29800, so

17   we're following the penal code.             It's not policy.

18   BY MR. LEE:

19            Q   Well, does Penal Code Section 29800 reference

20   out-of-state felony convictions that have been set aside

21   or vacated?

22            A   Yes.

23            Q   In what respect?

24            A   Under 29800, a person that is convicted of a

25   felony in another state is prohibited in the state of

                                                                Page 63

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 37 of 142


1    California unless he has a governor's pardon that

2    specifically states his firearm rights are restored.

3           Q    But 29800 doesn't specifically mention a

4    situation where the felony conviction was set aside or

5    vacated, right?

6           A    That's correct.

7           Q    So the Department has to issue its own

8    separate policy on that subject; is that correct?

9                MS. ONYEAGBAKO:      Objection.         Lacks foundation.

10               THE WITNESS:     I wouldn't consider it policy.

11   I would consider it just following the penal codes.               We

12   just follow what the penal codes say.

13   BY MR. LEE:

14          Q    Okay.   So your testimony, then, is that there

15   is no DOJ policy that pertains to the treatment of

16   out-of-state felony convictions that have been set aside

17   or vacated in their respective state because it's just

18   simply a matter of reading 29800?

19          A    Yes.

20          Q    And the pardons issue, that might be an

21   exception, but that comes from the one page of the FBI

22   binder?

23          A    That is correct.

24          Q    Now, 29800(a)(1) obviously applies to

25   convictions that occur in California itself, right?

                                                                  Page 64

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 38 of 142


1             A   That is correct.
2             Q   But there is an exception to this rule; is
3    that true?
4             A   (a)(1)?
5             Q   Well, where the felony conviction was later
6    reduced to a misdemeanor.
7             A   (a)(1), that deals with outstanding warrants
8    and felonies in the state of California or any other
9    state.
10            Q   What I'm saying is that for firearms
11   prohibition purposes, there's an exception to
12   29800(a)(1), and that's where a felony conviction was
13   subsequently reduced to a misdemeanor, right?
14                MS. ONYEAGBAKO:         Objection.     Foundation.
15                THE WITNESS:       If that offense is a reduceable
16   charge.
17   BY MR. LEE:
18            Q   Okay.     Well, let's turn to Exhibit 5 again
19   then, and specifically look at page 081.
20                MS. ONYEAGBAKO:         I've got it.     I have it in
21   front of me now.
22   BY MR. LEE:
23            Q   Okay.     Do you see where it says "Subsequent
24   Action - California Law," the heading?
25            A   Page 81?

                                                               Page 65

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 39 of 142


1    wouldn't honor it.

2    BY MR. LEE:

3           Q    When you say "straight felony," you're talking

4    about something that is a straight felony that is not a

5    wobbler?

6           A    That is correct.

7           Q    Okay.     So you're saying that even if the

8    person got a 17(b) reduction on a straight felony, if it

9    wasn't a wobbler, that doesn't restore the person's

10   rights?

11          A    Yes.     We would prohibit him.

12          Q    But there are -- but there are situations in

13   California where a person is convicted of a wobbler, and

14   it's subsequently reduced to a 17 -- to that misdemeanor

15   pursuant to Section 17, correct?

16          A    Correct.

17          Q    And in those situations, that does restore a

18   person's right to possess a firearm, correct?

19          A    It depends on the offense.               If it's domestic

20   violence -- if it's domestic violence, it doesn't

21   matter.

22          Q    Right.     So putting aside those exceptions that

23   are listed here and that need to be updated because the

24   penal code sections need to be updated, but putting

25   aside those prohibiting misdemeanor sections, there are

                                                                    Page 67

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 40 of 142


1    circumstances under which a person convicted of a felony

2    conviction, if it's a wobbler and reduced to a

3    misdemeanor pursuant to Section 17, that person gets

4    their rights restored, right?

5           A    Yes.

6           Q    And that's how -- generally speaking, that's

7    how some people in California have their firearms rights

8    restored to them even after they technically suffered a

9    felony conviction, right?

10               MS. ONYEAGBAKO:      Objection.         Foundation.

11               THE WITNESS:     Yes.

12   BY MR. LEE:

13          Q    Okay.   And it's frequent, right?            Would you

14   agree with me?

15          A    I agree.

16          Q    Okay.   So -- but in that situation, that

17   doesn't change the fact that that person was convicted

18   of a felony at some point, right?             Would you agree?

19          A    Yes, I agree.

20          Q    So looking at Section 29800, again, that's

21   reflected in Exhibit 8, that doesn't tell the whole

22   story, though, does it?

23          A    No.

24          Q    Because there are situations where a person

25   has been convicted of a felony under the State of

                                                                  Page 68

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 41 of 142


1    California, but if the circumstances are correct, or if

2    the circumstances warrant it, such as it's a wobbler,

3    it's reduced to a misdemeanor, and it's not a

4    disqualifying misdemeanor, that person gets their

5    firearms rights back, right?

6           A    That's correct.

7           Q    It's just that California deems those felony

8    convictions to have been misdemeanors; is that generally

9    your understanding?

10               MS. ONYEAGBAKO:      Objection.         Vague as to -- I

11   think you said these misdemeanors?

12               MR. LEE:    I think I said California deems

13   those convictions to have been misdemeanors.

14               THE WITNESS:     Once the 17 PC has been granted?

15   BY MR. LEE:

16          Q    Correct.

17          A    Yes.

18          Q    Okay.   So that's under 17 of the California

19   penal code.

20               So for purposes of another state, such as

21   Arizona, Washington or Texas, it doesn't matter whether

22   or not the laws of that state deem the felony conviction

23   not to have occurred, right?

24          A    Yes.

25          Q    Yes, you're agreeing it doesn't matter?

                                                                  Page 69

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 42 of 142


1           A    I'm agreeing it doesn't matter.

2           Q    Right.     That person is going to be prohibited

3    in California no matter what the court of that state

4    deems it to be?

5           A    I would say -- I would say no.           Because it

6    depends on that -- if it's updated to his criminal

7    history records, if it just shows felony, and it says

8    set-aside or civil rights restored, reduced to a

9    misdemeanor, that's how we contact them.

10          Q    Right.     I'm not talking about a reduction to a

11   misdemeanor situation.

12               I'm talking about a felony conviction from

13   another state that -- a felony conviction from another

14   state that has been set aside or vacated, right?             That

15   straightforward situation, subsequently set aside or

16   vacated from another state, not reduced to a

17   misdemeanor.

18               So what I'm saying is that it doesn't matter

19   whether that other state deems that felony conviction

20   not to have occurred, right?           From the DOJ's perspective

21   it's irrelevant?

22          A    Yes, under 29800.         That's what we're basing

23   our prohibition on.

24               MR. LEE:     All right.       Do you want to take a

25   break before we move on to the next categories?

                                                                Page 70

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 43 of 142


1                MS. ONYEAGBAKO:      Yeah, I need to take a break.

2                MR. LEE:    Okay.    Let's just take ten minutes.

3                MS. ONYEAGBAKO:      Okay.      Thank you.

4                (Recess, 10:36 a.m. - 10:56 a.m.)

5                MR. LEE:    Back on the record.

6           Q    Mr. Matsumoto, right?

7           A    That's correct.

8           Q    Okay.   So you're also here to testify --

9    returning to the deposition notice, which is

10   Exhibit 006, you're here to testify as to Categories 5

11   and 6, and these are categories that generally pertain

12   to the interpretation of Mr. Linton's criminal history

13   and the basis for his denial of his attempt to purchase

14   firearms.

15               Are you prepared to testify to those

16   categories today?

17          A    Yes.

18          Q    And what documents did you review to prepare

19   yourself to testify as to these categories regarding

20   Mr. Linton's eligibility to purchase or possess

21   firearms?

22          A    The documents that were submitted by

23   Ms. Onyeagbako regarding the case.

24               MR. LEE:    Okay.    And I have marked these and

25   included them in the exhibit folder, but I did mess up.

                                                                Page 71

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 44 of 142


1                MS. ONYEAGBAKO:      Okay.      Great.   Right.    But

2    they're not -- but there may be gaps in that numbering.

3                MR. LEE:    Correct.

4                MS. ONYEAGBAKO:      And just to clarify, it was

5    in the afternoon, not last night.

6                I just want to make sure so I can put the

7    papers in front of the witness.

8                MR. LEE:    Right.

9                THE WITNESS:     Mr. Lee, I have the documents in

10   front of me.

11   BY MR. LEE:

12          Q    Okay.   And I just want to make sure, again, in

13   being able to testify as to the categories regarding

14   Mr. Linton's eligibility, you didn't go outside of any

15   of the documents that are in front of you?

16          A    No.

17          Q    Okay.   So Mr. Linton began receiving denials

18   of his attempted firearms purchases beginning in 2015;

19   is that correct?

20          A    That's correct.

21          Q    What was the basis for the denials?

22          A    A felony conviction appearing on his

23   out-of-state criminal history record.

24          Q    Was that a felony conviction from Washington

25   State that occurred in 1987?

                                                                   Page 74

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 45 of 142


1           A    That is correct.

2           Q    And so let's make sure.

3                Aside from the Washington State felony

4    conviction in 1987, was there anything else on

5    Mr. Linton's criminal history that you saw that

6    disqualified him from being able to purchase a firearm?

7           A    California, he only has an application for

8    beverage control.      So he would be -- that California

9    record, he'd be okay, but Washington felony conviction.

10          Q    Right.    I'm just making sure that there wasn't

11   any other conviction out there that you're aware of that

12   would otherwise disqualify him.

13          A    Not that I'm aware of.

14          Q    Okay.    So if you turn to -- on Exhibit 11,

15   specifically to page AGO LINTON 012, I think you have it

16   up on the screen, too.

17          A    Okay.

18          Q    All right.     So this is a document that says

19   "USNA Denial."

20               Do you see that?

21          A    Yes.

22          Q    What is USNA?

23          A    This is an ammunition denial.

24          Q    Ammunition?

25          A    Yes.

                                                                Page 75

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 46 of 142


1           A    Yes, I do.

2           Q    Do you know what that would be, what the

3    redacted portion is?

4           A    Yes.

5           Q    What is it, generally speaking?

6           A    It's the FBI number.

7           Q    Oh, I see.    That's associated with Mr. Linton?

8           A    That is correct.

9           Q    Okay.   So it's some type of identifier that

10   identifies Mr. Linton or is connected to Mr. Linton

11   somehow?

12          A    Yeah.   It's a federal investigation record.

13          Q    Okay.

14          A    His out-of-state record.

15          Q    All right.    Understood.

16               So if you can turn to pages -- sticking in

17   Exhibit 011 for a minute -- pages that are marked 014

18   through 016.

19          A    Okay.

20          Q    Can you tell us what pages 014 through 016

21   are?

22          A    That is his Federal Bureau of Investigation

23   record for the State of Washington.

24          Q    Are these records that the California DOJ

25   accessed when it made the determination to deny

                                                                Page 79

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 47 of 142


1    Mr. Linton?

2           A    Yes.

3           Q    Now, according to this printout, on page 015,

4    it says -- it shows zero felonies, right?

5           A    Yes.

6           Q    And one gross misdemeanor; is that correct?

7           A    That's correct.

8           Q    Now, under the column of "Disposition," if you

9    scroll down a little bit -- and I don't know if you can

10   see my highlighting -- but are you able to see the

11   highlighting that says "Disposition"?

12          A    Yes, I can.

13          Q    Okay.    So here it says "Vacated."

14               Do you see that?

15          A    Under "Status"?         Yes.

16          Q    Yes.    Okay.     So as far as the State of

17   Washington is concerned, there were zero felonies on

18   Mr. Linton's record at the time this printout was

19   created.    Would you agree?

20          A    Zero felonies?         You're saying there's zero

21   felonies on his record?

22          Q    Based on this printout.              As far as the State

23   of Washington was concerned, there were zero felonies.

24          A    For the State of Washington?

25          Q    Yes.

                                                                   Page 80

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 48 of 142


1           A     For the State of Washington, yes.
2           Q     All right.      Now, where it says "Status:
3    Vacated," do you see the handwritten notation "Not
4    recognized CA," exclamation mark?
5           A     Yes.
6           Q     And that's on page 015?
7           A     Yes.
8           Q     Do you know whose handwriting that is?
9           A     No, I don't.
10          Q     Is it typical for an analyst to make
11   handwritten notations on an FBI printout?
12          A     Yes.
13          Q     Is it likely that the analyst who looked at
14   this issue is the one that made this notation?
15          A     Yes.
16                MS. ONYEAGBAKO:         Objection.     Calls for
17   speculation.
18   BY MR. LEE:
19          Q     Okay.    Let me just ask you this way:             If you
20   had to figure out who made that handwritten notation,
21   how would you go about doing that?
22          A     I'd probably ask the supervisor of the
23   background clearance unit.
24          Q     Okay.    Would that be Ms. -- I think you said
25   it was Sanchez?

                                                               Page 81

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 49 of 142


1           A    Or Chia or Cheri or Rachel.              One of the three.

2    It's one of the three I would ask.

3           Q    Okay.     Did you actually talk to the person who

4    made the determination that Mr. Linton was not eligible

5    to purchase or own firearms?

6           A    No.     I don't know who it is.           I don't know the

7    analyst who denied it.

8           Q    Right.     But you did your own independent

9    review; is that correct?

10          A    That's correct.

11          Q    And after your own independent review of these

12   records, you agree with that assessment that he's

13   denied?

14          A    Yes, I do.

15          Q    And the basis is what's indicated in this

16   handwritten notation, that vacated felony conviction is

17   not recognized in California?

18          A    No.     I did my own research, and this is an

19   example where, on the out-of-state records, that you

20   need to do your due diligence.            Because if that

21   "vacated" was there, I would see felony conviction.                But

22   since I see this "vacated," I would look into NICS

23   terminology to see what "vacated" means.

24          Q    Okay.     So you actually did reference what the

25   term "vacated" means in NICS?

                                                                   Page 82

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 50 of 142


1           A     Yes.
2           Q     And was that -- is that available in
3    Exhibit 017 somewhere?
4           A     No.
5           Q     Okay.     So what is the -- where would you find
6    the definition of "vacated" in -- as far as NICS is
7    concerned?
8           A     In the Washington State terminology page.
9           Q     Okay.     Is that available in Exhibit 17?
10          A     No.     Oh, wait.     Excuse me.
11                Can you hold on for a minute, please?
12          Q     Sure.     Take your time.
13          A     Yes, I have the document in front of me.
14          Q     Okay.     Is the terminology page that you're
15   referring to, is that found at the very last page of
16   that document, which is AGO LINTON 255?
17          A     That's correct.
18          Q     And -- let's see if I can do this correctly.
19                So this is a page -- Exhibit AGO LINTON 255,
20   it's a Washington terminology page, right?
21          A     Yes.
22          Q     Where does this page come from?
23          A     National instant gun check system.             NICS.
24          Q     The FBI binder?
25          A     The FBI binder.

                                                               Page 83

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 51 of 142


1           Q     Is the FBI binder something that's updated
2    regularly?
3           A     Yes.
4           Q     And it is -- is this, as far as you're aware,
5    updated as of March 15, 2019?
6           A     Yes.
7           Q     And when you -- strike.                Let me ask some more
8    foundational questions.
9                 Is this updated by the FBI?
10          A     Yes.
11          Q     And is it transmitted to agencies -- state
12   agencies around the country?
13          A     I would assume.
14          Q     Okay.    Is this -- this isn't something that's
15   prepared specifically for California, in other words?
16          A     No.
17          Q     So walk me through the process of what you
18   mean by -- when you say you'd do your due diligence and
19   look up the word "vacated."
20          A     So what I reviewed is the FBI record.                I see,
21   hey, felony conviction, then I saw a status, "vacated."
22                So that told me I needed to look under the
23   Washington terminology to know what "vacated" means in
24   Washington.
25                So that was -- page 255 was the page I went

                                                                  Page 84

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 52 of 142


1    to.

2           Q    And then what did you do?

3           A    Then I read the application of the

4    terminology, and then I made my decision.

5           Q    That the term "vacated" means that the felony

6    conviction still exists for firearms possession

7    purposes?

8           A    Yes.

9           Q    Okay.    And that it is not deemed to be -- to

10   not have existed; it still exists?

11          A    It still exists through the criminal justice

12   agencies, but not to the public.

13          Q    Right.

14               So under this chart, it says -- under

15   "Application of Terminology," "Offenses prior to July 1,

16   1984, with dismissed probation is not a conviction

17   unless the offense is an enumerated felony."

18               Do you see that?

19          A    Yes, I do.

20          Q    What does "enumerated felony" mean?

21          A    Enumerated felony could be something similar

22   to an offense in California, like a burglary.            It's kind

23   of like the same type of offense that occurred in

24   that -- we'll say Washington that may occur in

25   California.

                                                                Page 85

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 53 of 142


1    who's reviewing this to determine eligibility, is

2    there -- are you required to interpret what this page

3    from a binder means?

4           A    Yes.

5           Q    And in your -- could you interpret this to

6    mean that a felony offense vacated after 7-1-84 is

7    prohibiting unless the firearms rights are restored, and

8    if the firearms rights are restored, then it is vacated?

9                MS. ONYEAGBAKO:      Objection.         Vague as to

10   "interpret."

11               THE WITNESS:     Based on interpretation, if I

12   saw that, I would still prohibit him because California

13   doesn't honor restoration of rights, firearm rights,

14   unless he has a governor's pardon.

15   BY MR. LEE:

16          Q    Okay.   So consistent with your training, your

17   understanding, and the Department's policy, the firearms

18   rights restoration provision of this definition is not

19   relevant because California doesn't recognize

20   restoration of firearms rights, period, unless it's a

21   gubernatorial pardon?

22          A    If it's out of state.

23          Q    Out of state?

24          A    Yes.

25          Q    Okay.   Returning to Mr. Stewart -- returning

                                                                  Page 89

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 54 of 142


1    to the deposition notice, you're also here to testify on

2    Category 7 and 8, and these pertain to Mr. Stewart's

3    criminal history and his denials of attempts to purchase

4    firearms.

5                Do you see that?

6            A   Yes.

7            Q   And what documents did you review to prepare

8    yourself to testify as to these subjects?

9            A   The NICS documents, the terminology page, the

10   national instant gun check system terminology page, the

11   restoration of rights page, the felony and misdemeanor

12   page, and the pardons and restorations page.

13           Q   And that's from the NICS binder?

14           A   That's from the NICS binder.

15           Q   And did you specifically review Mr. -- strike

16   that.

17               Did you also specifically review Mr. Stewart's

18   criminal history?

19           A   Yes, I did.

20               (Exhibit 14 was marked for identification

21           and is attached hereto.)

22   BY MR. LEE:

23           Q   And that is reflected in Exhibit 014?

24           A   I have it in front of me, Mr. Lee.

25           Q   Okay.   So aside from the documents that we've

                                                                Page 90

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 55 of 142


1    discussed that you mentioned you referenced and the

2    criminal history reflected in Exhibit 014, are there any

3    other documents that you referenced to determine

4    Mr. Stewart's eligibility?

5           A    Just the documents in front of me.

6           Q    Okay.   So Mr. Stewart received a DROS denial

7    in 2018.

8                Do you see that?

9           A    Yes, I do.

10          Q    And what was the basis for the -- his denial?

11          A    A felony burglary offense in another state.

12          Q    Is this a 1976 felony burglary from Arizona?

13          A    That is correct.

14          Q    Looking at Mr. Stewart's criminal history, was

15   there any other disqualifying conviction that prevents

16   Mr. Stewart from owning a firearm in California?

17          A    His California record would be okay.          His

18   out-of-state -- that's what we would base our denial on,

19   his FBI record in the state of Arizona.

20          Q    And that reflects just -- the only

21   disqualifying conviction -- just to make sure we're on

22   the same page, the only disqualifying conviction is that

23   1976 felony burglary from Arizona, right?

24          A    That is correct.

25          Q    If you could turn to page AGO LINTON 068, and

                                                                Page 91

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 56 of 142


1    that's part of Exhibit 14.

2             A     I'm looking at it right now.

3             Q     So again, here under the "Notification

4    Comments," there's a redacted portion, but that would be

5    his -- Mr. Stewart's FBI number, right?

6             A     That is correct.

7             Q     And that's why it's redacted for -- presumably

8    for privacy or identifying information?

9             A     Yes.

10            Q     Okay.   I do have some questions, though.

11                  It says -- the rest of that comment says,

12   "1976 Fel Burg Conv," presumably for felony burglary

13   conviction, and it says "13-907 Granted 8-11-16."

14                  Do you see that?

15            A     Yes, I do.

16            Q     What is 13-907?

17            A     13-907, I think in Arizona, it's a set-aside

18   order.       If you look under the terminology page, it would

19   tell you what 13-907 is.

20            Q     Okay.   So your understanding is that 13-907

21   refers to some -- some type of code, not necessarily a

22   penal code, but some type of provision in Arizona law?

23            A     That is correct.

24            Q     And what does -- it says, "Not Recognized in

25   CA/AT."

                                                                Page 92

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 57 of 142


1                Do you see that?

2           A    Yes, I do.

3           Q    What is CA/AT?

4           A    The way I read this is CA is California, AT is

5    analyst.

6           Q    So is it your understanding that this was a

7    notation that was made by the analyst saying that, in

8    essence, that felony -- for a 1976 felony burglary

9    conviction, a 13-907 was granted in 2016 but not

10   recognized in California?

11          A    Yes, that's correct.

12          Q    And do you know who that analyst was that

13   prepared this?

14          A    Yes.

15          Q    Who is that person?

16          A    Amanda Thomas.

17          Q    Did you speak to Amanda in preparing for the

18   deposition?

19          A    No.

20          Q    That's what AT stands for then?         It's Amanda

21   Thomas?

22          A    Yes, that's correct.

23          Q    Okay.   All right.       I thought it meant, like,

24   something technician or something.

25          A    Oh.

                                                                Page 93

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 58 of 142


1           Q    Okay.   All right.        Understood.

2                So one of the steps that you went through

3    independently is -- to verify the accuracy of this -- is

4    that you looked at the Arizona terminology page that's

5    reflected in Exhibit 17; is that correct?

6           A    That is correct.

7           Q    And looking at the Arizona terminology page,

8    did you look up what code 13-907 is?

9           A    Yes, I did.

10          Q    What is 13-907?

11          A    For Arizona, I think that's the set-aside -- a

12   set-aside order.      It explains it on one of the

13   terminology pages in Arizona.            It's probably explained

14   during the pardon and restoration of rights section.

15          Q    Okay.   So turning to -- flipping to Exhibit 17

16   under AGO LINTON 216 --

17          A    Okay.

18          Q    Do you have that in front of you?

19          A    Yes, I do.

20          Q    -- does this tell you what 13-907 is?

21          A    Yes.

22          Q    So does this suggest that a 13-907 is a

23   set-aside of a conviction?

24          A    Yes.

25          Q    All right.     But flipping back to the analyst's

                                                                Page 94

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 59 of 142


1    notation, the set-aside of conviction was granted in

2    2016 but not recognized in California; is that correct?

3           A     That is correct.

4           Q     And the reason why it's not recognized is

5    firearms rights restored has no effect in California?

6           A     This would fall under the restoration of

7    rights.

8           Q     What do you mean?

9           A     Where the subject would need a governor's

10   pardon that would specifically grant his firearm rights

11   restored.

12          Q     And do you know, by the way -- I don't know

13   that I asked you this -- do you know what the

14   distinction is -- why there is a distinction between a

15   governor's pardon that recognizes a restoration of

16   rights and a court order that recognizes a restoration

17   of rights?

18                MS. ONYEAGBAKO:     Objection to the extent it

19   calls for a legal conclusion.           The witness is not a

20   lawyer.

21                MR. LEE:   Understood.

22          Q     Do you have your own independent understanding

23   of why there is a distinction?

24          A     No.

25          Q     So based on your review of the records, do you

                                                                Page 95

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 60 of 142


1    agree with the analyst's conclusion that Mr. Stewart is

2    prohibited from owning firearms in California?

3             A     Yes, I do.

4             Q     And that's because --

5             A     -- of the restoration of rights.

6             Q     In other words, the restoration -- the

7    set-aside of his conviction is not recognized in

8    California, and the restoration of rights was not

9    pursuant to a pardon?

10            A     That is correct.

11            Q     Okay.   Let's turn, finally, to Mr. Kendall

12   Jones.       And you're here, again, pursuant to

13   deposition -- a deposition notice to testify to

14   Categories 9 and 10 that deal with the interpretation of

15   Mr. Jones's criminal history and his application for a

16   certificate of eligibility?

17            A     That's correct.

18            Q     And what documents did you review to prepare

19   yourself to testify to those categories?

20            A     The documents that were given to me in the

21   binder regarding Mr. Jones and our NICS legal binder,

22   the terminology page, the restoration of rights page,

23   the state interpretation, state info page.

24            Q     And there are some criminal history records

25   that I haven't received yet, but you looked at documents

                                                                Page 96

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 61 of 142


1    page, the felony and misdemeanor page, restoration of

2    rights page, domestic violence page, and the state

3    prohibitor page.

4           Q    Okay.    So let's just start back up for a

5    minute.

6                What is a certificate of eligibility?

7           A    A certificate of eligibility is a form that an

8    individual needs to be able to sell or work at a dealer

9    to sell firearms.

10          Q    Among other things?

11          A    Among other things, it's -- well, pretty much

12   that's it that I know of, that I'm aware of.

13          Q    Okay.

14          A    I don't work in that unit so I couldn't tell

15   you.   I strictly do backgrounds.

16          Q    And we refer to them as COEs.              Is that how you

17   refer to them, too?

18          A    Yes, that's correct.            COE.

19          Q    So are COEs handled by a different unit other

20   than -- different than background clearance?

21          A    Yes.    Yes.

22          Q    Now, Mr. Jones received a denial of his COE,

23   the latest, in 2019; is that correct?

24          A    That is correct.

25               MR. LEE:       And I will pull up and reference

                                                                   Page 99

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 62 of 142


1    Exhibit 015.
2                 (Exhibit 15 was marked for identification
3           and is attached hereto.)
4                 THE WITNESS:       It's blacked out.       Oh,
5    Exhibit --
6    BY MR. LEE:
7           Q     Exhibit 015?
8                 MS. ONYEAGBAKO:         Oh, Exhibit 15?      Okay.
9                 THE WITNESS:       Okay.
10   BY MR. LEE:
11          Q     So is this Exhibit 15 a letter reflecting
12   Mr. Jones's denial of a COE as of February 23, 2019?
13          A     That's correct.
14          Q     What's the basis for his denial of the COE?
15          A     Felony conviction.           I think it was for misuse
16   of a credit card.
17          Q     And that was a felony conviction from the
18   State of Texas?
19          A     State of Texas.         Yes.
20          Q     All right.      And you've undertaken a review of
21   his criminal history that's reflected in the documents?
22          A     Yes, I have.
23          Q     And are there any other disqualifying
24   convictions that prevent Mr. Jones from getting his COE
25   aside from the Texas conviction for credit card abuse?

                                                              Page 100

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 63 of 142


1           A     No.

2                 MR. LEE:    I'm going to mark and put up what

3    we've marked as Exhibit 016, or Exhibit 16.

4                 (Exhibit 16 was marked for identification

5           and is attached hereto.)

6    BY MR. LEE:

7           Q     And this is what purports to be a certified

8    criminal history of Mr. Jones from the State of Texas as

9    of April 2019.

10                Do you see that?

11          A     Oh, yes.    Sorry.     April 6th of 2019.

12          Q     That's okay.

13                So does this generally track -- does this

14   document generally track with the criminal history that

15   you reviewed?

16          A     Yes.    This is one of the documents that an

17   analyst sent to Texas for clarification.

18          Q     Okay.    According to this Exhibit 16, it shows

19   that the disposition of that felony conviction is

20   dismissed.

21                Do you see that?

22                Let's see if I can pull that up.          On the

23   bottom of the page, it says page 2 of 3.

24          A     Okay.    Oh, right there.         Okay.

25          Q     And then where it says "Court Data," the

                                                               Page 101

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 64 of 142


1    disposition is "Dismissed."

2                 Do you see that?

3           A     Yes, I do.

4                 MS. ONYEAGBAKO:       I'm sorry, Counsel.         Could

5    you enlarge the view just a little bit on your screen?

6    Thank you.

7                 MR. LEE:     Does that work?

8                 MS. ONYEAGBAKO:       Yes.

9                 THE WITNESS:      That works.

10   BY MR. LEE:

11          Q     And then under the -- it looks likes it's a

12   heading called "Provision."            Do you see it says "Set

13   Aside"?

14          A     Yes, "Provision, Set Aside."

15          Q     Okay.   So what's -- why is it that California

16   does not recognize the dismissal or set-aside of the

17   felony conviction for purposes of issuing Mr. Jones a

18   COE?

19                MS. ONYEAGBAKO:       Objection.         Foundation.

20   BY MR. LEE:

21          Q     Okay.   Let me ask it this way:             Is Mr. Jones

22   prohibited from owning firearms in California?

23          A     Yes.

24          Q     And what's the basis for that prohibition?

25          A     The set-aside -- we wouldn't honor a set-aside

                                                                   Page 102

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 65 of 142


1    in the state of California.

2           Q    And --

3           A    That "Provision, Set Aside," again, we would

4    go to our NICS terminology page to see what "set aside"

5    means in the state of Texas.

6           Q    And by specifically looking at a definition of

7    "set aside" in the state of Texas would determine --

8    help you determine whether or not --

9           A    If he's eligible?

10          Q    Yes.

11          A    Yes.     I would do further research on this

12   because how can -- it's showing a conviction of 8-22,

13   and it's showing it dismissed on 8-22.               I would have to

14   do more research.       Is he convicted or is it dismissed?

15          Q    I think that the conviction occurred in 1980,

16   if I'm correct, and that the dismissal occurred in 1983.

17          A    Okay.

18          Q    So what happens is, in a lot of instances, a

19   court allows a person to plead guilty to an offense

20   if -- with the proviso that if they -- if they

21   successfully complete their probation, that they can

22   come back and they will enter a dismissal of the -- of

23   the charge, of the original felony conviction.

24               Does that comport with your understanding as

25   to what does occur in states sometimes?

                                                                 Page 103

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 66 of 142


1                 MS. ONYEAGBAKO:     Objection to the extent it

2    calls for a legal conclusion and lacks foundation.              The

3    witness is not a lawyer.

4                 MR. LEE:   Right.

5             Q   But is that -- Mr. Matsumoto, does that

6    generally comport with your understanding of what does

7    occur from time to time?

8             A   Yes.

9             Q   But under those circumstances, do you think

10   that further research is required?

11            A   Yes.

12            Q   What specifically would you do?

13            A   For this particular offense, I would do my due

14   diligence and check to see if it was reduced.            It's

15   still showing a felony, but a felony -- it shows a

16   convicted felony.

17                If I saw convicted misdemeanor, he would be

18   fine.

19            Q   But it says "Dismissed," does it not?

20            A   Yeah, it says "Dismissed."

21            Q   Okay.

22            A   But that's based on the set-aside.         That's the

23   reason why the case was dismissed, because it was set

24   aside.

25            Q   But it says "Dismissed," does it not?

                                                               Page 104

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 67 of 142


1             A      Yes.

2             Q      And if you turn to Exhibit 17, page 228 --

3             A      Exhibit 17?     Oh, that's -- 228?       There it is.

4    Okay.        I have 228 in front of me.

5             Q      And this is the Texas terminology page, is it

6    not?

7             A      That's correct.

8             Q      And that's from the FBI binder or the NICS

9    binder?

10            A      Yes, that's correct.

11            Q      And there's a definition for "Dismissed,"

12   right?        Their definition of terminology, this is the

13   final disposition.

14            A      Okay.   Did you read the set-aside section?

15            Q      I'm asking you, does it not -- does it not say

16   this is a final disposition under the definition of

17   terminology?

18            A      Yes, it does.

19            Q      Under the application of terminology, where it

20   says "Dismissed," it says "This is not a conviction"; is

21   that correct?

22            A      That's correct.

23            Q      So under the Texas terminology page, the term

24   "dismissed" means it's not a conviction, correct?

25            A      Correct.

                                                                  Page 105

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 68 of 142


1           Q    But you're saying that you go beyond that?

2           A    Well, the provision -- I would look under --

3    under his record, it says "set-aside."              So I wouldn't

4    look under "dismissed."       I would look under what "set

5    aside" says first.

6           Q    Okay.   So turn to page AGO LINTON 231.

7           A    Okay.

8           Q    It says "set-aside," right?

9           A    Correct.

10          Q    And then application of terminology, this is

11   not a conviction, right?

12          A    Correct.

13          Q    So what is it -- so you're cross-referencing

14   the NICS binder, looking at Texas terminology.              But

15   under both -- as a definition of both "dismissed" and

16   "set-aside," the application of terminology says this is

17   not a conviction, right?

18          A    That's correct.

19          Q    So is it not a conviction?

20          A    It may not be a conviction in Texas, but in

21   California, we wouldn't honor that Texas --

22          Q    Why -- why do you -- looking at these

23   definitions, do you still have the opinion that

24   Mr. Jones is prohibited in California?

25          A    Yes.

                                                                Page 106

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 69 of 142


1             Q   Based on what?

2             A   Based on either 29800 or the restoration of

3    rights.

4             Q   So why do you consult with the -- why do you

5    consult the NICS binder at all?            The NICS binder is

6    actually irrelevant, isn't it?

7                 MS. ONYEAGBAKO:     Objection.         Vague,

8    foundation.

9    BY MR. LEE:

10            Q   You can answer.

11            A   Oh, okay.   Sometimes.        We only use it for

12   reference.     It's only reference material.

13            Q   But it's a useless -- it's meaningless -- it's

14   a meaningless reference exercise, isn't it?

15                MS. ONYEAGBAKO:     Objection.         Foundation,

16   vague.

17   BY MR. LEE:

18            Q   You can answer.

19            A   Technically, I wouldn't say it wasn't a

20   meaningless reference page.

21            Q   You wouldn't say that it wasn't?            I'm sorry.

22            A   Meaning -- okay.      It's not a meaningless page.

23   How's that?

24            Q   You say you consult this NICS binder to look

25   at the state terminology.        But the state terminology in

                                                                  Page 107

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 70 of 142


1    both instances says that it's not a conviction, right?

2           A    Okay.   Then --

3           Q    Do you agree?

4           A    I agree.    Okay.

5           Q    So why even consult the Texas terminology page

6    in the first place if it doesn't really mean anything?

7                MS. ONYEAGBAKO:      Will you allow the witness

8    to -- you cut him off.        Allow him to finish his answer.

9                THE WITNESS:      Because based on this Texas

10   terminology page, I would look at this page, then I

11   would look under the page where -- about firearms and

12   restoration and how an individual could restore his gun

13   rights in Texas.

14               And if you look at that one page under -- on

15   the very top, it says the only -- restoration of rights

16   or, you know, gun rights restored in Texas is a

17   presidential pardon.

18   BY MR. LEE:

19          Q    You mean gubernatorial pardon?

20          A    Or presidential pardon.           That's what it says

21   on the top of the -- the pardons and restoration page.

22          Q    Does the President of the United States even

23   have the ability to pardon state offenses?

24               MS. ONYEAGBAKO:      Objection.         Calls for a legal

25   conclusion.    The witness is not a lawyer.

                                                                 Page 108

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 71 of 142


1    that we follow for anybody that buys a firearm in state

2    or out of state.

3             Q   But the thing that you go through to -- you

4    said you looked at the Texas terminology page to look at

5    what it means to be dismissed or what it means to be set

6    aside.

7                 But neither of that matters, right?         I mean,

8    it doesn't matter because it's not -- it doesn't matter

9    what the definition of "set aside" or "dismissed" means

10   because you're going to apply your own -- you're going

11   to apply 29800 no matter what, right?

12            A   That's correct.

13            Q   And if it's a conviction, it's a conviction,

14   right?

15            A   Correct.

16            Q   And even under Texas terminology, if Texas

17   considers the set-aside not to be a conviction, then

18   that doesn't matter, right?

19            A   That's correct.

20            Q   And if Texas determines or deems a dismissal

21   to be not a conviction, that doesn't matter, either,

22   right?

23            A   That's correct.

24            Q   So really, Texas terminology doesn't matter at

25   all.     It's just simply applying 29800.

                                                               Page 110

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 72 of 142


1                 MS. ONYEAGBAKO:      Objection.        Misstates the

2    witness's testimony.

3    BY MR. LEE:

4           Q     Is that fair?

5           A     That's fair.

6                 Mr. Lee, can you look at page 235?            Oh, wait.

7    Excuse me.     236.   Page 236.

8                 I'm reading -- this is under the section "How

9    are firearm rights restored in Texas for felony

10   offenses?     Are they restored automatically?            By Texas

11   constitution?     By court order?"

12                "A governor's pardon is the only avenue to

13   restore firearm rights."

14                I can go by that to determine if he's eligible

15   or not.     If I read that statement, so they're telling me

16   only a governor's pardon could restore firearm rights.

17          Q     That's what -- is that what you're relying

18   on to determine that the only way to restore his firearm

19   rights is by a governor's pardon?

20          A     That's what's on one of the Texas State pages,

21   so I'm assuming that's the only way to restore his

22   firearm rights.

23          Q     But the next sentence, doesn't it say that

24   "Convictions set aside under Texas Code of Criminal

25   Procedure, Article 42.12, Section 20, removes the

                                                                 Page 111

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 73 of 142


1    penalties and disabilities of the conviction"?

2            A    What -- what penalties does it say -- does it

3    remove his firearm rights?         It specifically has to say

4    that.

5            Q    It removes the penalties and disabilities of

6    the conviction.     Isn't that what it says?

7            A    Yes.

8            Q    Isn't that under the heading of this -- of the

9    section that says "How are firearm rights" -- underlined

10   "firearm rights" -- "restored in Texas for felony

11   offenses"?

12           A    Correct.

13           Q    Does this section not seem to refer to the

14   removal of penalties and disabilities related to firearm

15   rights?

16           A    You could say that.

17           Q    Well, you're --

18           A    Which is correct?       Is a governor's pardon the

19   only way or is the restoration of rights -- even if it's

20   a restoration of rights, we wouldn't honor it.

21                The Texas code removes the penalties and

22   disabilities of the conviction.            Wouldn't that be

23   similar to a restoration of rights?

24           Q    Well, a pardon doesn't -- a pardon -- I mean,

25   look, I don't mean to argue with you.               I know you're not

                                                                 Page 112

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 74 of 142


1    a lawyer.

2                But if a conviction is set aside under Texas

3    law and it is no longer a conviction, then that removes

4    the penalties and disabilities of the conviction.

5                That's what this says, right?

6           A    Correct.

7           Q    And you're supposed to rely on all of this

8    together, right?       You're not supposed to look for the

9    most restrictive --

10          A    Right.

11          Q    -- interpretation.         You're supposed to look at

12   it the most -- the most fairly and even-handedly way you

13   can, right?

14          A    That is correct.

15          Q    So in some instances, a pardon doesn't remove

16   the fact of the conviction.           It simply says that the

17   person is -- is pardoned from any punishment from the

18   conviction.    But I don't think that anyone is quarreling

19   that the conviction never occurred, right?

20          A    That's correct.

21          Q    But under Texas law, at least according to the

22   terminology page, it's deemed not to be a conviction if

23   it's set aside or dismissed.

24               Would you agree?

25          A    I would agree.

                                                               Page 113

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 75 of 142


1                I, the undersigned, a Certified Shorthand

2    Reporter of the State of California, do hereby certify:

3                That the foregoing proceedings were taken

4    before me at the time and place herein set forth; that

5    any witnesses in the foregoing proceedings, prior to

6    testifying, were administered an oath; that a record of

7    the proceedings was made by me using machine shorthand

8    which was thereafter transcribed under my direction;

9    that the foregoing transcript is a true record of the

10   testimony given.

11               Further, that if the foregoing pertains to the

12   original transcript of a deposition in a Federal Case,

13   before completion of the proceedings, review of the

14   transcript [x] was [ ] was not requested.

15               I further certify I am neither financially

16   interested in the action nor a relative or employee of

17   any attorney or any party to this action.

18               IN WITNESS WHEREOF, I have this date

19   subscribed my name.

20

21   Dated: this 12 day of June, 2020.

22

23                             <%7529,Signature%>

24                             CARLA SOARES

25                             CSR No. 5908

                                                               Page 119

                              Veritext Legal Solutions
                                   866 299-5127
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 76 of 142




                        LEE EXHIBIT B
           Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 77 of 142


't"
       1   XavmR BpcpRRR
           Attorney General of California
       2   ANrsoNv R. Herl
       a
           Supervising Deputy Attorney- General
       J   MAunEEN C. or\rveecBAKo
           Deoutv Attornev General
       4   Starte Bar No. 218419
            1300 I Street, Suite 125
       5    P.O. Box 944255
            Sacramento, CA 94244-2550
       6    Telenhone: (91 6) 210-7324
            Fax:' (916) 32+-{elS
       7    E-mail: Maureen.Onveasbako@doi.ca.sov
           Attorneys for Defendahts XavierBecbrrai in
       8   his officicil capabity as Attornev General of
           California, Bient E. Orick, in his oflicial "
       9   caohcin a's Actins Chief hr the Dtnartment
           of Just{ce Butrequt"of Fii;arms, andRobert D
      10   Wilson, inJtis fficial capacity as Deputlt
           Attorney General
      l1
                              IN THE LINITED STATES DISTRICT COURT
      t2
                            FOR THE SOUTHERN DISTRICT OF CALIFORNIA
      13

      t4
      15

      t6   CHAD LINTON, et al.,                                3: I 8-cv-7653-JD

      t7                                     Plaintiffs,       DEFENDANTS' RESPONSES TO
                                                               PLAINTIFFS' FIRST SET OF
      18                v                                      REQUESTS FOR ADMISSIONS
      19
           XAVIER BBCERRA, in his official
      20   capacifi as Attorney General of
           Cdliforhia, et al.,
      2T
                                           Defendants.
      22

      23
                RESPONDING PARTY:                          Plaintiffs Linton, Stewart, and Jones
      24
                PROPOTJNDING PARTY:                        Defendants Becerra, Orick, and Wilson
      25
                SET NUMBER:                                One
      26
      27

      28
                                                           I
              Defendants' Responses to Plaintiffs' First Set of Requests for Admissions (3:18-cv-7653-JD)
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 78 of 142



 1        REOUEST FOR             MISSION NO. 1: The ORDER ON MOTION RE:
 2   VACATING RECORD OF FELONY CONVICTION GRANTED (ORVCJG),
 a
 J   issued by the Superior Court of the State of Washington, Island County, on

 4   March 2l ,2016, a certified copy of which is attached as Exhibit 001, is genuine.
 5        RESPONSE TO REOUEST FOB ADMISSION NO. 1: Defendants are
 6   unable to admit or deny this request. They have no reason to doubt the genuineness
 7   of a certified document, but because they do not work for the Superior Court of the
 8   State of Washington, they lack sufficient information to admit or deny the
 9   genuineness of Exhibit 001.

l0        REOUEST FOR             MISSION NO.2: The RCW 9.41,040(4) ORDER
1l   RESTORING RIGHT TO POSSESS FIREARMS issued by the Superior Court of
t2   the State of Washington, Island County, on        April   18, 2016, a certified copy   of
13   which is attached hereto as Exhibit 002, is genuine.
T4        RESPONSE TO REOUEST FOR AD                             ON NO.    2:   Defendants are

15   unable to admit or deny this request. They have no reason to doubt the genuineness
t6   of a certified document, but because they do not work for the Superior Court of the
t7   State of Washington, they lack sufficient information to admit or deny the

l8   genuineness of Exhibit 002.

19        REOUEST FOR             MISSION NO.3: The ORDER issued by the Superior
20   Court of Yuma County, Arizona, on August 11,2016, a certified copy of which is
2r   attached hereto as Exhibit 003, is genuine.

22        RESPONSE TO REOUES T FOR ADMISSION NO.                           3:   Defendants are

23   unable to admit or deny this request. They have no reason to doubt the genuineness
24   of a certified document, but because they do not work for the Superior Court of the
25   State of Yuma County, Arizona, they lack sufficient information to admit or deny
26   the genuineness of Exhibit 003.
27

28
                                                   2

        Defendants' Responses to Plaintiffs' First Set of Requests for Admissions (3:18-cv-7653-JD)
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 79 of 142



 1         REOUEST FOR ADMISSION NO.                    4:   The FULL TERMINATION
 2   ORDER OF THE COURT DISMISSING THE CAUSE issued by the Criminal
 a
 J   District Court of Harris County, Texas, on August22, 1983, acertified copy of
 4   which is attached hereto as Exhibit 004, is genuine.
 5         RESPONSE TO REQUEST FOR ADMISSION NO. 4: Defendants are
 6   unable to admit or deny this request. They have no reason to doubt the genuineness

 7   of a certified document, but because they do not work for the Criminal District
 8   Court of Harris County, Texas, they lack sufficient information to admit or deny the
 9   genuineness of Exhibit 004.

10         REQUEST FOR ADMISSION NO. 5: All of the individual plaintiffs,
11   Linton, Stewart and Jones, are eligible to own and possess firearms under federal
t2   law, pursuant to l8 U.S.C. $ 921(aX20).
13         RFSPONSE TO BEOUEST FOR ADMISSION NO.                            5:   Defendants object

t4   to this request as compound because it asks about the eligibility of three different
15   individuals. Subject to and without waiving the foregoing objection, Defendants
t6   are unable to admit or deny this request.      A determination of Plaintiffs' federal
t7   eligibility was unnecessary because of the prohibition imposed under California
l8            Code $ 29800.
     .Penal
l9         REOUEST FOR ADMISSION NO. 6: None of the individual plaintiffs,
20   Linton, Stewart and Jones, is prohibited from owning and possessing firearms
2t   under federal law, pursuant to 18 U.S.C. $ 921(a)(20).
22         RESPONSE TO REQUEST FOR ADMISSION NO. 6: Defendants object
23   to this request as compound because it asks about the status of three different
24   individuals. Subject to and without waiving the foregoing objection, Defendants
25   are unable to admit or deny this request.      A determination of Plaintiffs' federal
26   eligibility was unnecessary because of the prohibition imposed under California
27   Penal Code $ 29800.

28
                                                    a
                                                    J

         Defendants' Responses to Plaintiffs' First Set of Requests for Admissions (3:1 8-cv-7653-JD)
     Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 80 of 142



 I         REOUEST FOR ADMISSION NO.7: The DEPARTMENT's
 2
     o"'Background Clearance Unit DROS Procedures" memorandum, attached hereto                    as

 a
     Exhibit 005 (hereinafter, "DROS Procedures Memorandum") is genuine.
 4         RESPONSE TO REOUEST FOR AD                            ON NO. 7: To the extent that
 5   Exhibit 005 consists of the pages marked AGO_LINTON_O78 through 094,
 6   Defendants deny that the document is a memorandum and admit that the document
 7   is genuine.
 8         REOUEST FOR              MISSION NO.8: The DROS Procedures
 9   Memorandum (Exhibit 005) describes the process by which the DEPARTMENT is
10   to determine whether persons are clear to purchase firearms within the State of
11   California using the Dealer Record of Sale (DROS) system.
l2         RESPONSE TO REOUEST FOR ADMISSION NO. 8: Deny. The
13   document marked AGO LINTON_078 through 094 does not describe a process
t4   but, rather, reflects the law governing eligibility for firearms in the State      of
15   California. Defendants also deny that the document is a memorandum.
16         REOUEST FO R ADMISSION NO. 9: The DROS Procedures
T7   Memorandum (Exhibit 005, the original of which may include all of the
l8   attachments) is the only document constituting the DEPARTMENT's written
t9   policy in denying out-of-state former felons the ability to purchase and/or possess
20   firearms possession in the State of California when those felony convictions have
2l   been set aside or vacated in their respective states of origin.

22         RESPONSE TO REOUEST FOR ADMISSION NO.                            9:   Defendants o bject

23   to this request as compound because it asks about felony convictions that have been
24   vacated or set aside. Defendants deny that Exhibit 005 is a memorandum and deny
25   that it constitutes aoopolicy."
26

27   ut
28
                                                     4

          Defendants' Responses to Plaintiffs' First Set of Requests for Admissions (3:18-cv-7653-JD)
         Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 81 of 142


     I          REOUEST FOR AD MISSION NO. 10: Aside from the DROS Procedures
 2       Memorandum (Exhibit 005, the original of which may include all of the
 a
 J       attachments) there is no written policy of the DEPARTMENT as to treatment              of
 4       out-of-state felony convictions that have been vacated, set aside, or dismissed in
 5       their respective states of origin.
 6             RESPONSE TO REOUEST FOR ADMISS ION NO. 10: Defendants
 7       object to this request as compound because it asks about felony convictions that
 8       have been vacated, set aside, or dismissed. Subject to and without waiving the

 9       foregoing objection, and to the extent the requests seeks information about a written
l0       policy related to the possession of firearms, Defendants deny that Exhibit 005 is           a

11       memorandum and deny that Exhibit 005 constitutes a "policy." Penal Code
T2       $ 29800 serves as the guiding principle on treatment of out-of-state felony
13       convictions and possession of firearms in California.
t4       Dated:    January.l3,2020                         Respectfully submitted,
15                                                         Xevrpn BpcpRRR
                                                           Attorney General of California
t6                                                         ANruoNY R. Harcl
                                                           Supervising Deputy Attorney General
I7
l8
t9
                                                           fu**_^      /r"{J,
                                                          MRuREpN C. ONySeGBAKo
                                                          Deputy Attornev General
20                                                        Attorievs for Dbfendants Xavier
                                                          Becerrh, {n his official cupacity as
2l                                                        Attornev General of California. Brent
                                                          E. Orick, in his official iaoacitv as
22                                                        Actins Chief for"fhe Depcirtmeht of
                                                          Justice Burbhu of Firearms, and "
23                                                        Robert D. Wilsoit, in his officiol
                                                          capacity as Deputy Attorney General
24
         sA20l9l00lt9
25       143077 54.docx

26
27
28
                                                      5

            Defendants' Responses to Plaintiffs'First Set of Requests for Admissions (3:18-cv-7653-JD)
         Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 82 of 142



                     DECLARATION OF SERVICE BY E-MAIL and U.S. Mail

Case Name          Linton, Chad, et al v. Xavier Becerra
No.:               3:18-cv-7653-JD

I declare

I arn employed in the Office of the Attorney General, which is the office of a member of the
California State Bar, at which ntember's direction this service is made. I am 18 years of age or
older and not a parly to this matter. I am farniliar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for rnailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attolney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business,

On January 13. 2020, I served the attached DEFENDANTS' RESPONSES TO PLAINTIFFS'
FIRST SET OF REQUESTS FOR ADMISSIONS by transrnitting a true copy via electronic
rnail. In addition, I placed a true copy thereof enclosed in a sealed envelope, in the internal mail
system of the Office of the Attorney General, addressed as foilows:



George M. Lee
Seiler Epstein, LLP
27 5Battery Street, Suite 1 600
San Francisco, CA 94IlI
E-mail: grnl@seilerepstein.com


I declare underpenalty of perjury underthe laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 13,2020, at Sacramento,
California.

                   Eileen A. Ennis
                       Declarant

sA20l9t00l I9
I   434660 Ldocx
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 83 of 142




                       LEE EXHIBIT C
    Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 84 of 142


                            Background Clearance Unit
                                DROS Procedures

                               Basic Firearms Eligibility   Check

A Basic Firearms Eligibility Check (BFEC) is run on all subjects that are processed in the
California Firearms Information System (CFIS) and DROS. Any record(s) that may possibly
match that individual will require review by the analyst.



The BFEC process searches the following databases for possible prohibiting records:

        CHS - Criminal History System (California)

        MHFPS/Ref File - Mental Health Firearms Prohibition System/        Reference File

        NICS/III/FBI    - National Instant Gun Check System / Interstate Identification
                            Index / Federal Bureau of Investigation

        ICE - Immigration   and Customs Enforcement

        WPS/SRF/DVROS        - Wanted Persons System/Supervised       Release File/Domestic
                               Violence Restraining Order System

        OMV - Department of Motor Vehicles




                                                                                    Exhibit

                                                                                        5
                                                                                  Matsumoto 6/5/20




DROS1                                                                                            002

                                     Linton v. Becerra | Ex 005            AGO_LINTON_078
    Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 85 of 142

                               Background Clearance Unit
                                   OROS Procedures

                                               Overview

The analyst should become familiar with the following:

    •       PC 29805 (known as 12021 PC prior to 2012)
    •       PC 29905 (known as 12021.1 PC prior to 2012)
    •       PC 23515 (known as 12001.6 PC prior to 2012)
    •       PC 1203.073 (Felony Dangerous Drugs)
    •       WIC 707(B) (Juveniles)
    •       WIC 8100 (Mental Health)
    •       Title 18 USC 922 (Federal)
    •       Knowing the difference between infractions, misdemeanors, and felonies
    •       Able to read and understand a CII rapsheet and FBI rapsheet
    •       Able to read a court disposition




□ ROS   1                                                                                003

                                                                          AGO - LINTON - 079
              Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 86 of 142

                                      Background Clearance Unit
                                          OROS Procedures

                                           Interpreting   Criminal Records

       Felony Convictions      •
       A conviction constitutes a felony (PC 17) If the defendant received:
                   •   State Prison
                   •   State Prison suspended
                   •   Proceedings suspended
                   •   Probation
                   •   Probation and jail, and jail was not suspended
                   •   Sentencing to Youth Authority out of Superior Court and was later committed to State
                       Prison; or
                   •   If conviction Is a straight felony or one of the prohibiting misdemeanors pursuant to
                       12021(c)(1) PC, a release from California Youth Authority (CYA) pursuant to W&I 1772
                       does not restore eligibility to purchase or possess a firearm
       A "wobbler" is any offense punishable by the court's discretion as a misdemeanor or felony.
       Conviction of a "wobbler"      constitutes a misdemeanor      if:
                   •   Judgment lrnposes a punishment other than State Prison
                   •   Judgment imposes County Jail only
                   •   Judgment imposes County Jail, suspended and probation is given
                   •   Judgment Imposes 365 days jail or subject received jail time and all or part of the jail
                       time had been suspended
                   •   Court commits defendant to the Youth Authority and declares offense to be a
                       misdemeanor (person Is still prohibited Is misdemeanor offense listed In 12001.6 or
                       12021.1 PC)
                   •   Court grants probation without imposition of sentence (actual sentencing) and at that
                       time or thereafter, declares conviction to be a misdemeanor
                   •   Probation is granted and court declared the conviction to be a misdemeanor
                   •   Defendant Is committed to Youth Authority and then paroled (still prohibited if
                       misdemeanor offense is listed in 12001.6 or 12021.1 PC); or
                   •   Juvenile court decided case. However, subject is prohibited if conviction Is listed under
                       707(b) WIC, an offense described In Section 1203.073(b) PC or any offense enumerated
                       In 12021(c)(1) OC and the person Is under age 30
       Conviction of a "wobbler"      constitutes a felony if:
                   •   Defendant received probation only and the court did not declare offense to be a
                       misdemeanor
                   •   Defendant received probation and county jail as condition of probation; or
                   •   Judgment Imposes State Prison or State Prison suspended
       Other States
                The laws of that particular state where the conviction occurred apply. If, for example, the
       conviction was a felony in a given state and at a given time, the DOJ considers it as a prohibition
       pursuant to PC Section 12021(a)(1). However, when in doubt, consult with a supervisor.




August 2015                                     Interpreting Criminal Records                                 Page 1 of 3
                                                                                         AGO LINTON 080
              Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 87 of 142

                                    Background Clearance Unit
                                        DROS Procedures

       Federal Law
               Pursuant to Federal Law, an offense punishable by death or Imprisonment exceeding one year Is
       a felony (US Code, Title 18, Section 1). The actual sentence given does not alter this; however, PC
       12021 firearms prohibition only applies if:
                   •   A conviction of a like offense under California Law can only result In imposition of felony
                       punishment;
                   •   Or the defendant was sentenced to a Federal correctional facility for more than 30 days,
                       received a fine of more than $1,000, or received both such punishments (PC Sections
                       12021(b)(1) and (2)). However, when in doubt, consult with a supervisor.
       US Military Offenses
                An offense punishable by death or Imprisonment exceeding one year Is a felony (Refer to
       Articles of War). The actual sentence given does not alter this.
       Subjects with the following types of military discharges are firearms prohibited:
                   •   Dishonorable Discharge
                   •   A bad conduct discharge (BCD) would depend on the charge and the punishment for
                       that offense. Consult with a supervisor for any subject with BCD.
       Other Countries
               In the Supreme Court ruling of US   v. Bean,   foreign felony convictions cannot be used to prohibit
       firearm acquisition or possession.
       Subsequent Action - California Law
               A dismissal pursuant to PC Section 1203.4 does not restore the right to possess firearms unless
       dated prior to 09/15/1961.
               A dismissal action pursuant to PC Section 1203.4(a) restores the person's right to possess a
       firearm only If jail time was imposed on a misdemeanor conviction and the offense Is not listed in PC
       Section 12021.1 or a misdemeanor conviction for domestic violence (273.5 or 243(e)(1) PC).
                A reduction to a misdemeanor pursuant to PC Section 17 restores the person's right to possess
       a firearm. Exceptions are misdemeanor convictions listed under PC Sections 12001.6, 12021(c)(1) and
       12021.1.
              A straight felony conviction cannot be reduced to a misdemeanor pursuant to PC 17. If unsure
       about any PC 17 reductions, consult a supervisor.
               A dismissal action pursuant to WIC Section 1772 granted after the release from CYA does not
       restore the right to possess firearms if the conviction was for a straight felony or a misdemeanor that
       would prohibit possession (California Court decision 12/87). See Attachment 1
               A dismissal action granted pursuant to WIC Section 3200, does not restore the right to possess
       firearms (Opinion CR76/31/I/L, DAG Adler, 09/15/1976), See Attachment 2
               Conviction of a felony, the record of which is subject to destruction pursuant to H&S Code
       Section 11361.5(b) does not bar firearm possession (Refer to Opinion No. 80-411,. DAG Dobson,
       06/10/1980). See Attachment 3
       Pardons - California Law
                A California Governor's Pardon restores the right to possess firearms, but must Include a
      Certificate of Rehabilltation pursuant to PC Section 4852.17 or Restoration of Firearms Rights pursuant
      to PC Section 4854.
              Firearms rights are not restored If the felony involved the use of a Dangerous Weapon pursuant
      to PC Sections 4852.17 and 4854.




August 2015                                     Interpreting Criminal Records                                   Page 2 of 3
                                                                                           AGO LINTON 081
              Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 88 of 142

                                    Background Clearance Unit
                                        DROS Procedures

       Pardons / Civil Liability Relief - Other States
                A person convicted of a felony in another state who has a governor's pardon from that state ls
       prohibited from possessing a firearm in California, unless the pardon expressly restores the right to
       receive and possess firearms. Rights are not restored If the conviction Involved the use of a dangerous
       weapon (AG Opinion No. 82-801, 10/13/1983). See Attachment 4
               A person convicted of a felony in another state whose civil dlsabllltles were removed under the
       laws of that state (similar to PC Section 12023.4) ls prohibited from possessing handguns in California
       (AG Opinion No. 67-100. DAG Winkler, 07/26/1967). See Attachment S
       Pardons and Grants of Relief - Federal
                A person convicted of a felony under US statutes who has received a Presldentlal Pardon Is
       eligible to possess firearms (Supreme Court decision Bradford v. Cardoza (19187) 195 Cal. App. 3d
       361). See Attachment 6
               A person convicted of a felony by the State of California, another state, or the Federal
       Government, who has received a grant of relief of disability from the BATF pursuant to Title 18, US
       Code, Section 925(c) Is prohibited from possessing a firearm (Opinion No. CR72/63, DAG Chock,
       04/03/1973). See Attachment 7
               Under Title 18 US Code Section 5024, California Is required to recognize expungement of a
       youthful offender's conviction pursuant to Title 18 US Code 5021. A person who has received such
       expungement may possess firearms In callfomla (Opinion No. CR72/63, DAG Chock, 04/03/1973, also
       E. Bauer's Memo dated 02/28/1977). See Attachment 8
       Other Denial Categories     By Department    Policy
       Department Polley is to deny firearm purchases to any person who:
                   •   Has made threats against the President of the United States or another elected official.
                   •   When the purchaser or receiver Identified on the OROS form answers YES to any of the
                       questions on the OROS form, that person is deemed ineligible to purchase or receive
                       that firearm, even If no record exists. See Attachment 9
       Mental Health Denial Categories:
                   •   A person in any of the following categories is statutorily prohibited from purchasing
                       firearms if he or she Is:
                   •   A mental patient In a hospital or Institution (WIC 8103)
                   •   A mental patient on leave of absence from a hospital or institution (WIC 8103)
                   •   A person adjudicated by the court to be a danger to self or others as a result of mental
                       disorder or mental illness, after 10/01/1955, and If the person was not issued a
                       Certificate of Relief (WIC 8103)
                   •   A person placed under a conservatorship (WIC 8103)
                   •   A person who Is a mentally disordered sex offender (WIC 8103 and 6300)
                   •   A person found by the court to be mentally Incompetent to stand trial pursuant to PC
                       Sections 1370 and 1370.1 or the law of any state or the United States
                   •   A person who was admitted or certified under WIC 5150 Is firearms prohibited for 5
                       years from the date of release; and
                   •   A person who was admitted or certified under a WIC 5250, 5260, 52.70.15 is firearms
                       prohibited for life (pursuant to 18 USC, 922(d)(4))
       Persons in the following    categories are prohibited from purchasing firearms         pursuant to
       Department policy:
                   •   A person who has threatened the President of the United States or another elected
                       official. If the Background Clearance Unit has documents on file indicating a person is in
                       this category, the individual will be denied a firearms purchase; and
                   •   A person who was reported to the DOJ as a mental patient or former mental patient
                       pursuant to WIC Section 8105.




August 2015                                    Interpreting Criminal Records                                  Page 3 of 3
                                                                                        AGO - LINTON - 082
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 89 of 142
        Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 90 of 142

                                                              STATE   OF         CAL.1F02:S:,.-';.


                                                                                                                                    INDEXEiJ LE'.i'7~-n



                                                       G~71CE OF THE ATTO:RXEl' GI-::-;-F.:l.A.!...




                                                             Septe□b2! 15,                      1~76
                                                                                                                                     of
                                                                                                                                     ("J.   -~::?l'--'f""7_p~_/('_


    M.r. J~ J.                     Enomoto
    Director
    DepartBe.Dt                      of        CDrrection.s
    714 P Street
    Sacramento,                         California                 95814
                                           -
                                            Opinion               No. CR 76/31                           I/L
    Dear                 Hr.     Enomoto:

                                   In your letter   of· June                                   8     3
                                                                                                         1976,     you reque.sted
     our             opinion         on the fDllowing:
                         11
                          1/b.2..t guidance  ·may the. depar GL1ent give to a
                         person who successfully        completes   a course of
                         rehabilitation       at the California    Reh2bUitation
                         Center      when the criminal    charges underlying      the
                         coiI!:iJ.itment to the Cente~ are dismissed       pursuant
                         to     \·!e.lfare             a-pd Institutions                       Code Sectio:1               3200
                         regarding      person's   the
                                                     right. to respo~d     that he
                         or sh8 haE not been con\ricted        of a felony    and
                         regarding any disao,ilities       that may re:I?ain?"

                                                                 CONCLUSION
                                   Welfare       and Institutions                                        Code    section     3200     and
     Penal                    Code. section        1203.4 neither                     expressly            permit
     e)::pvnge::;er:t                     of e. c:ri'::linal :record                 T"!.Or aff::ct        the fact 2
     .....        .- ·.. =r- .1 , ·'
     " o ,.,·.• 1·-L.J..J_.
             ..L\. ...                    "-f .,r:""'
                                          ;.J ,~   -
                                        ~"---.1..'--.a..-
                                      ,.,w,.=,            - =-c1..     c-,-2 ..·-,-:-
                                                                    :~ t::::,-
                                                                           ,4_  1__   o -r- r.·""7 i : . F •1.,.;._.L
                                                                                              ~----          ; :-...l O.., -:-_ 0_ ..,__.,_
                                                                                                                                   ; ~he -r

     Welfare                and Institutions                       Code section               3200 or Penal Code
     sect:i.o::. 1203. 4 removes all pen2.l ?..nd qu2.si.-p2nal-
     disabilities                    but affects                   no othe:r5.              Therefore,                     these
     sections                do not authorize                       one granted                relief           to deny he
     has been convicted                                 of a felony.


~




    OROS 1
                                                                                                                             AGO_LINTON _084
 Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 91 of 142




                                  OFFICE-OF THE ATTORNEY
                                                       GENERAL
                                            State        of California
                                             GEORG°E-DEUKMEJIAN
                                             A:f:eCJrney Gen'eral
                                                            '
                                  ------------------------------
                                  OPINION
                                      of                                         No. !30-411
                           GEORGE.DEUKMEJI~                                  JUNF. 10,      1980
                           ~ttorney General                     !


                            PAULIt. no:asoN··
                     Dep~ty   Attorner  Geheral

         ------·r·------ ---------~------------------
                                                   ~----------------
                   Ni!:tSON-KE.MPS~Y,DIRECTOR, DIVISION OF LAWENFORCE-
         MENT, bEPAR'tMENT OF JUSTICt, has requested     opinion on a               an
         question        'whicn   we have . ph:tased            as   follows·:

                           May a person who has been cqnvicted                         of a felony,
          the   record      qf _whLch is su.b,ject to destruction                      pursuant - to
         Health      and    S'afety    Code s~~t,ion            11361. ~,   subdivisi-on           (b) ,
         .purchase       or possess        a conaealable             handgun?

                                                        CbNCLU_S·IO;N

                       A person   convicted     of a felony,    the record                          of which
          is subject    to destruction      pursuant    to the provisions                           of
          Health   a11d Sa£:ety Code sectiqn       11361. 5, subdivision                           (b) , may
          purchase    or possess    a condea1able      haDdgW1.
                                                    ~    ANALYSIS
                           I~ is UI!lawful          for a person          9onvicted         of a felony
          to po·ssess    any pistol)     rev9lver    pr               other firearm          capable   ·
          of be~ng con9ealed        upon th~ person.                      (Pen.     Code,    § 12021.)
          It • is · also unlawful    for any person                   ·to ·sell s-uch a handqun
          to any persc;,n, whom the seller        has                ca;iis·e to believe . to be
          a convicted _ fe],6n,       (Pen. Code, §                  12072.)
                      Health and Safety Code section     11361.5 provides
          for the deatruction   of the arrest    and conviction     records
          _ot certain marijuana offenses.     This section    reads    in




DROS 1                                      Attachment 3
                                                                                      AGO_LINTON_085
   Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 92 of 142


                        TO BE PUBLISHED                                FFICIAL         REPORTS

                               OFFICE OF THE                           EY GENERAL
                                     State o                 ,         ornia

                                          .JOHN K.           VA     DE KAMP               .
                                                At"t9rney         General

                               - -- - .   ---- -- . --- - --------- ----
                               OPINION
                                  of                                                  No.     82-801
                  JOHN K. VANDE KAMP                                            OCTOBE.R. 13 r 19&3
                    Attorne'y          General

                        JACK    R. 1f.[NKLER
             Assistant.         Attorney   General

   --------------------------~----------~---------------------
            THE HONORABLE. GEORGE DEUKMEJIAN,. GOVERNOR OF
  CALIFORNIA. has requested ari. opini9n on these quest-ions:

                   · -·1. -·.Doe a              a      p:rebid '0 ntial   pa-z=don 0£ a feee:qd-
   -r='
     elony        comd cti o-rJ            rP       store     thae :r;ec.~pient'  s •pr:ivi 1eg.e to


                 2.     Does. a pardon    by the      governor                                       of. another
  state      o·f a . felony   conviction     in  that   state                                      restore    the
  re·cipi~.nt'   s pr ivi~ege    to pos·sess    conceal ab le·                                     fire·arms     in
  Cal ifo1=n ii3--?

                                                      CONC~USIQNS
                    l.         ·A full-and       uneond:i:-t-4-e:a -ed              pres:6:1-en~ial    pardo1;1
   of , a     federal          ~any;     issuecl    b~fl.o                           19., 1%8,      resto"Fes · .
  ~he recipient             ' s privilege                      to possess         CO'B-e-e-a-±-a-a-le    firca-:Effl-S-i-a--•.
  ~-                    --      f.. p:::-es-i.dcntis.l                  pardon      of a federal                 felony
   -i-s-s.ued afteir June 1 9, 1968                      J         d.oes no _t . restore            the recipient      ' s- ·
 'if)"'£ivilege         to       pos ,sess             eencealab 1 c ; £::..rearms                    in Galifcir--.o-i-a-
  ;~_
   ~n:l.:es ·s      it      e.i""tpress:1-y- rcst _orpa · _ such                           p:-.::.-.-i];.cgc . o... i~
   ·- ~ . .empa-ni.:n~
 ,}m.:.c                - "h,.,.
                     ~ _za __Q___
                                     ..,.;.., ..,,.,+-J.....-.,..;   +-i :n   t:.O . r_ e=e,
                                                                              ~          LC.  , .,.,.
                                                                                                 ~@     a.nu
                                                                                                           .J
                                                                                                               possess
   .
 :;:r"i.re.arra;
  ;,..
          .    ·f J·.
                  .
                 .i·~
                     in    CO'fffinCFGEh-   .                             •


         _         ~2.      A pardon      by the governor         ·of- another      state·    of
 ,-·a  felony·       conviction       in th _a,t .state       doe13 not      restore        the
   re<;.ipient'     s. privilege        to possess         concealable        firearms        ip
   California          if ~ the      felony     . pardoned       L-rivolve _d use        of    a
   dangerous        ·weap::m or fo_r pardons            of other       felonies        if the
   pardon       does not .l';;!xpress_ly restore         the recipient's          privilege
   of possessing          concealable       firearms.

                                                             1-


DROS 1
                                                        Attachm~nt LL
                                                                                                 AGO LINTON 086
         Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 93 of 142




                                                                        .               '

                                     OFFICE OF THE ATTORNEY QENERAL
                                           S"tate · of Californ.i13:-
                                                 THOMAS
                                                      C. LYNCH
                                                At to ·rney        G~ner·a 1


                                                              •'


                  ····0-PINlON
                         of·                                                   No . .67/106·
              .THOM.ASC. ;LYNCH                                                 JUL 2.~- 1S:S7.
              Attorney         Qenerc!,l·
               JACKR •. WINlCLER.
       Deputy     A~torney           General



                                 .                                                                       '

                 THE HONOR.A B~ JOSEPH L. HEENAN,·.DISTRICT .ATTO.RNE¥OF
       YUBA COUNTY, nas ;r1egues ted an opi ·nion on tQ.e folJ.ow-ing guesti:Pn:

                    May a ·Nevada felon,   whose civil     i:n.sabiliti.es    Ul;).del?
       Nevada     :law W·ere
                           removed in ..1959 f ollowi:q.g his releas.e from a
       _Nevada prison,,  lawfully  ·own or ppsse .ss Q. · eo~cea .lable    firear~      in
        California?   .
                         The ·conclusion           is :
                                                                                              ... ,          ..
                         Sect;i.qp     12'021    o.f thia Californ:i,q.         Peqal    Code prohib.i ts
       ownership   o~ possess:ion Qf a · qonceaiable                           fi:;--earm in C.9:li·for:r:iia
       by a· Nevada- felon whose· c·ivil ·d_isabil:i;ties                          under '.Nevada -l,aw· · .
       w.ere removed in 19.59~




A.




     OROS 1
                                                  Attachment 5
                                                                                            AGO - LINTON - 087
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 94 of 142
  Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 95 of 142




                          3.     A person     convicted    by either   the State ·of
         Cali .iornj_a,        a $is ter   state,    or the federal    government,
          who has received           a gra~t of relief       issued   pur~uant   to
         ~...!_S •.C..•:.....9..£~(~)._is prohibited    from P.ossessing    a conceal-
          able firea:i;m by Penal Code section               12021.

                                             ·ANALYSIS

                         Subdivision      (a) of· Pert.al Code 1/se_ct:i-on 12021
          states      in relevant    part. t~at:           ,
                          1
                           •Any pe-rs0n; · .. . who has been convieted      of
                          a felony     under ·the laws of the United States,
                          or   the State of Califor~ia,      or any other
                          s.ta t·e, . . . who owns or has in his possession
                          or under ·his custody or control         any pi~tol,
                          r·evolver ·, or other fireaqn     capable   of- beirig
                          concealed     upon the pergon is guilty      bf · a
                          public    offense.    . • . 11
                        · Subdivision        (b). of sec .tion 12021 provides· an·
          exception        t:o the operation         of subd _ivision      (a)" to persons
          convicted        under the laws of the United States.                    It states
          that:                           .     ,,                  .            .
                           11
                             Subdivision       (a) shall not apply to a ·person
                          who has been co~vict~d              of · a felony under . the
                           ~-aws of the _Un;i.,ted States          unless:      (1) Conviction
                           of a like ·offense          under California       _ law can on1y
                           result     in imposition        of . felony punishment; or
                            (2) The . ¢efendant was sentenced to a federal
                         ··cor;i:ec tional     facility     f9r more than · 30 day~, or
                           received a fine of more than one tnousand dollars
                            ($1,000),      or received      both such punishmen~s. 11
           ,       · Section 1~021 by its ·express     tern.s                      is ·applicable
                                                                               1
           to one "who has bee~ convicted    of a f.elony.~                          It does-not
           provide for the exclusion   of pardoned felons                           from.- i _ts.
           operation.



           1.      All section       references        are      to the California         Penal
           Co-de,    uniess      otherwise        specJfied.·


OROS 1                                       Attachment 7
                                                                               AGO_LINTON _089
               Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 96 of 142
       ~f' Californi~                                                                              Department      of. Justic:e

M ·emorandum

                                                                                Dote:   February       2SJ   1977




from     Bureau of Identification


Subjem    Federal       You.th    Corrections         Act


         The· following           in.formation        was «;>b't.ain~d. £ro111 D~puty     Attp ·rney     Ge:geral
         Nancy Sw.eet        as     a result     of    questions     · to her.




                                                              ?:.~-
                                                             EARL ~-    ~AUER~     ~~etio~     Managei
                                                             Speci•l·S~x~ices
         EB:at




          DR0S1                                                                                              017
                                                        Attachment 8
                                                                                        AGO _LINTON_090
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 97 of 142
              Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 98 of 142

                                     Background Clearance Unit
                                         OROS Procedures

                                         Firearms Prohibiting    Categories

       State and federal law make it unlawful for certain persons to own and/or                possess
       firearms, including:
              •   Any person who is convicted of a felony, or any offense enumerated in Penal Code
                  Sections 29900 or 29905 (PC 12021.1)
              •   Any person who is ordered to not possess firearms as a condition of probation or
                  other court order listed in Penal Code section 29815, subdivision (a) and (b)
              •   Any person who is convicted of a misdemeanor listed in Penal Code section 29805
                  (refer to list of prohibiting misdemeanors) {PC 12021{c)(1))
              •   Any person who is adjudged a ward of the juvenile court because he or she
                  committed an offense listed in Welfare and Institution Code (WIC) section 707(b), an
                  offense described in Penal Code section 1203.073(b), or any offense enumerated in
                  Penal Code section 29805 (PC 12021(c)(1))
              •   Any person who is subject to a temporary restraining order or an injunction issued
                  pursuant to Code of Civil Procedures sections 527.6 or 527.8, a protective order as
                  defined in Family Code section 6218, a protective order issued pursuant to Penal
                  Code sections 136.2 or 646.91, or a protective order issued pursuant to WIC section
                  15657.03
          ·•      Any person who is found by a court to be a danger to himself, herself, or others
                  because of mental illness
              •   Any person who is found by a court to be mentally incompetent to stand trial
              •   Any person who is found by a court to be not guilty by reason of insanity
              •   Any person who is adjudicated to be a mentally disordered sex offender
              •   Any person who is placed on a conservatorship because he or she is gravely disabled
                  as a result of a mental disorder, or an impairment by chronic alcoholism
              •   Any person who communicates a threat to a licensed psychotherapist against a
                  reasonably identifiable victim, that has been reported by the psychotherapist to law
                  enforcement
              •   Any person who is taken into custody as a danger to self or others under WIC 5150,
                  assessed under WIC section 5151, and admitted to a mental health facility under
                  WIC sections 5151, 5152, or certified under WIC 5250, 5260 and 5270 .15
          •       Any person who is addicted to the use of narcotics (state and federal)
              •   Any person who is under indictment or information in any court for a crime
                  punishable by imprisonment for a term exceeding one year (federal)
              •   Any person who has been discharged from the military under dishonorably conditions
                  (federal)
              •   Any person who is an illegal alien (federal)
              •   Any person who has renounced his or her US Citizenship (federal)
          •       Any person who is a fugitive from justice (federal)


       Note: Penal Codes in ltallcs were used prior to 2012




August 2015                                  Firearms Prohibiting Categories                         Page 1 of 3
                                                                                   AGO LINTON 092
              Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 99 of 142

                                      Background Clearance Unit
                                          DROS Procedures

                                          Firearms Prohibiting     Categories

       Firearm prohibitions for misdemeanor violations of the offenses listed below are
       generally for ten years from the date of conviction, but the duration of each
       prohibition may vary. All statutory references are to the California Penal Code,
       unless otherwise indicated.
              •   Threatening public officers, employees, and school officials (PC 71)
          •       Threatening certain public officers, appointees, judges, staff, and their families with
                  the intent and apparent ability to carry out the threat (PC 76)
          •       Intimidating   witnesses or victims (PC 136.1)
          •       Possessing a deadly weapon with the intent to intimidate the witness (PC 136.5)
          •       Threatening witnesses, victims, or informants (PC 140)
          •       Attempting to remove or take a firearm from the person or immediate presence of a
                  public or peace officer (PC 148(d))
          •       Unauthorized possession of a weapon in a courtroom, courthouse, or court building
                  or at a public meeting (PC 171(b))
          •       Bringing into or possessing a load firearm within the state capitol, legislative offices,
                  etc. (PC 171(c))
          •       Taking into or possessing loaded firearms within the Governor's Mansion or residence
                  of other constitutional officers (PC 171(d))
          •       Supplying, selling, or giving possession of a firearm to a person for participation in
                  criminal street gangs (PC 186.28)
          •       Assault (PC 240, 241)
          •       Battery (PC 242, 243)
          •       Sexual Battery (PC 243.4)
          •       Assault with a stun gun or taser weapon (PC 244.5)
          •       Assault with a deadly weapon other than a firearm, or with force likely to produce
                  great bodily injury (PC 245)
          •       Assault with a deadly weapon or instrument; by any means likely to produce great
                  bodily injury or with a stun gun or taser on a school employee engaged in
                  performance of duties (PC 245.5)
          •       Discharging a firearm in a grossly negligent manner (PC 246.3)
          •       Shooting at an unoccupied aircraft, motor vehicle, or uninhabited building or dwelling
                  house (PC 247)
          •       Inflicting corporal injury on a spouse or significant other (PC 273.5)**
          •       Willfully violating a domestic protective order (PC 273.6)
          •       Drawing, exhibiting, or using deadly weapons other than a firearm (PC 417 (a)(l)       or
                  (a)(2))
          •       Inflicting serious bodily injury as a result of brandishing (PC 417.6)
       ** A "misdemeanor           crime of domestic violence" (18 U.S.C. §§ 921(a)(33}(A),
       922(g)(2))



August 2015                                   Firearms Prohibiting Categories                              Page 2 of 3
                                                                                      AGO - LINTON - 093
              Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 100 of 142

                                     Background Clearance Unit
                                         DROS Procedures

              •   Making threats to commit a crime which will result in death or great bodily injury to
                  another person (PC 422)
              •   Bringing into or possessing firearms upon or within public schools and grounds (PC
                  626.9)
              •   Stalking (PC 646.9)
              •   Armed criminal action (PC 25800) (PC 12023)
              •   Possessing a deadly weapon with intent to commit an assault (PC 17500) (PC 12024)
              •   Driver of any vehicle who knowingly permits another person to discharge a firearm
                  from the vehicle or any person who willfully and maliciously discharges a firearm
                  from a motor vehicle (PC 26100 (b) or (d)) (PC 12034(b) or (d))
              •   Criminal possession of a firearm (PC 25300) (PC 12040)
              •   Firearms dealer who sells, transfers, or gives possession of any firearm to a minor or
                  a handgun to a person under 21 (PC 27510) (PC 12072(b))
              •   Various violations involving sales and transfers of firearms (PC 27590(c))
                  (12072(g)(3))                                    .
              •   Person or corporation who sells any concealable firearm to any minor (PC 12100(a))
              •   Unauthorized possession/transportation    of a machine gun (PC 32625) (PC 12220)
              •     Possession of ammunition designed to penetrate metal or armor (PC 30315) (PC
                  · 12320)
              •   Carrying a concealed or loaded firearm or other deadly weapon or wearing a peace
                  officer uniform while picketing (PC 830.95(a), 17510(a)) (PC 12590)
              •   Bringing firearm related contraband into juvenile hall (WIC 871.5)
              •   Bringing firearm related contraband into a youth authority institution (WIC 1001.5)
              •   Purchase, possession, or receipt of a firearm or deadly weapon by a person receiving
                  in-patient treatment for a mental disorder, or by a person who has communicated to
                  a licensed psychotherapist a serious threat of physical violence against an identifiable
                  victim (WIC 8100)
              •   Purchase, possession, or receipt of a firearm or deadly weapon by a person who has
                  been adjudicated to be a mentally disordered sex offender or found to be mentally
                  incompetent to stand trial, or not guilty by reason of insanity, and individuals placed
                  under conservatorship (WIC 8103)
       The following misdemeanor convictions result in a lifetime prohibition:
              •   Assault with a firearm (PC 29800(a)(1),   PC 23515 (a)) (PC 12021(a)(1},      12001.6(2))
              •   Shooting at ·an inhabited or occupied dwelling house, building, vehicle, aircra~, or
                  camper (PC 246, 29B00(a)(1), 17510, 23515(b)) (PC 12021(a)(1), 12001.6(b))
              •   Brandishing a firearm in the presence of a peace officer (PC 417(c) 23515(d),
                  29800(a)(1)) (12001.6(d), 12021(a)(1})
              •   Two or more cbnvictions of PC 417(a)(2)    (PC 29800(a)(2))   (12021(a)(2}}




August 2015                                  Firearms Prohibiting Categories                             Page 3 of 3
                                                                                     AGO- LINTON- 094
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 101 of 142




                        LEE EXHIBIT D
                                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 102 of 142




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600                                             Linton v. Becerra
                                    3   San Francisco, CA 94111                                                       Exhibit 006
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        CALIFORNIA GUN RIGHTS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                    UNITED STATES DISTRICT COURT
                                   11
                                   12                            NORTHERN DISTRICT OF CALIFORNIA
                                   13
                                        CHAD LINTON, et al.,                                 Case No. 3:18-cv-07653-JD
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                                  Plaintiffs,                                FOURTH AMENDED NOTICE OF
                                   15
                                                                                             DEPOSITION OF THE CALIFORNIA
                                   16          vs.                                           DEPARTMENT OF JUSTICE [FRCP 30(B)(6)]

                                   17   XAVIER BECERRA, in his official capacity as
                                        Attorney General of California, et al.,
                                   18                                                                                      Exhibit
                                   19             Defendants.
                                                                                                                               6
                                   20                                                                                    Matsumoto 6/5/20


                                   21                                     NOTICE OF DEPOSITION
                                   22          TO ALL PARTIES, THROUGH THEIR COUNSEL OF RECORD:
                                   23          PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
                                   24   Procedure, plaintiffs Chad Linton, et al. (“plaintiffs”) will take the deposition of the CALIFORNIA
                                   25   DEPARTMENT OF JUSTICE (“DEPARTMENT”) on the subject matters set forth below, commencing
                                   26   on Friday, June 5, 2020 at 9:00 a.m. at the offices of SEILER EPSTEIN LLP, 275 Battery Street,
                                   27   Suite 1600, San Francisco, CA 94111. Pursuant to the agreement of the parties, the deposition
                                   28   will be conducted remotely via video teleconferencing. If the deposition is not completed on the


                                                                                        1
                                           NOTICE OF DEPOSITION OF CAL. DEPT. OF JUSTICE [FRCP 30(b)(6)] | CASE NO. 3:18-cv-07653-JD
                                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 103 of 142




                                    1   date specified, the deposition shall continue from day to day, or to a date and time mutually
                                    2   agreeable to the deponent(s), the parties, and their counsel, until completed.
                                    3          FURTHER TAKE NOTICE that the deposition will be taken before a notary public or
                                    4   other person authorized to administer oaths under applicable law, and will be conducted pursuant
                                    5   to Fed. Rule of Civ. Pro. 30. Pursuant to Rule 30(b)(3), the deposition testimony shall be
                                    6   recorded using audio, audiovisual and stenographic means; plaintiffs reserve the right to use the
                                    7   audio and video recordings of the deposition at the time of trial.
                                    8
                                    9                                      SUBJECTS OF TESTIMONY
                                   10          Pursuant to Fed. Rule of Civ. Pro. 30(b)(6), the DEPARTMENT shall identify, designate,
                                   11   and produce for deposition one or more officers, directors, managing agents or other person(s)
                                   12   most knowledgeable to testify on its behalf with regard to the following subjects:
                                   13          1.      The DEPARTMENT’s policy or policies in denying out-of-state former felons the
SEILER EPSTEIN LLP




                                   14   ability to purchase and/or possess firearms in the State of California when those felony
                Attorneys at Law




                                   15   convictions have been set aside or vacated in their respective states of origin;
                                   16          2.      The DEPARTMENT’s treatment and interpretation of out-of-state felony convictions
                                   17   for purposes of determining whether a person is entitled to purchase or possess firearms in the
                                   18   State of California;
                                   19          3.      The DEPARTMENT’s Background Clearance Unit’s DROS procedures as set forth
                                   20   in the document entitled “Background Clearance Unit DROS Procedures,” produced as
                                   21   AGO_LINTON_078 – AGO_LINTON_094;
                                   22          4.      The DEPARTMENT’s procedures regarding all criminal history checks for the
                                   23   Dealer Record of Sale (DROS) system;
                                   24          5.      The DEPARTMENT’s interpretation of plaintiff CHAD LINTON’s criminal history
                                   25   in relation to his eligibility to purchase or possess firearms;
                                   26          6.      The DEPARTMENT’s denial of plaintiff CHAD LINTON’s attempt to purchase
                                   27   firearms;
                                   28          7.      The DEPARTMENT’s interpretation of plaintiff PAUL McKINLEY STEWART’s


                                                                                           2
                                           NOTICE OF DEPOSITION OF CAL. DEPT. OF JUSTICE [FRCP 30(b)(6)] | CASE NO. 3:18-cv-07653-JD
                                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 104 of 142




                                    1   criminal history in relation to his eligibility to purchase or possess firearms;
                                    2           8.      The DEPARTMENT’s denial of plaintiff PAUL McKINLEY STEWART’s attempt
                                    3   to purchase firearms;
                                    4           9.      The DEPARTMENT’s interpretation of plaintiff KENDALL JONES’s criminal
                                    5   history in relation to his eligibility to purchase or possess firearms; and
                                    6           10.     The DEPARTMENT’s denial of plaintiff KENDALL JONES’s application for a
                                    7   Certificate of Eligibility (COE).
                                    8                                                    nnn

                                    9           Pursuant to Fed. Rules of Civ. Pro. 30(b)(2) and 34(a), the DEPARTMENT’s deponent(s)
                                   10   is/are requested to bring the following categories of documents for copying and inspection by the
                                   11   noticing parties as follows.
                                   12
                                   13                                              DEFINITIONS
SEILER EPSTEIN LLP




                                   14           As used in this set of DOCUMENTS TO BE PRODUCED AT DEPOSITION, the following
                Attorneys at Law




                                   15   definitions shall apply:
                                   16           “DEPARTMENT” shall refer to the California Department of Justice, and all divisions,
                                   17   bureaus, officials, officers, employees, investigators and agents working on its behalf, including
                                   18   but not limited to: Attorney General Xavier Becerra, the Office of the Attorney General, the
                                   19   Bureau of Firearms, the Background Clearance Unit, and all other subdivisions thereof.
                                   20           “DOCUMENTS” shall refer to the term as used by FRCP(a)(1)(A), broadly defined to
                                   21   include all media on which information is recorded or stored, including but not limited to: all
                                   22   written typed, printed, recorded, tape-recorded, transcribed, graphic or other reproduced matter
                                   23   or memorialization in any form pertaining to or describing, referring or relating to, directly or
                                   24   indirectly, in whole or in part, the matter that is the subject of a particular request. If unable to
                                   25   be produced in hard copy form, then DOCUMENTS shall be produced in accessible form as
                                   26   ELECTRONICALLY STORED INFORMATION.
                                   27           “ELECTRONICALLY STORED INFORMATION” or “ESI” shall refer to the term as used by
                                   28   FRCP(a)(1)(A), and shall include all DOCUMENTS, writings, drawings, graphs, charts,


                                                                                           3
                                           NOTICE OF DEPOSITION OF CAL. DEPT. OF JUSTICE [FRCP 30(b)(6)] | CASE NO. 3:18-cv-07653-JD
                                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 105 of 142




                                    1   photographs, sound recordings, images, and other data or data compilations stored in any
                                    2   medium from which information can be obtained. All ESI shall be produced in its original
                                    3   native format, and otherwise in a usable format that is readily accessible and reviewable to the
                                    4   requesting parties and their representatives.
                                    5           “COMMUNICATIONS” shall refer to all DOCUMENTS and ESI consisting of and
                                    6   memorializing communications between individuals, entities and/or departments of any kind,
                                    7   including but not limited to: correspondence, letters, faxes, electronic mail messages (email),
                                    8   instant text or paper messages, interoffice electronic messaging, memoranda, notes,
                                    9   memorializations of conversations, and/or audio or video recordings of such communications.
                                   10          “DROS” shall refer to Dealer Record of Sale. See, 11 Cal. Code Regs. § 4001, et seq.
                                   11
                                   12                          DOCUMENTS TO BE PRODUCED AT DEPOSITION
                                   13          1.      All DOCUMENTS pertaining to plaintiff Chad Linton’s criminal history and
SEILER EPSTEIN LLP




                                   14   information, which formed the basis of any denial by the DEPARTMENT for the
                Attorneys at Law




                                   15   purchase/possession of firearms.
                                   16          2.      All COMMUNICATIONS and correspondence with plaintiff Chad Linton, and/or his
                                   17   legal representatives, that pertains, refers or relates to Mr. Linton’s eligibility to purchase or
                                   18   possess firearms in the State of California, and/or his status as an alleged prohibited person.
                                   19          3.      All DOCUMENTS, including internal COMMUNICATIONS within the DEPARTMENT,
                                   20   that refer or relate to plaintiff Chad Linton’s eligibility to purchase or possess firearms in the
                                   21   State of California.
                                   22          4.      Any and all DOCUMENTS which defendant Robert D. Wilson specifically
                                   23   consulted or relied upon in determining that plaintiff Chad Linton was ineligible to purchase or
                                   24   possess firearms in the State of California.
                                   25          5.      All DOCUMENTS reflecting or referring to the DEPARTMENT’s Armed Prohibited
                                   26   Persons System (APPS) enforcement operations undertaken as to and regarding plaintiff Chad
                                   27   Linton, including but not limited to: all databases cross-referenced by APPS for firearm
                                   28   association and prohibition determinations, reports of Mr. Linton’s eligibility, COMMUNICATIONS


                                                                                           4
                                           NOTICE OF DEPOSITION OF CAL. DEPT. OF JUSTICE [FRCP 30(b)(6)] | CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 106 of 142




                                    1   within the DEPARTMENT regarding Mr. Linton’s eligibility to own firearms, and all field and
                                    2   supervising agent reports submitted regarding the same.
                                    3             6.    All DOCUMENTS pertaining to plaintiff Paul McKinley Stewart’s criminal history
                                    4   and information, which formed the basis of any denial by the DEPARTMENT for the
                                    5   purchase/possession of firearms.
                                    6             7.    All COMMUNICATIONS and correspondence with plaintiff Paul McKinley Stewart,
                                    7   and/or his legal representatives, that pertains, refers or relates to Mr. Stewart’s eligibility to
                                    8   purchase or possess firearms in the State of California, and/or his status as an alleged prohibited
                                    9   person.
                                   10             8.    All DOCUMENTS, including internal COMMUNICATIONS within the DEPARTMENT,
                                   11   that refer or relate to plaintiff Paul McKinley Stewart’s eligibility to purchase or possess firearms
                                   12   in the State of California.
                                   13             9.    Any and all DOCUMENTS which defendant Robert D. Wilson specifically
SEILER EPSTEIN LLP




                                   14   consulted or relied upon in determining that plaintiff Paul McKinley Stewart was ineligible to
                Attorneys at Law




                                   15   purchase or possess firearms in the State of California.
                                   16             10.   All DOCUMENTS constituting, referring or relating to the DEPARTMENT’s written
                                   17   policies in denying out-of-state former felons the ability to purchase and/or possess firearms in
                                   18   the State of California when those felony convictions have been set aside or vacated in their
                                   19   respective states of origin.
                                   20             11.   All DOCUMENTS constituting, referring or relating to the DEPARTMENT’s DROS
                                   21   procedures which pertain to the treatment of out-of-state felony convictions for purposes of
                                   22   determining whether a person is entitled to purchase or possess firearms in the State of
                                   23   California.
                                   24             12.   All DOCUMENTS constituting, referring or relating to the DEPARTMENT’s
                                   25   Background Clearance Unit’s DROS procedures that pertain to the treatment of all felony
                                   26   convictions that have been set aside, vacated, expunged, or subsequently reduced to
                                   27   misdemeanors.
                                   28   //


                                                                                           5
                                             NOTICE OF DEPOSITION OF CAL. DEPT. OF JUSTICE [FRCP 30(b)(6)] | CASE NO. 3:18-cv-07653-JD
                                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 107 of 142




                                    1           13.     All DOCUMENTS constituting, referring or relating to written opinions, memoranda
                                    2   or executive analyses by the Attorney General or the DEPARTMENT that pertain, refer or relate to
                                    3   the treatment of out-of-state felony convictions for purposes of determining whether a person is
                                    4   entitled to purchase or possess firearms in the State of California.
                                    5           14.     All DOCUMENTS pertaining to plaintiff Kendall Jones’s criminal history and
                                    6   information, which formed the basis of any denial by the DEPARTMENT for a Certificate of
                                    7   Eligibility (COE).
                                    8           15.     All COMMUNICATIONS and correspondence with plaintiff Kendall Jones, and/or
                                    9   his legal representatives, that pertains, refers or relates to Mr. Jones’s eligibility to purchase or
                                   10   possess firearms in the State of California, and/or his status as an alleged prohibited person.
                                   11           16.     All DOCUMENTS, including internal COMMUNICATIONS within the DEPARTMENT,
                                   12   that refer or relate to plaintiff Kendall Jones’s eligibility to purchase or possess firearms in the
                                   13   State of California.
SEILER EPSTEIN LLP




                                   14   Dated: May 29, 2020                              SEILER EPSTEIN LLP
                Attorneys at Law




                                   15
                                   16                                                    /s/ George M. Lee
                                                                                         George M. Lee
                                   17
                                                                                         Attorneys for Plaintiffs
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                           6
                                           NOTICE OF DEPOSITION OF CAL. DEPT. OF JUSTICE [FRCP 30(b)(6)] | CASE NO. 3:18-cv-07653-JD
                                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 108 of 142




                                    1                                   CERTIFICATE OF SERVICE
                                    2          I declare that I am over the age of eighteen years and that I am not a party to the above
                                    3   action. My business address is 275 Battery Street, Suite 1600, San Francisco, California 94111.
                                    4   On the date set forth below, I served the following document(s) on the parties in this action as
                                    5   follows:
                                    6      FOURTH AMENDED NOTICE OF DEPOSITION OF THE CALIFORNIA DEPARTMENT OF
                                           JUSTICE [FRCP 30(B)(6)]
                                    7
                                    8   Service of said document(s) was accomplished in the following manner:

                                    9      ¨ By First Class Mail: I placed each document listed above in sealed envelope(s),
                                             addressed to the recipient(s) set forth below, with pre-paid postage affixed thereto, and
                                   10        deposited said envelope(s) in a recognized place of deposit for collection and delivery
                                             by first class United States Mail.
                                   11
                                           ¨ By Facsimile: I caused each document to be transmitted to the recipient(s) set forth
                                   12        below at their respective facsimile numbers as indicated.

                                   13      ¨ By Personal Service: I personally served each document listed above on the recipient(s)
                                             set forth below.
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                           ¨ By Courier/Messenger: I placed each document listed above in a sealed envelope(s),
                                   15        addressed to the recipient(s) set forth below, and arranged personal delivery of the same
                                             through a messenger/courier service, for delivery to be accomplished on this date.
                                   16
                                           ¨ By Overnight Express: I placed each document listed above in a sealed envelope(s),
                                   17        addressed to the recipient(s) set forth below, and deposited said envelope(s) with an
                                             overnight courier service, for delivery to be accomplished the next business day.
                                   18
                                           þ By Email: I caused true and correct copies of the above document(s) to be sent via
                                   19        email to the addressee(s) on this date.
                                   20          Said documents were addressed/delivered to the following recipients:
                                   21       Maureen C. Onyeagbako
                                            Deputy Attorney General
                                   22
                                            OFFICE OF THE ATTORNEY GENERAL
                                   23       1300 I Street, Suite 125
                                            Sacramento, CA 94244-2550
                                   24       Email: maureen.onyeagbako@doj.ca.gov
                                   25
                                               I declare under penalty of perjury that the foregoing is true and correct. Executed May
                                   26   29, 2020, at San Francisco, California.
                                   27                                                       /s/
                                   28                                                                 GEORGE M. LEE



                                                                                       7
                                           NOTICE OF DEPOSITION OF CAL. DEPT. OF JUSTICE [FRCP 30(b)(6)] | CASE NO. 3:18-cv-07653-JD
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 109 of 142




                        LEE EXHIBIT E
                 Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 110 of 142
                                                                                                                                                     Page     of 33
                                                                                                                                                     Pa-ge 11 of
t*    -:



      4CLNG}T?3? 9 . r*
      4CLNG177379.1*

      FR.WAWSP0000
      FR. WAv0SP0000
     09/07/2018   l-1:08 09937
     09/0'l /2018 11:08   0993?
     a9/0'1/2018 11:08
     19/07/2078           2047 0 CA0349440
                  11": QB 20470  cA0349440
     *CLNG0T4W02DJOO2 5F2 0J5 5900 000SQM
     *CLNGOT4W02D30025FZ0J559000005Q4
     TXT

      FR. WAWSP0000. CA0349440 . .
      FR.WAWSP0000.CA0349440..
      PUR/C.ArN/r.
      PUR /C.ATN /-srozhFI
                     .SID /WA-
      PAGE 11
      PAGE
      FQ.CA0349440.11.: 0809 /07/ 201822561 7,1:0809 /07/201815312WA *CINGD9HI',XQTXTPUR/C.
      rQ.cAO349440,]-I:0809/07/20182256LtI:0809/07/2018153i-2wA       *CLNGD9H7XQTXTPUR /C.
           ArN/I.sro/waf
               ATN /-.SID /WPIIIIIIII

      ArN/I
      ATN4III
      WASHINGTON
      VTASHINGTON STATE
                  STATE CRIMINAL  HISTORYRECORD
                         CRIMTNALHISTORY  RECORDFOR   SlD/WAI3700861.
                                                  FORSID  /WA13700861
                                   WASHINGTON  STATE PATROL
                                   WASHINGTON STATE  PATROI
                               CRIMINAL HISTORY RECORD
                               CRIMINAL HISTORY          .SECTlON
                                                 RECORD SECTION
                                        P.O. BOX
                                        P.O.      42633
                                              BOX 42633
                                OIYMPIA,             98504-2633
                                         WASHINGTON 98504
                                OLYMPIA, WASHINGTON         -2633

      *****r.***********************.1
      *****************************    * * * * *** ***************************-!***********************
                                                       * * * * * **4* * * * ** * * * * * * ** *fir * * ** * * * ***** * * * **

                                        CRIMINAL HISTORY INFORMATION
                                        CRIMTNAL HISTORY             AS OF
                                                         INFORMATION AS    09/07/2078
                                                                        O? 09/07/2018
      *************************************************                 . * * * * * * * * * * * * * * * * * * * * * * * ** * * * **
      ************t**.r**********rt********rk***************i**r(*tk*******'**************tt
                                            NOTICE
      THE FOLLOWING
      THE                         OF RECORD
                      TRANSCRIPT OF
          FOLIIOV'ING TRANSCRIPT             IS FURNISHED
                                     RECORD IS   FURNISHEDFOR   OF'FICIALUSE
                                                            FOROFFICIAL   USEONLY.
                                                                              ONLY'
      SECONDARY
      SECONDARY DISSEMINATION
                 DISSEMINATION OF   THIS CRIMINAL
                                 OF THIS            I{ISTORYRECORD
                                         CRIMINAL HISTORY           INFORMATIONIS
                                                             RECORDINFORMATION   IS
      PRCH]BITED UNLESS
      PROHIBITED          IN COMPLIANCE
                   UNLESS IN COMPTTANCE WITH   THE WASHTNGTON
                                         WITH THE               STATE CRIMINAL
                                                    WASHINGTON STATE   CRTMINAL RECORDS
                                                                                RECORDS
               ACT, CHAPTER
      PRIVACY ACT,
      PRIVACY                10.9? RCW.
                     CHAPTER 10.97  RCW.

      POSITIVE
      POSITIVE IDENTIEICATION        ONLY BE
                IDENTIFICATION CAN ONLY   BE BASED UPON     ElNGERPRINT COMPARISON. BECAUSE
                                                      UPON FINGERPRINT                 BECAUSE
      ADDITIONS  OR  DELETIONS
      ADDITIONS OR DEI,ETIONS  MAY
                               MAY  BE
                                    BE MADE
                                       MADE AT
                                            AT  ANY
                                                ANY   TIME,
                                                      TIME,  A
                                                             A  NEW
                                                                NEW COPY
                                                                    COPY SHOULD
                                                                         SHOULD  BE
                                                                                 BE  REQUESTEO
                                                                                     REQUESTED
      FOR
      FOR SUBSEQUENT   USE. WHEN
          SUBSEQUBNT USE.   WHEN EXPLANATION   OF AA CHARGE
                                  EXPLANATION OF      CHARGE ORORDISPOSITION   IS NEEDED,
                                                                  DTSPOSITION IS   NEEDED,
      COMMUNICATE DIRECTLY   WITH THE
                    DIRECTLY WITH  THE AGENCY  T},IAT SUPPLIED
                                       AGENCY THAT               THE INFORMATION TO
                                                      SUPP],IBD THE                TO THE
                                                                                      THE
      WASHINGTON  STATSPATROL.
      WASHINGTON STATE   PATROL.

      * * * * * * * r. * * * * * i * * *. * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * t * * * * * * * r * * * .' * * * * * * * * * * * * * rt * * * *
      ****#,t********************+F*****************ir*********.r*s***k******************
                                                                    MASTER INFORMATION
                                                                   MASTER         INFORMATION
      ***..lf
      * * * * ******.A********************************rt***.1
                 * * * * * * * * * * * * * * * * * * * * * * * * * *                                  ***)t***************t(*****rr******
                                                                       * * * * * * * * * * * * ** * * * * * * ** * * * * * ** * * * * * * * * * * * * * ** * * * *

            NAME:
            trlAME:                  LINTON, CHAD JJ
                                     LINTON,CHAD                                                      DOB:                        /05
                                                                                                                               07/05
                                                                                                                               o7
            SID         WAI WA-
                  NUMBER:
            SID NUMBER:                                                                               FBI NUMBER:
                                                                                                      FBI NUMBER:

      ************************************************ * * * * * * * * * * * ** * * * * * * * * * * * ** * * * **
      ******r.*************************************.r*********-************it*******J<****
                                                               PERSON
                                                               PERSON INFORMATION
                                                                          INFORMATION
      **!k*********rr***********&*********************************-t*f,***+**************
      * * * * ** ** * * * * * * * * * * * * * * * * * * * *l ehr****************** * * * * ** * * * * * * ** * * * * * * * * * * ** * * * **

            SEX RACE
            SEX      HEIGHT VOEIGHT
                RACE HEIGHT WEIGHT  EYES
                                    EYES                                                 HAIR
                                                                                         HAIR             PIACE OF
                                                                                                          PLACE    BIRTH CITIZENSHIP
                                                                                                                OF BIRTH
             M
             M   W
                 W     510
                       510    ]55
                              155   BtU
                                    BLU                                                  BLN
                                                                                         BLN                          CA

      OTHER NAMES USED
      OTHER NAMES                                                  OTHER
                                                                   OTHER DATES
                                                                         DA?ES OF
                                                                                OT                          soc SEC
                                                                                                            SOC sEc                   MISC NUMBER
                                                                                                                                      MISC N,UMBER
                                                                     BIRTH USED
                                                                     BIRTH                                  NUMBER
                                                                                                            NUMBER



      DNA TAKEN:
      DNA        N DNA
          TAKEN: N     TYPED: NN
                   DNA TYPED:

      ******************************************************************************
      ****************:k*****-**********************r(r(***.t***+*l*****r(********J.r(*****)ts*
                                      NO
                                      NO KNOWN SCARS, MARKS,
                                         KNOWN SCARS, MARKS/ TATTOOS, AND AMPUTATIONS
                                                             TATTOOS, AND AMPUTATIONS
      *********************rr*f,********{r*.*******rk****************.*******r(*************



     https  : / eaweb.
     lrttps :/l        ext.d oj .ca. gov/
                /leaweb.ext.doj.ca.gov/                                                                                                                   9/7/2018
                                                                                                                                                          91712018
                                                                                                                                 AGO LINTON
                                                                                                                                     LINTON 014
                                                                                                                                            014
          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 111 of 142
                                                                                                                       of 33
                                                                                                                Page 2 of



*******************************************************************************
************************************************ * * * * * * * * * * * *        * **        * * * * * * * * * * * * * * * *


                                  CONVICTION AND/OR
                                  CONVICTION AND     ADVERSE FINDING SUMMARY
                                                 /OR ADVERSE
*******************************************************************************
************************************************ * * * * * * * * * * * *        * **        * ** * * * * * * * * * * * * *


  FELONY (S)
O FELONY(S)
0                                                                                                 DISPOSITION
DATE

1 GROSS
1        MISDEMEANOR(S)
  GROSS MISDEMEANOR(S)
       DRIVING        THE INFLUENCE
                UNDER THE
       DRIVING UNDER      INFLUENCE                                                                   12/29/1987
                                                                                                      12/29/1987
O
0 MISDEMEANOR  (S)
  MISDEMEANOR(S)

 O
 0 CLASSIFICATION(S)
   CLASSIFICATION(S) UNKNOWN
                     UNKNOWN

 ******************************************************************************* * **
************************************************ * * * * * * * * * *                     * * * * * * * ** * * ** * * * * *

                      ****
                       * * **NO  KNOWN DOC
                              NOKNOWN   DOC SUMMARY  INFORMATION* ****
                                            SUMMARY INFORMATION     * **
 *******************************************************************************
 ************************************************ * * * * * * * * * *            * **    * ** * * ** ** ** ** * * ** *



 *******************************************************************************
 ************************************************ * * * * * * * * * * * * * * * * * * * * * * * * * * * * * **
                                CRIMINAL  HIqTORY INFORMATION
                                CRIMINAL HISTORY     INFORMATION
 ************************************************               * * * * * * * * * * * * * * * * * * * * * * * **
 *********************************************************x*********************                                      * * * * **

 THE ARRESTS
 THE          LISTED MAY
     ARRESTS LISTED       HAVE BEEN
                      MAY HAVE      BASED ON
                               BEEN BASED              CAUSE AT
                                             PROBABLE CAUSE
                                          ON PROBABLE            THE TIME
                                                              AT THE TIME OF
                                                                          OF ARREST
                                                                              ARREST
    ON A
 OR ON
 OR    A WARRANT.
          WARRANT. PROBABLE CAUSE          MAY OR
                                   ARRESTS MAY
                             CAUSE ARRESTS        MAY NOT
                                               OR MAY      RESULT IN
                                                       NOT RESULT     THE FILING
                                                                   IN THE FILING OF
                                                                                  OF
 CHARGES. CONTACT   THE ARRESTING
           CONTACT THE                   TOR INFORMATION
                                  AGENCY FOR
                        ARRESTING AGENCY     ]NFORMATION ON  THE FORMAL
                                                          ON THE  TORMALCHARGES
                                                                         CHARGES
 AND /OR DISPOSITIONS.
 AND/OR  DISPOSITIONS.



 ARREST
 ARREST 11                                                                        DATE OF ARREST:
                                                                                  DATE OF ARREST
 08/20/1981
 08/20/1987


          NAME USED:
          NAME USED:                       LINTON, CHAD JJ
                                           LINTON,CHAD
          CONTRIBUTING AGENCY:
          CONTRIBUTING AGENCY              WAOl5OOOO
                                           WA0150000     ISLAND COUNTY
                                                         ISLAND        SHERIFFS OFFICE
                                                                COUNTY SHERIFFS  OFFICE
                ID: 14324
          LOCAL ID:
          LOCAL      14324                               PCN: N/A
                                                         PCN: N/A         TCN: N/A
                                                                          TCN:  N/A


                      ARREST OFFENSES
                      ARREST OFFENSES                           I               DrsPoslTroN
                                                                                DISPOSITION
 076]-8
 07618 ATTEMPT  TO ELUDE
        ATTEMPT TO ELUDE                                        I   CONTRIBUTOR  OR RESPONSIBLE
                                                                    CONTRIBUTOR OR  RESPONSIBLE AGENCY:
                                                                                                 AGENCY
   RCW:46.61.424
   RCW:  46.61.024                                              I     WAO15025J   ISLAND COUNTY
                                                                      WA015025J ISLAND    COUN?Y
 SUPERIOR
 SUPERIOR
    CLASS
    CLASS CC FELONY
             FELONY                                                         COURT
    ORIGINATING  AGENCY: WA0150000
    ORIGINATING AGENCY:     WAO150000                                  COURT CASE
                                                                       COURT CASE NO: 871000649
                                                                                  NO: 871000649
    ISLAND
    ISLAND COUNTY   SHERIFFS OFFICE
            COUNTY SHERIFFS  OFFICE
    DISPO RESPONSIBILITY:
    DISPO                   WAO15025J
           RESPONSIBILITY: WA015025J                                STATUS:
                                                                    STATUS:           VACATED
                                                                                      VACATED                         Nar
                                                                                                                      /v'r
    DATE OF
    DATE     OFFENSE: 08/20/1987
          OF OFFENSE:       08/20/1981                                07 618 ATTEMPT
                                                                      07618          TO ELUDE
                                                                             ATTEMPT TO ELUDE                          lUeaatrGo
 O'] 644 DRIVING
 07644    DR]VING UNDER  THE INFLUENCE
                  UNDER THE  INFLUENCE
                                                                      RCW:
                                                                       CLASS C FELONY
                                                                       CLASS C  FELONY
                                                                                      46 .6r .024
                                                                                      46.61.024                          GI /
                                                                                                                         2?/
     RCW:46.61.502
     RCW:  46.61.502                                                   STATUS  DATE:
                                                                       STATUS DATE:    03/27/2016
                                                                                       03/21/2016
     GROSS
     GROSS MISDEMEANOR
            MISDEMEANOR
     ORIGINATING  AGENCY: WAO150000
     ORIGINATING AGENCY:     WA0150000
     ISLAND
     ISLAND COUNTY   SHERIFFS OFFICE
             COUNTY SHERIFFS                                           SENTENCE: SENT.
                                                                       SENTENCE:         SENT. DESC.:
                                                                                                DESC. :
     DISPO  RESPONSIBILITY: WA015025J
     DISPO RESPONSIBILITY:   WAO15025J                                   CHG
                                                                         CHG 01:   JAIL -- 77 DS,
                                                                              01: JAIL        DS, COMM
     DATE     OFFENSE: 08/20/1981
           OF OFFENSE:
     DATE OF                 08/20/1987                                  SUPV -- 1I YR
                                                                         SUPV

                                                                    STATUS:
                                                                    STATUS:            GUILTY
                                                                       07 644 DR]VING
                                                                       07644          UNDER THE
                                                                              DRIVING UNDER THE
 INFLUENCE
 INFLUENCE




https://leawcb.ext.doj.ca.gov/
htt ps :// learveb. ext.doj . c a. gor,/                                                                             9/7/2018
                                                                                                                     e/712018
                                                                                            AGO LINTON 015
                                                                                            AGO_LINTON_015
             Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 112 of 142
                                                                                                                                                                   of3
                                                                                                                                                            Page 3 of 3


                                                                                                      RC9'I:
                                                                                                      RCW:            46 .61.502
                                                                                                                      46.61.502
                                                                                                      GROSS MTSDEMEANOR
                                                                                                      GROSS MISDEMEANOR
                                                                                                      STATUS DATE: L2/29
                                                                                                      STATUS DATE:          / J,987
                                                                                                                      12/29/1987


                                                                                                       SO         DISPOSITION: RIGHT
                                                                                                          SEUENT DISPOSITION:
                                                                                                       S0BSETUENT               R]GHT
 TO
                                                                                                             POSSESS A FIREARM
                                                                                                             POSSESS A FIF.EARM RESTORED
                                                                                                                                RESTORED
                                                                                                       DATE:04/73/2016
                                                                                                       DATE:  04/1R/2016
                                                                                                       ORI:
                                                                                                       ORI: WA015015J
                                                                                                                 162001958, 9.41.040(4)
                                                                                                       COMMENT: 162001968,
                                                                                                       COMMENT:              9,41.040(4)
                                                                                          * * * * ***
 * * * * * * i. * * * * * * * * * * * * * * Jr * * * * * * * * * * * * * * * *** ** **t **Yr*
 *************************************************                                                                                                                         rt *
                                                                                                                                             * * ** * ** ** * ** *** *,r ****
                                                                                                    * * ** *** *yr t(** ** *** ** *** ** *** **
                                      NO KNOWN
                                      NO I(NOWN DEPARTMENT OT CORRECTIONS
                                                DEPARTMENI OF CONRECTIONS INFORMATION
                                                                           INE'ORMATIOII
 **********tr***************************************?t****rvrr**********************
 ***********************************a'r*******************tr*'t****'(********Jr**t!***
                           NO KNOWN
                           NO   KNOWN SEXSEX,/KIDNAPPING
                                               /KIDNAPPING OFFENDER
                                                                OFFENDER REGISTRATiONS
                                                                             REGISTRATIONS
 ********.t******r.***********{-********************rr******************************
 * k************************************************ * * * * ** * * * * *9: * *                                                               * ** *   **   * * * * *k * **



 **'k*d-*****************************f**************************+***+**rk**********
 ************************************************                   * * * * * * * * * * * * * * * **                                             * * * * * * * * * * * * **

                                                            NO KNOWN
                                                            NO       APPLICANT DETAILS
                                                               KNOWN APPLICANT DETAILS
 ****************************t(**************************************************
 *******ir******Jr***************/r****rr*************t(*ir******************iL********
                NO
                NO KNOWN         MONITORED POPULATION REGISTRATION
                      KNOWN MONITORED                                 REGISTRATION TRACKINGTRACKING INFORMATION
                                                                                                     INFORMATION
 ************************************************** * * * * * * * ** *!- * * * * * * ** * * * * * * * ***
 *************rr**rrtr**********.********************{'*x************************tilt**
 **tr**r****tr****r.'t*******r<****r(******************/r******************************
 ****************************         * * * * * * * * * * ** * * ** * * * * * * * * * * * * * ** *fir * * * * * * * * ** * * *,k * * **

 GLOSSARY
 GIOSSARY OF     OF TERMS
                        TERMS IS  IS AVAILABLE
                                        AVAILABLE IN      IN THE      CRIMINAL JUSTICE
                                                               TIdE CRIMINAL          JUSTICE TRAINING
                                                                                               TRAINING MANUAL
                                                                                                           MANUAT(CJTM)  (CJTM)
 LoCATED
 LOCATED        AT
               AT     HITP | / /www.WSP.
                    HTTP:     /  /WWW.WSP.WA.GOV WA.GoV/_SECURED/IDENT/RESoURCE.
                                                            /SECURED      /IDENT                 HTM
                                                                                      /RESOURCE.FITM
 ******f******t":k******Jr**********tr******************************ir**************{'
                                                                       RESOURCES
                                                                       RESOURCES
 ************************************************ * * * ** * * * * * * * * ** * * * * * * * * * * *
 ***r.*******trx*Jrxr\*tr************************ir.k*,k***i**********Ja*****************                                                                            * * * **



 ADMINJSTRATIVE OFFICE
 ADMINISTRATIVE           OEFICE OFOT
      THE COURTS
      THE    COURTS(AOC)  (AOC)                      WWW.COURTS.WA.GOV
                                             ---*-WWW.COURTS,WA.GOV
 WSP  CRI.MINAL HISTORY
 WSP CRIMINAL         I{ISTORY
      RECORDS
      RECORDS SECTIONSECTTON--                       CRIMHIS @WSP.WA.GOV OR
                                               ----CRTMHTSGWSP.t4IA.GOV     (360)534
                                                                         OR(360)  534-2000
                                                                                     -2000
      CRIMINAL HISTORY
 WSP CRIMINAL
 WSP                  HISTORY &&
      FINGERPRINT
      FINGER               TP'AINII\]G*- -- ---- _-
                 PRINT TRAINING
 HTTI?:
 HTT  : / /w,ttw. IIISP. WA. GOV/_SECORED/ITENT/RESOURCE.
          / /WWW.WSP.WA.GOV        /_SECURED /I)ENT /RESOURCE.HTM HTM
 DEPARTMENT
 DEPARTMENT OF    OE CORRECTIONS
                        CORRECTIONS (DOC) (DOC) ---ldWW.
                                                     WWW.DOC.WA.GOV
                                                         DOC.WA.GOV
 WSP SEX,/K]DNAPPING
 WSP SEX /KIDNAPPING
                REGISTRY (SOR)
     OFFENDER REGISTRY
     OFFENDER                     UNTT*-(360)
                           (SOR) UNIT              534-2OOO
                                           (360) 534      -2000
 REVISED
 REVIS.ED CODE  oF WASHINGTON
          CODE OF                (RCw) --.HTTP
                   WASTIINGTON(RCW)       HTTP:: ///AP?S.LEG.WA.GOV/RCW/
                                                     /APPS.LEG.WA.GOV /RCW/
 WSP WASHINGION ACCESS
 WSP WASHINGTON           TO CRIMINAL
                  ACCESS TO   CRIMTNAL
     HISTORY
     HISTORY (WATCH)    WEBSTTE*----- -,httP
               (WATCH ) WEBSITE                         fortxess . wa . gov /wsp
                                               s t // / /fortress.wa.gov
                                          https:                                     watch
                                                                            / w sp //watch
 WSP IIENTIFICATION ANI)
 WSP IIDENTIFICATION   AND
     BACKGROUND          SECTION------tfATCH.HELP@wsp.wa.gov
                  CIJECK SECTION
     BACr(GROUIID CHECK                   WATCH.HELP @wsp.wa.gov OR             (36.0)539
                                                                          OR(360)       534-2000
                                                                                           -2000
 END OF RECORD
 END OF  RECORD




http s ://leaweb.ext. doj. ca. gov/
https://leaweb.ext.doj.ca.gov/                                                                                                                                  9t7/20t8
                                                                                                                                                                9/7/2018
                                                                                                                                     AGO LINTON 016
                                                                                                                                     AGO^LINTON_016
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 113 of 142




                        LEE EXHIBIT F
        Case 3:18-cv-07653-JD" enialDocument 47-6 Filed 06/22/20 Page 114 of 142 Page 1I of
ljealer
Dealer Record   Ot'Sale-DltC
        l(ecord UV Sale -DRU                                                                1
                                                                                         o1'I




                                                 DROS Denial
                                                 DROS
DROS Number

Last                                 First                             Middle                          Suffix
STEWART                              PAUL                              MCKINLEY
                                                                       MCKINLEY
Transaction Type
DEALER SALE
DEALER SALE
            Type
                                                                       r
                                                                       Analyst


Longgun
Longgun

                                                      Back

   liotil'iration(s) Comments
   Notification(s)   Conrnrcrrls Control   Nunrber(s) Reason(s)
                                 (-'ontrol Number(s)  Reason(s)

 Date /TimeNotified
 Date/Time   Notified Method of Notification       Person Notified
                                                   Person Notified           Notification
                                                                             Notification Comment
                                                                                          Comment
 02/27/2018 02:L4:46 MAIL
 0212712018 02:14:46                               MAIL                      FBI/f1976
                                                                             FBI,           1976 FEL
                                                                                                  FEL BURG
                                                                                                      BURG
 PM                                                                          coNV, 13
                                                                             CONY,  t3-907
                                                                                       -907 GRANTED
                                                                                            GRANTED 8l11116,
                                                                                                        8/11/16,
                                                                             NOT RECOGNIZED
                                                                                  RECOGNIZED IN IN CA  /AT
                                                                                                   CA/AT
 0212712018 02:14:59
 02/27/2018 02:14 :59 OTHER
                       OTHER                       N/A                       SEE COMMENTS
                                                                                 COMMENTS
 PM




lrttps://dros.int.do.j,ca.gov/drosDeny/tabRouter?reqDrosTab=tiles.vierv-denial-notifications...         2/27/2018
hops:// dros. int. doj. ca. gov /drosDeny /tabRouter ?regDrosTab =tiles .view -denial -notifications... 2 /27/2018
                                                                                     AGO LINTON 068
                                                                                     AGO_LINTON_068
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 115 of 142




                        LEE EXHIBIT G
       Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 116 of 142




                                CERTIFICATION OF CRIMINAL
                              HISTORY RECORD INFORMATION

STATE OF TEXAS
COUNTY OF TRAVIS

Pursuant to the authority contained in Rule 902, Sections 1 and 4,4. Texas Rules of Evidence.
and Subchapter F. Chapter 411. Texas Government Code. , Tanya Wilson. Supervisor.
                                                                               Supervisor,
                                                                                     I

Criminal History Inquiry Unit, Access and Dissemination Bureau. Crime Records Service, Texas
Department of Public Safety. do hereby certify I am the deputy custodian of the criminal history
record information
         Information of Crime Records Service of the Texas Department of Public Safety. I further
certify the attached 3 pages(s) are a true and correct copy of the records on file at the Texas
Department of Public Safety, that am legally authorized to produce. for the following:
                                               I




                                                    TEXAS CRIMINAL HISTORY RECORD
Texas SID:                                          JONES,KENDALL D
                                                    Date of Birth:


                                             In Testimony Whereof.   I hereunto set my hand and affix the seal

                                                          Department of Public Safety. Done at my office in
                                             of the Texas Department
                                             Of
                                             Austin. Texas on this 6th day Of
                                             Austin,                       of April. 2019.



                                                   )&ut/a (it/C..U.Gi-

                                             Tanya Wilson,
                                                   Wilson. Supervisor
                                             Criminal History Inquiry Unrt
                                                                      Unit
                                             Access and Dissemination Bureau
                                             Crime Records Service
                                             Texas Department of Public Safety

                                                                                                                             Exhibit

                                                                                                                                16
                                                                                                                           Matsumoto 6/5/20




                                                                                                                        Linton v. Becerra
                                                                                                                           Exhibit 016




       I o rscArve   till exp+ana[an
                   & tun
           reCerve a      explanation or Or live                chak nja me
                                             Uri procedures to chalarn?a    rn criminal
                                                                               Cnmrnal history nrcurd
                                                                                               record inlurrrvrtirxr
                                                                                                      inturrru bon corisairrcd      Trats
                                                                                                                     curtained in a Texas
      record
      ecor0 ,Nell34
               please vrSR
                       vrSf1 htiA::lr.vivi dos.texas.yov
                                           aps.ten3s.yuv arlmirr
                                                          rrtrnir,-; rtstnycnrne_records .pageverrerre9olutionlrhrt
                                                                  rcratnorvcnme_riCOrCi.pi(1eS4rrOrreeolulionhtrn
                    Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 117 of 142




                  TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                           CRIMINAL HIS I ORY

                               Clia:.al IGwa. drlalvc II
                                TTn rlMfrf l, ,; ..141tiJ



                               recant me .irultNmal ..n4 mnk.) fu 4nk+rauóaa
                                                                                           .1,uarxa It fit c.vrprllntM
                                                                  I' Ur Tcu. Ucfntta n rt IyNrr safety ('n+cv+
                               .iota.! S. .yr% At. W.1aiu.al it(uraalix. Icp.4nta .larM .rr4tg.wnvx M enemy, c4 »i+
                                                                                      I. or.ul wax-AN .nwkr nAlArIu
                                .r yla.:U atM.r..rtl P. Iva m rnrnv tnaraal A.u.n .......I          CN.\LTHORCÚy     L.
                                                                                                                      .
                                                                                                                        GHThIL Hi(:UHfXi SFF1'r1GF
                                                                                                                            HUX 4143
                                                                                                                        AUS T W. T EXAS 713765 4143
                                (M DISCLOSURE OF THE INFi)Rwlleixn(uNtAtNlllf% nllzRItiluntiaN RISL7.TITS               PHONE ,.."12-424-7:41/9
                               Sl:ti'I7lLC1ü)d1ti.ALPE.SLTIES. SEE SU' fNJ\4IIIX%III 1III TtXA%c:( )\'LRJr>,1L.ti7CY)DL




77+_iAS 1)kPA KT1lFTvT OF PUBLIC SAFETY
                                    ETY                COMI'lïTR17rD CR I till sm              H Iti 1 I TK Y vm.n+o 0.34
                                                                                                          1                 NO
T1II? FOI                 Y.   )KI) PERTAINS TO LIPS NUMBER TX (127 S I?iS

NAMkaS I
JUNLS.iSXpALL ()WAY NL
N,tNIES.):ENT)ALL !AKA;




FISI   NUMBER                                         DPS N1 -AMER


SOCIAL SW_ RIIY                                       DRW\-FRN 1.14 F.'             F                         ID NIMBER

SEX                                                   RACE                                                    SKIN TONE
Alm .E                                                BLACK                                                   UNKNOWN
IIFJGTIT                                              AA   EIGHT                                              I).\17(()F' BIRTH
602                                                   220
HAIR ('01.(M                                          EYE COLOR                                               FINGERPRINT P.A1I1iRN
             \
IINK SOY, OK COMPLLTt].l' BALD                        BROWN
IiF:YRI' CLASS
5 SI l. lu I G b111

SIUOn1MUM
PI .ACE OF       sum                                  CIT17.F N
CA                                                    1S
u'A Itti,   ,I A ItKS. AND TATTOOS                                                                            ALMS DOE
HAI.I)
DINA
N

DATE OF REPORT                                        ORIGINATION DATE                                        DATE OF I.AST i'PUA 1'F.
n1-0b _01a                                            IYi-10-14+Il0                                           01-09-:11I9

    EA-FAT
              .\RRFti't 1)a'tt:                        I9ä0.06 25
              T1T1F:                                   ADULT
              AGENCY                                   1XHPIXNIII . HOUSTON POLICE: DTPARTMENT

                 TRACKING SITFFiX             'SNIT


                 OFFENSE DATA
                        AGENCY IU Nil BIBER                               's33919
                        OFFENSE DATE                                      191)1N)4-211
                        ARREST OFFENSE                                    FKA( JI)-tI.1   td i I:SF: (1tFINT CARDS
                        CITATION                                          XX

                                                              Page:   1   net   1                             GIU Number     TX
            Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 118 of 142




                OFTENSF: DESC                         CREDIT CARD ABUSE

       PROSECITION DATA
                PROSECUTION AGENCY                    TX 101(115A I)ISTRKT ATTORNEYS OFFICE HOusToN
                A   r tioN                            PRosEnYTOR HAS ( HAM ilq) THE CHARGE
                PitusECUTOR OFFENSE                   TRAUDIILEc, usE         CARDS
                 TrATioN                              X X
                OFFENSE DEC                           CRI11)(11' CARD ARI.:SE
                LEVEL & DEGREE                               JON     - 3R1) DekatEk,

       COURT DATA
              COI IRT AGENCY                                   180T111,1SIRiCT CIMIRT HOI :SION
                                                      TX101225.1
              Cc HIRT (»TENSE                         FRAUD ELEC. IISIt (14131KIA :AM»;
              CTIAMON                                 XX
              OFFENSE DISC                            cREDIT CARD ABUSE
              LEVU. d DEGREE                          EELONY - 3RD DEGREE
                DLSPOSITION                           (N MVP( 111)
                DISPOSITION DATE                      I   9N(I-(1/1-:'2
                SENTENCE DATE                         19:41-08-22
                CAUSE NUMBER                            17020oHno
                FINAL PIE Dtm                         GUILTY
                CONFINENtEN                           r3Y
                SUSPENDED TIME                        P3Y
                PROBATION                             P3Y
                FINE                                  t^d)
                COURT COST
                RECEIVING CUSTODY                     TX 1010356          COMNIuNire suputvisioN L c'tnt it Et -rit >Ns
                                                      DEPARTMENT

       (CURT DATA
                COURT AGENCY                          TX101291 -          leant DISTRICT COURT 110tISTON
                COURT OFFENSE                               A I. ID-ILLEC   USE CREDIT CARDS
                CITATION                              x x
                OFFENSE DISC                          cREDiT cARD ABUSE
                LEvEL & DEGREE                           oNY - 3RD DEGREE
                                                      1-Et
                DISPOSITION                           ImsMiSSED
                DISPOSITION DATE                          '»I-0-!2
                SEN1T.NCE DATE                        1983-08-22
                (AISE NUMBER                          01702011010
                FINAL PLEADING                        t1NR EPOKTE WOK UNKNOWN
                PROVISION                             SFr ASIDE
EVENT CYCLE 2
      TRACKING N( \Milt                  0117670855
      ARREST DATE                        1981 12 16
        111-:                            ADULT
      AGFACV                             TX1010000 - HARRIS CO SO HOUSTON
       A Mk                              JONEN.KEN     i .1. I)WAYNE


       TRACKING SUFFIX           AlOi

       OFFENSE DATA
              AGENCY CASE NU MBP:R                    FP2130314830
              OFFENSE AGENCY                          TX1010000 I [MOMS C:0 so HOI :SUM
              OFFENSE DATE                            1981 12 16
              A R RF:ST OFFI:NSE                      LPSLAW(11. CARRYING WEAPt
              CTIAMON                                 PC 46.0201
              1.E% EL & DEGREE                        MISDEMEASOR - Cl ASS A
              D1sPOSIMON                              RAI I AM 1-ASE1) ON OWN RE<OGNEZANCE
                DISIX ISITIO?4,1 DATE.                1981-12-16
                RE FTRR                               TX101015A DISTRICT ATIORNEYs tn-tx.-E HOUSTON

       NO PROSECLTK" DATA AVAII.ABI

       COURT DATA

                                              Pam 2 1.1 :s                               SE)    nber TX
                   Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 119 of 142




                        COU 1' orFt.Ntil:                l?NIAWFtII.TARRYING wEAPON
                        CITATION                         NC' 46.07(a,
                        Ll?V1:1. S- DEGREE               MISDEMEANOR - CLASS A
                        DISPOSTTION                      CONVICTED
                        DISPOSITION I)A'FF:               1981 12 Ib
                        SENTFNC'F DA tF:                 1981 12 Ie
                        C %I'SF VI AMER                  0631.11101010
                        FIN:iI. PI.F:11)IN(:             L;NREPORTI.DPdR I:NKN(K'N
                        (Y)NFINF%IF:N'I                  P_SD
                        RF(-FIVIM(;C.ISiODY              Tk10I now - HARRIS (()S(.)iI(iUSTON
                                                                                NO CUSTODY
EVENTS     -                            -----
UNAUTHORIZED I.sr. OR DISCLOSURE OF TIM INFORMATION t NM-MINED IN 77fIS RECORD MAY REM fI.T IN
SC1?.F(l_(7(IAfINAI. NF:NAL T1ES. SEE TEXAS GOVERNMENT (Y)I)E SECTION 111.065.
T-ND   t)1 REP( )R l'




                                                Ppqe 3   Ol   3                    SIt7 NumbOr   -n111111
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 120 of 142




                        LEE EXHIBIT H
         Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 121 of 142




Frcm:
Sent:
To:
Subject:
                                     ry                      2018 12:35 PM

                                      Kendalljones FW: dismissal restore firearm rights in      fi

fvi


From: NlCS_LegalResearch [mailto:NtCS_LegalResearch@FBl.6OV]
Seng Th       March     2018 12:16 PM
                                   @doj.ca.gov>
SubJecfi RE: dismissal restore firearm rights in TX




The completion of probation in Texas followed up by a subject receiving a conviction set aside is not a ROR but it does
remove the conviction. The DOA would no longer be prohibiting for firearms purposes.

Thanks



David A. Fazzini
Legal Administrative Specialist
FBI National Instant Criminal Background Check System (NICS) Section
davi d. fazzi ni @!q. [bi, sov
(304) 67s-7te4

This response is case-specific and is based on the information you provided, Variance in the substance of the information you
provided, either by adding, modi$ing, or omining any detail, may change the uccuracy of this response as it applies to your
request. This message has been transmitted to you by the FBI Criminal Justice lnformation Services Division's National lnstant
Criminal Backgrgund Check System Section. The message, along with any attachments, is to be considered confidential and legally
privileged. No part of it is to be disseminaled or reproduced without written consent of the sender. lf you are not the intended
recipient of this message, please destroy it promptly without nny relention, dissemination, or reproduction (unless required by law),
and please notify the sender of the error immediately by separate e-mail or by calling (304) 6?5-7194.




Sent: Thursday, March 22, ZOt,8 2:44 PM
To: NIC_LegalRqqearcfr@fb. j,gov; NICS_LegalResearch <NlCS LeealResearch@FBI.GOV>
Subjec* dismissal restore firearm rights in TX

Hello,
I am in need of clarification of a TX slD   nlsee          attached KendallJones pdf) felony conviction of credit card
abuse in the third degree ln which the person  later after completing his probation received a dismissal and judgment of
                     (
conviction set aslde see kendalljones CORR    pdf  pg 5) I would like to know does this dismissal restore firearms rights in
TX?




                                                                   1


                                                                                            AGO LINTON            160
        Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 122 of 142




Staff Services Analyst
Department of Justice Bureau of Firearms
           & Certificate of Eligibility Section
Phfl
Faxf




CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review,
use or disclosure is prohibited and may violate applicable laws including the Electronic Communications
Privacy Act. If you are not the intended recipient, please contact the sender and destroy all copies of the
communication.




                                                        2

                                                                              AGO LINTON        161
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 123 of 142




                        LEE EXHIBIT I
        Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 124 of 142




From:
Sent:
lo:
Subject
                                 ffflfi5'
                                  Kendall Jones
                                                  2018 8:41AM




From                                               .govl
Sent:
                                        gov>
                uest




I included all the court documents pertaining to the case and the individual does not have a
governors pardon; however the case was dismissed and set aside. That is why the Status
flag was changed from disqualified to unknown. The court documents do not show just a
dismissal, but a dismissed and set aslde.

Please call me directly if you have further questions.

I have been out of the office the past two days due to illness, I am in the office the rest of
the week. lwork 7:lSam - 4:l5pm CST.




                       (phonc)
                       (fu,,r)




From:
Senh                      2 , 2018 1:22 PM

Subject   REr Request for lnformatlon



  CALTTION: Tlris eniail u'as rcceived ll'onr an I:XTlll{NAI- source. use caution rvhen clicl<ing
  linlcs or o1;cnine altachrnerrts.


                                                       1


                                                                    AGO LINTON      162
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 125 of 142




                        LEE EXHIBIT J
                       Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 126 of 142



                                                           Arizona Terminolow Page
                                    Last Updated:                      Monday, July 06, 2015

                               Updates
      Terminologr                                                    Detinition of Terminologr                                     Application of Terminologr                  $
                            Date I      loitials                                                                                                                               a{
                                                    The adult diversion program is a project established by
                                                    the county atlorney's office. Successful completion of
                                                                                                                                                                               z
Adult Diversion Progrem   a4mt07                    the program results in felony charges being dismissed                       rther           rch.                           3
                                                    with prejudice. May be under indicfinent or
                                                                                                                     Needs fu           rcses
                                                                                                                                                                               z
                                                                                                                                                                               Fl
                                                    information-
Arrest Scratched          $n6t07          mtz       Means no complaint  filed. The same as a dismissal.              Final disposition. This is not a conviction.
                                                    Proceeding where individual's appearance bond is
Bond Forfeiture                                     forfeited upon judicial finding of failure to appear after       This is not a linal disposition; needs researched.
                                                    receipt ofnotice.
                                                    In some instances, courts order certa-rn documents or
                                                    portions of documents sealed, meaning they are
Closed Record             04n9rcg         mlz                                                                        Needs fu   rther research.
                                                    unavailable to the public. Additionally, all juvenile
                                                    court proceedings are closed to the public.
                                                    Released for purpose preparatory to retum to the
Conditional Release                                 community and/or work furlough (see A.R.S. 4l-                   This is a conviction.
                                                    t604.1 l ).
                                                    Deferred jail is   a   jail term   to be served in the county
                                                    jail that acondition ofprobation. Further, thejail
                                                                is
                                                    term cannot exceed one year. Deferredjail is imposed
                                                    at sentencing, but often does not begin for a period        of
Deferred Jail                                       time which allows the court to monitor the                       This is a conviction.
                                                    probatione/s performance. It can be deferred, deleted,
                                                    or modified at the court's discretion. It is commonly
                                                    used as an incentive device to ensure compliance with
                                                    the terms of probation.


                                                                                                                     A domestic violence misdemeanant who has not yet
                                                                                                                     successfully completed probation after Deferrcd
                                                                                                                     proceedings under 1&3601(M) is considered
                                                    AZ ST 13-3601(M) (repealed 71/04). For first time                convicted during the probationary period and is
Deferred Proceedings      10/0s/n         mjz
                                                    MCDV conviction with probation prior to 7,tl/04.                 subject to Federal and state lirearm disabilities" If
                                                                                                                     the probation is successfully compleied and
                                                                                                                     dismissed, it is not a conviction and is not subject to
                                                                                                                     Federal and state firearm disabilities.



                                                                                Page 1   of4
                       Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 127 of 142



                                                          Arizona Terminologv Page
                                    Last Updated:                   Monday, July 06, 2015

                                  Updates                                                                                                                              rn
      Terminology                                                 Defi nition of   Terminolory                              Application of Terminologr
                               Date I loic"tt
                                                    Afterthe filing of a complaint" indicnnen! or                                                                      ^l
                                                    information, but prior to a plea of guilty or trial, the
                                                                                                               This is not a conviction for misdemeanors, but all      z
                                                                                                               active misdemeanor deferrals need resegrched for
                                                    subject enters a written agreement between the                                                                     F
                                                    prosecutor and the defendant that ifcertain conditions
                                                                                                               firearm restrictions.                                   z
                                                                                                                                                                       Fl
                                                    .ue met, charges will be dismissed. During the             This is not a conviction for felonies, but the               I


Deferred Prosocution                        mJz     deferred prosecution, the individual is ALWAYS             individual is always under indictment during active
                             'o/5n0tl               under indictnent until successful completion of the        deferrals.
                                                    defened prosecution. Thereforg the individual is
                                                    federally prohibited while serving the defened             A successfully completed deferred prosecution is
                                                    prosecution. This applies to charges that are              not a conviction and is not disqualiging for
                                                    disqualifoing under 922(n).                                firearms.
                                                    The sentence can either be deferred after an
                                                    adjudication of guilt which is a convicrion OR the
                                                    PLEA can be defened without an adjudication
Deferred Sentenie            04rc3tu'    JFK                                                                   Needs researched-
                                                    (whether the sentence is defened or not) it is NOT a
                                                    conviction. Therefore, research is required to
                                                    determine if there was an adjudication of guilt.
Dismissed                                           Dismissed is a final disposition,                          This is not a conviction.

Dismissed Per D.V. Statute   t0i05ltl       mjz     See Deferred Proceedings                                   Sce   Deferred Proceedings

                                                    The case is removed from the court's docket and can
Dismissed With Prejudice                                                                                       This is not a conviction.
                                                    no longer be re-filed.

Dismissed Without                                   The case is removed from the court's docket but may        This is not a conviction. This is a final disposition
                             03fi2n3        rhd
Prejudice                                           be refiled at a later date                                 (unless the charge is retiled)

                                                    An expungement under AZ law does not destroy the
                                                    record ofdisposition, See Op. Atty. Gen. 73-3-L and        This is not a true expu[gement for NICS purposes.
Expungement                  0trcgtrc    JFK        Russell v. Royal Maccabees Life Ins. Co., 193 Ariz.        NOTE: If record indicates (Set-Asidet and
                                                    464,974P-2d443,268 Ar'n. Adv. Rep. 51, Ariz.App.           *Expungedr'   see   Set-Aside
                                                    Div. l, May 07,199E (NO. ICA-CV 974157r.




                                                                             Page 2 of 4
                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 128 of 142



                                                              Arizona Terminology Pase
                                      Last Updated                      Monday, July 06,2015

                                    Updates
         Terminologr                                               Delinition of Terminolory                                       Application of Terminolory
                                 Dete I tniti"l.                                                                                                                                   al
                                                     Adjudicated as a juvenile for an ofense that          if          This is not a conviction. This is an AZ Stste               z
Juvenile Adjudication           03n4fi4    JFK                                                                         Prohibitior UNLESS restoration of firearm rights
                                                     committed by an adult, would be a felony.                                                                                     3
No Complaint Filed                                   This is a final disposition.
                                                                                                                       sranted.                                                    z
                                                                                                                       This is not a conviction.                                   Fl
                                                     A plea by a defendant that     he   will   not dispute the
No Contest                      09nu06,       mJz                                                                      This is a conviction.
                                                     charge.
Nolle Prosequi                                       This is a final disposition.                                      This is uot a conviction.
Nolo Contendere                 09nu06        mtz    See   No Contest                                                  This is a conviction.
                                                                                                                       If dismissal is on the criminal history record no further
                                                     After charges are filed, a written agreement is entered           research is needed. If dismissal is not on the criminal

Pretrial Diversion              04nut0        mlz
                                                     into by ttre prosecutor and the defendang whereupon          if   history record, further iesearch is needed to confirm
                                                     certain conditions are met by the defendant, the                  dismissal. A successfully completed pretrial divenion
                                                     charges are dismissed.                                            is not a conviction and is not disqualifring for
                                                                                                                       firearms-

                                                                                                                       Ifsetaside under 13-907 and'firearm rights
                                                     A prohibiting conviction set aside under A,R.S. l3-907            restoredt is listed on the criminrl history record,
                                                     removes the firearms prohibition UNLESS either of                 this removes the federal and AZ prohibition for this
                                                     the following apply:                                              offense-
SetAside(t)-              Set
                                                     (l) A federal prohibition would remain if the order
Aside PerAZ ST 11907
                                                     contains specific language that the person is not                 Ifset aside under 13-907 is listed but 4firearm
issued   PRIORTOJULY 3,
                                                     relieved of firearm disabilities                                  rights restored'is not listed on the record, the set
2015 OR Issued anytime     if                        (2) For a felony conviction, an AZ state orohibition              eside documentation must be obtained snd
the conviction wrs for a        07tg6ns    JFK                                         *restored"
                                                     remains ifsubject has not been               under AZ             reviewed to determine if this restores federal and
"Serious Offense" (See
                                                     Iaw. An AZ set aside alone (without a specific firearm            AZ firearms rights.
Definition of Set Aside 2 in
                                                     restoration) is not a restoration for purposes ofAZ
entry betow for serious                                                                                                * A set aside/vacate order csn only be issued after a
                                                     state prohibition. The required restoration can be
olfnees)
                                                     either automatic (see automatic ROR) or court ordered             sentence completion and therefore also verifies
                                                     by a provision ofthe set aside itselfor separate court            sentence completion has occurrd on or before the
                                                     order.                                                            date of the set aside-




                                                                              Page 3 of 4
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 129 of 142



                                Arizona Terminologv Page
         Last Updat€d:                    Monday, July 06,2015


                                                                                                                                             F-
                                                                                                                                             N

                         Fireann rights must be restored unless the conviction
                                                                                                                                             z
                         was for a'Serious Offensd - whicn includes (all                                                                     t'r
                         inclusive list) -
                                                                                                                                             z
                                                                                                                                             Fl
                         (a) Fint Degree Murder
                         O) Second Degree Murder
                         (c) Manslaughter
                         (d) Aggravated assault resulting in serious physical
                         injury or involving the discharge,
                         use or threatening exhibition of a deadly weapon or
   07ft6ns    JFK        dangerous insfument
                                                                                     Removes botb federal and AZ state prohibitions   for
                                                                                     thb offense.
                         (e) Sexual Assault
                         (f) Any dangerous crime against children
                         (g) Arson ofan occupied sfucire
                         (h) Armed Robbery
                         0) Burglary in the frst Degree
                         0) Kidnapping
                         {k} Sexud conduct with a minor under fifteen years of
                         age
                         (l) Child prostitution

                          This occurs when ajudge grants probation instead of
                                                                                     This b a conviction-
                          sentencing a dafendant to orison.
                          After the filing of a complaing indicaneng or
                          information, but prior to a plea of guilty or trial, the
                          prosecutor determines thaf it would serve the eads of
                         justice to suspend fufiher prosecution ofa defendant        Tbis is not e conviction, but thc subject is under
                          so that he or she could participate in a defened           indictment or infornnation while pafticipating in the
                          prosecution program. Ifconditions are not satisfied        program. Needs research for completion-
                          prosecution can resume and subject can subsequently
                          be convicted- Referto DEFERRED
                          PROSECUTION.
                         Imposition ofjail and/or prison term is suspended and
                                                                                     Thb b    a   convicffon.
                         individual placed on orobation.
                         See   Sa-Aside                                              Sce   Set-Aside

                                                  Pa€,/e4ol4
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 130 of 142




                        LEE EXHIBIT K
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 131 of 142



                                 Texas Terminology, 4aee
        Iast Updated:                 Sanrrday, December I 6, 201?


                                                                                                                                           F*
                                                                                                                                           6l
                                                                                                                                           GI
                        The defendant has failed to appear as required by the                                                              z
                        conditions ofhis release on his bon4 and the bond has
                                                                                   This is not a conviction.                               F
                        been forfeited. Chapter 22, Texas Code of Criminal                                                                 z
                        Procedure.                                                                                                         Fl
                        This shows the €se u,zts removed from the docket                                                                   o
                                                                                                                                           ()
                        until information is received that shows there is
                                                                                   .This is not a linal disposition.
                        evidence to proceed with the charges or dismiss the
                        charges.

                        Resulting in an indicEnent or under information being
                        dismissed or quashe4 or an acquital or pardon being        T&is is not a conviction
                        received and the arrest orcriminal record is o<punged

                                                                                   Additionat research is required'to deteruine    if
                                                                                   there is a full pordon, a pertial pardon or
                        "Executive Clemency." This relieves persons                conditloirl prdon On$ the full pardol absolver
                        convicted ofa felony ofall or any part oftheir term   of   individuals fiom all leiiel couequences of the
                        imprisonment                                               conviction Sae Can v. State. 19Tex. QApp. 635
                                                                                   (lE8s)lOvemled in part by Lundsfrom V. Stab_- 742
                                                                                   s.w2d 27i.2S?.

                        Subje*     has rsceived clemency discharge. Can also be
                                                                                   This remains a convictiou.
                        called early release.

                        The finding of guilt has been posponed. Under    fi        This is not a conviction, but refex to a pcnding
                         lu't42-12:. The judge may, after hearing a plea of
                                                                                   charge whictr may be dismissed if the defendent
                        guilty or a plea of nolo contenderc, defer the
                                                                                   sstisfied th'e conditions of en ajiniment with the
                        proceedings without entering an adjudication of gtrilt
                                                                                   strte tf it bes been determineA tat    ttre probation
                                                                                                                          ..
                        and place the defendant on probation. This is
                                                                                   hes beer completed (successful or unsuccessful),
                        commonly referred to as Defened Adjudication,
                                                                                   this is not considered e conviction,
                        Ileferred Probation or Defened Seotence.




                                          Updated by DF 11ftt2017
                        Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 132 of 142



                                                              Texas Terminolosv
                                   I.ast Updated:                 Saturday, December 16, 2017


     Terminologr
                                 Updates
                                                                  Definition of Terminologr                                     Application of Terminologr                     €
                                                                                                                                                                               (.I
                             Date I tnitiutt                                                                                                                                   6l
                                                                                                                                                                                     I

                                                    Felony with current/active or past deferred probation.
                                                                                                                  If active or unable to determine completion, subject
                                                                                                                                                                               z
                                                    Probation may be dismissed and discharged early.                                                                           F
Deferred cont               04n5n6         df                                                                     is   still considered under indictmenl per case law-
                                                    You must confirm if the probation is still active or if
                                                                                                                  FLH, [f completed it is not a conviction.                    z
                                                    past defened has been completed.                                                                                           j,

                                                    Felony with violation of probation. The court may
                                                                                                                  This becomes a convictioa if you have an
Defcrred coot              04n4n4          bsb      proceed with an adjudication of guilt on the original
                                                                                                                  adjudication ofguilL
                                                    charge.

                                                    Misdemeanor with current/active deferred probation,           This is not * conviction. Need to check probation
                                                                                                                  for fi rearm restrictions.
                                                    Misdemeanor drug related offenses receiving a
Defcrred cont               loA9n7         df
                                                    defened sentence within the past year will not meet as        Ifa drug arrest     is   within the past year the olfense
                                                    a drug conviction within the past year pursuant to l8         may meet 18 USC          S   922(gX3) as an inference   of
                                                    USC $ 922(eX3).                                               current   use   or unlawful possession.
                                                    MCDV related offenses with past deferred probation
                                                                                                                  This remains a conviction if you have an
Deferrcd cont                                       needs researched to determine     ifan adjudication of
                                                                                                                  adjudication ofguilt
                                                    guilt has been entered.

                                                                                                                  This is not a conviction, but refers to a pending
                                                    Prosecution   ofa   case has been deferred and the subject    charge which may be dismissed if the d€fendant
Deferred Prosecution        04106n7        df
                                                    is under supervision. Charge can still be pending.            satisfied the conditions of an agreement with the
                                                                                                                  $tate.

Dismissed                                           This is a final disposition.                                  This is not a conviction.
                                                    This is not a final closure for the case. It means it has
Disposition Unavrilrble                                                                                           Requires research.
                                                    been undetermined if the case has been filed.

                                                    Indicates the prosecutor reports no case   filing after   a   This is not a conviction when code of E (elapsed
Elapsed   Tine
                                                    locally determined period of time.                            time) is on the record.

                                                    The release, maintenance, dissemination, or use of the
                                                                                                                  This IS a true erpunction and NOT
Expunction                  04n4n4         bab      expunged records and files for any purpose is
                                                                                                                  DISQUALIF"YING for NICS purposes.
                                                    prohibited. Texas Criminal Procedure Article 55.03.

                                                    An order ofadjudication or disposition in a proceeding        This is not a conviction. This is not a TX State
Juvenilc Adjudication       02t071t4       bab
                                                    is not a conviction of crime.                                 Prohibitor.

                                                                     Updated by DF 1126t2O17
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 133 of 142



                               Texas Terminolow Page
        last U$ated:                  Safirday, December 16, ?Al7

                                                                                                                                                  o\
                                                                                                                                                  N
                                                                                                                                                  (\l
                       The Grand Jury did not havc enough information to
                                                                                       This is not a conviction..
                                                                                                                                                  z
                       indictthe individual.
                                                                                                                                                  F
                       The court is unable to locate any case file     or                                                                         z
                                                                                       This is not   r final dispoeition                          Fl
                       information.
                                                                                                                                                  o
                       This is a rsfusal by a prosocutor to prosecute a charge.        This is not a conviction


                       An order of non{isclosure has been issued. lf a
                       penon is placed on.defened adjudication community
                       supervision under Section 5, Article 42.12, Code of
                       Criminal kocedurc, subsequently receives a discharge
                       and dismissal under Scction 5(c0, Article 42.12, and
                                                                                       This is not a conviction
                       satisfies the requiremenB of zubs.(e), the person may
                       petition the court (through a nondisclosure petition)
                       ttrat placed the defendant on deferred adjudiccion for
                       an order of non disclosure under fi Govemment
                       Code 411.081.

                       No tial on the merits ofthc sase. This is a disposition
                       in civil cases only, and would indicate thc the
                                                                                       Thisbnotaconiriction
                       plantiffipetitioner has dropped the zuit. In this context
                       it would only apply to juvenile cases-

                       A motion for    a new   tid   has been granted.   This is not   This typically indir:etes ttet any prior dirsposition is
                       necessarily an appellate resulq as a motion for a new           rcscinde4 and tb6 eg remains pending.,However,
                       trial can be filed and granted before an appeal- It has         th€re er€ instanges w[en this is only giantdd fortle
                       the effect of putting the case back in rhe position     it      punishmmt phase. This is not finrl unhb a
                       was in before nial.                                             disposition follows.




                                         updated     wDF   1f26/no17
                        Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 134 of 142


                                                             Texas Terminology Page
                                 Last Updated:                   Saturday, December 16, 2017

                               Updates
      Terminologr                                                 Definition of Terminolory                                 Application of Terminolory
                             Date I   toiu"t*                                                                                                                            ra
                                                                                                                                                                         a{
                                                   The case is dismissed because of "plea in bar". This                                                                  z
                                                   can be entered because ofa doublejeopardy complaint
                                                                                                                                                                         F
Plea in Bar                04DUt4        bab
                                                   or because the defendant has otherwise shown that
                                                                                                                This is not a conviction.
                                                                                                                                                                         z
                                                   he/she cannot be prosecuted for the offense, regardless                                                               Fl
                                                   of guilt. This destroys the action and bars it from
                                                   further prosecution.

                                                  The status of the court disposition numeric is caused
                                                  by a pre-trial diversion. Usually a probation-type
                                                                                                                This is not a conviction but does suggest the
                                                  disposition, but without requiring the defendant to
                                                                                                                existence of a pending charge. Additional research
Pretrial Diversion         04D4n4        bab      enter a plea. Successful completion will usually result
                                                                                                                is required, if current pre.trial, to determine if the
                                                  in dismissal, but failing to comply with the condition
                                                                                                                individual is under indictmenl
                                                  may result in filing of the charges and a possible
                                                  conviction later.

                                                   Per   TX Art. 60.01(12)(a), a charge that after the arrest
Prosecutor Has Rejected                           ofthe offender, the prosecutor declines to include in
The Charge Without A Pre   07n6n6        df       an information or present to a gnnd jury; or (b) an           This is a final disposition and not a conviction.
Trial Diversion                                   infromation or indictment that, after the arrest ofthe
                                                  offender, the prosecutor refuses to prosecute.

Reduction of State Jail                          Perfi PENAL $ t2.44, a court may punish a defendant            If the conviction is under 12.44{a), the conviction is
Felony Punishment to                             who is convicted of a state jail felony by imposing the
Misdemeanor Punishmenl
                           wnurc         df
                                                 confinement permissible as punishment for a Class A
                                                                                                                a felony. lfthe conviction is under 12.44(b), the
per TX Penal $ 12"44
                                                                                                                conviction is a misdemeanor.
                                                 misdemeanor.


                                                                                                                This is not a disposition, just a change in custody
                                                                                                                status. The relsted charge may still be pending or
Relesscd                   0vt2n6        df       Subject is released on different concurrent supervision.
                                                                                                                the subject may be serving a sentence on that
                                                                                                                charge. Additional research is required.

                                                  Different than a dismissal. The DA! ofTice released or
Released By Authority
                           04n4il4       bnb      transferred without otherwise altering the status of the      This is not e conviction.
DA'sOflice
                                                  case.




                                                                    Updated by DF ff2612017
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 135 of 142



                                        Texas Tgrminolow Pase
                L"ast Updated:               Sanrrday, December 16, 2Ol1



                                                                                                                                                ?a
                                                                                                                                                al
   -.   .,,l:                                                                             i:   i.,/.;-,._._


                                                                                                      ':..    .   ,
                                                                                                                              |::
                                                                                                                                                z
    vut6n7                                                                                .This ls not a donvictiori.:, .'
                                                                                                                              :                 F
   : . :,..'1.  .
                                                                                                                                                z
                                                                                                                                                Fl
                                 The conviction relating to this custody event has been
                                 set aside. A judge discharges the defendant from
                                 community supervision and sets aside the verdict or      This is not a convlction
                                 permits the defendant to withdraw his plea and
                                 dismisses the charge. (see memo)


                                 Ps TX Articles 42A.202 ud42A.204,a judge can
                                 sentence a defendant from 60 to 120 days injail for a
                                                                                          This is a fiaal dispostion and rcmains a conviction
                                 felony offense and at the end ofthe term can change
                                 thejail to probation or leave the defendant injail.

                                 The courts have accepted a plea or found the subject
                                 guilty, but suspaded service of the sentence upon
                                 conditiom. Texas courts have jurisdiction, after         This is not a final disposition.
                                 conviction, to suspend the imposition or execution of
                                 sentence ard invoke probation

                                 A charge  is taken into comideration duringthe
                                 punishment phase of a different charge's adjudication.
                                 The charge was taken into consideration at the
                                 sentencing in another case pursuant to Texas Penal       This is not a conviction
                                 Code, Section 12.45. Usually this results in the
                                 dismissal of the charge after a plea of guilty in the
                                 other case.




                                                 Updated   WDF 1n6f2$17
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 136 of 142



                                  Texas Terminolow Page
        I^ast Updat€d:                Saturday, Decembar 16, 2017


                                                                                                                                      ol
                                                                                                                                      (a
                                                                                                                                      N
                         Per   TX Penal $ 12-45, A person may, with the @nsent                                                        z
                         of the attomey for the slate, admit during the
                                                                                                                                      F
                         sentencing hearing his guilt of one or more                                                                  z
                         unadjudicated offenses and request the court !o take                                                         F1
                                                                                   Tlris is a final dispcition and aot a condctior.
                         each into account in determining sentence for the
                         offense or offenses  ofwhich he stands adjudged grilty-
                         If the couit lawfullytakes into aceount the admined
                         offense, prosecution is baned forthat offense-

                         The disposition of Waived is not fural. Additional
                         research must be conducted to detemine what rras          This is not a tinal dispedti6n
                         acarally waived.




                                         Updated by DF 1l2frnA17
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 137 of 142




                        LEE EXHIBIT L
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 138 of 142


                           'Washineton Terminolosy Page
        LasUpdated:                  Friday, March 15,2019


                                                                                                                                         to
                      A defendang ahhough pleading guilty, continues to                                                                  'lz
                      deny his or her guilt, but enters a plea to avoid fre*
                                                                                                                                         F
                      of greder punishment.                                                                                              z
                                                                                                                                         j,
                      Ifposted as a DISPOSffiON for an offense the
                      defendant is allowed to forfeit their bond or bail as a
                                                                                  This b not a convlction in WA. The chetge ts           o
                      final disposition forthe offense.
                                                                                  dropped.                                               o
                      When a charge is amended to a non-criminal CIVIL
                                                                                  This is not a criminal conviction and does not heet
                      infraction it is"committed" when the defendant admits
                                                                                  922(gf,4) critcria.
                      to theanended charge.


                      Is a mechanism whercby mentally ill penons of
                      varying degrees of dangerousness, previously deemed         This b not e conviction, but requirrs additional
                      insanity acquitees, can be conditionally reintoduced        rcseuch for possible firearms restrictions per
                      into society where it is detennined the conditions   will   e22(sX4).
                      reasonabl5r mitigate the dangerousness


                      Per RCW 13.40.127 of the Juvenile Justice Acg upon
                      successful completion of the deferral the conviction        This is a conviction and can be a federal or a strte
                      can be vacted and dismissed. If the juvenile fails to       prohibitor if the conviction is for a idony unless
                      comply with the terms ofsupervision, the cou* shall         firesrrn righb have becn rcstorcd.
                      enter an order ofdisposition.


                                                                                  This is not a conviction : Htiwever, charges niey be
                      A pre+onviction prognm designod to encourage
                                                                                  pursucd ifaty ofthe terms oftfte egrcement or
                      treatnent and allow a person to avoid a conviction
                                                                                  program are trot complied with. Rescerch for
                      upon successful completion ofthe program.
                                                                                  successful   conplction                            :




                                            Page 1    of5
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 139 of 142



                                       Washington Terminolosy Pase
            L-ast Updatcd:                         Friday, March 15,2019


                                                                                                                                                        N
                                                                                                                                                        l,a
                                                                                                                                                        t\t

                               'i
                                                                                                                                                        zl
                        .'-a
                                    Enumemted Felony Offenses per 9.41.040:                                                                             F
                                    Murder                                                                                                              z
                                                                                                                                                        j,
                                    Manslaughter
                                    Robbery                                                                                                             o
                                                                                               Offenses prior to 0?Ot/198d with dismlssed
                                    Rape
                                                                                               probatiou is not r convicfion unless tlm offense is en
                  1,.   :-          Indecent Libenies
                                                                                               enumeratcd fetony.
                                    Arson
  ':0B,ll$ll9
                                    Assault
                                    Kidnapping
                                                                                               AJI enumerated felonies beforc   Wllll9t4 snil ALL
                                                                                               misdemeenorlfeloly offen*s on or efter 07/01/19E4
                                    Extortion
                                                                                               remains a conviction
                                    Burghry
                                    Controlled Substance Violations under RCW
                                    69.50.401(69.50.401(a) priorto July lst 2004) and
                                    69.50.410




                                    This is a final disposition. Generalty, not a oonviction
                                                                                               This mey or may not be a conviction.
                                    ifthere was no plea or verdict ofguilt entered.

                                    Case is removed from the court docket and can not be
                                                                                               Tbis is not a conviction
                                    re-filcd

                                    Court dismisses the offens€ but does not prohibil the
                                                                                               This is not a colviction- Thb is a linat dispgsition
                                    individual from being rechargpd. lF the charge is
                                                                                               (unless the cherge is rcfiled)
                                    rcfiled it will app€ar as another entry on the record.
                                                                                                                                     '      :r.,


                                    Washington criminal convictiom cannot be expunged          This is nots trueerpingemedfor NICS purprisci




                                                          Page 2   of5
                          Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 140 of 142



                                                       Washineton Terminolocy Pase
                                    Last Updated:                   Friday, March 15,2019

                                  Updates                                                                                                                              ?a
      Terminologl                                                 Delinition of Terminolory                                Application of Terminolory                  to
                              Date I Initirt.                                                                                                                          N
                                                                                                               l. Forany felony offense, 611111992 to present - a      z
                                                                                                               felony juvenile edjudication is a conviction for
                                                                                                                                                                       F
                                                                                                               federel firearms purposes and therefore meets t8        z
                                                                                                               USC 922GXl) unless pardoned./restored/etc.              j

                                                                                                               2. For misdemeanor assault 4th degree, coercion,
                                                                                                               stalking, reckless endan  ge rment criminal tr€spass
                                                    This includes adjudications which were dismissed
                                                                                                               lst degree, or a violation of a protection order
Juvenile Adjudication        05n4n8         cmc     after an adjudication, a period of probation,
                                                                                                               offenses cornmitted on or sfter 7llll993 or
                                                    suspension, or deferral of sentence.
                                                                                                               harassment on or after 061072018: when
                                                                                                               committed hy one familv or household member
                                                                                                               against another - this s WA state Prohibition.

                                                                                                               3. For any off€nse not listed in 1 or 2 above (all
                                                                                                               other misdemeanomr etc.) - this is not a conviction
                                                                                                               and is not a WA stste Prohibition.

                                                                                                               This does not remove a previously existing federal
                                                    A juvenile record may contain any juvenile disposition
                                                                                                               or WA State Prohibition for olTenses on or after
Juvenile Sealed Records      r0/18/18       cmc     before being sealed for certain purposes. RCW $
                                                                                                               0611111992. Juvenile Adjudicstions for offenses
                                                    13.50.0s0 / Rcw $ r3.50.260
                                                                                                               prior to 06/l I 11992 are not viewed as a conviction.

No Charges Filed / No
                             0u05lll        rhd     This is a final disposition and is not a conviction.       This is not a conviction.
Action
Nolle Prosequi                                      Not a conviction.                                          This is not a conviction.
                                                    Is noted in the court segment of the WA criminal
                                                    history record when the offense reduced by the court       The conviction is for a gross misdemeaoor or
Non-felony                   01t07m         rhd
                                                    but the statute for the offense indicates a felony level   misdemcanor level offense.
                                                    onlv
                                                    The statute governing pretrial diversions was repealed
                                                    in 1985, and it applied only to oimes occurring before     This is not g conviction. llowever, if diversion was
Pretrial Diversion           0l/30/14       rhd     July l, 1984. However, Prosecuting Attomey's have          not successfully completed tbetr chorges could still
                                                    the non-statutory authority to enter into a "diversion     be liled. Research for successful completion
                                                    agreement".


                                                                          Page 3 of 5
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 141 of 142



                          lVashin gton Terminolosy Page
        Last Updated:                   Friday, March 15,2019

                                                                                                                                          !+
                                                                                                                                          tn
                                                                                                                                          N
                        Not a finding of grrilt..                                This is not a conviction.                                z
                                                                                                                                          Fr
                        This is nota fmal disposition. It could mean any   of                                                             z
                        the following;                                                                                                    Fl
                                                                                 This is not a conviction. Further research is
                                                                                 required.
                        Released until trial, Releasod on own recognizance,
                        Released on bail/bon4 Released on parole/probation.

                                                                                 This is not a conviction-

                        Stipulated order ofcontinuanco is not a final
                        disposition. The defendant is placed on a probationary
                        period, after suocessful completion the charge is        This is not a conviction-,If probation is not
                        dismissed. lf defendart does not comply with the         coupleted Successfuilyrtnargcs cen be prir:ued.
                        terms, charges can be pursued. Defendant is not          Research for successful completion
                        considered under indictment or information during the
                        probationary period.



                                                                                 Ofienses prior to 07/01n984 with dismlssed
                                                                                 probation is not a conviction untess the offense is an
                                                                                 enumerated felony.
           '.   cmc
                        See   Defcrred Sentence for list ofenumerated felony
                        offenses.                                                All erumerated felonies before 07/U1984 and ALL
                                                                                 mMeneanor/felbny olfenses on or sftcr OZltUl9E4
                                                                                 remeim a conviction i




                                                Page 4   of5
Case 3:18-cv-07653-JD Document 47-6 Filed 06/22/20 Page 142 of 142



                              Washineton Terminolosy Page
        L-ast   Updated:                   Friday, March 15,2019




                                                                                    Offcnses prior to 0TnlnglM with dismissed.
                                                                                    probation is not e coaviction unl,ess the olfense ls
                           After a plea/conviction, the court may zuspend or        etrumereted felony.
                           defer a sentence and place the defendant on probation.
                           See   Deferrcd Scntcncc for tist ofenumerated felony     AII ennmerated felonics before 0711/19E4 and ALL
                           offenses.                                                misdemeanor/fel,ony ofienses on or   *tar Vll0lll984
                                                                                    rcmains a conviction.




                                                                                    Offenses prior to 07/IlUf984 with dismissed
                                                                                    probation is not a conviction unlesc the offense is ao
                                                                                    enumerated felony.
                           Onee the conviction is vacated, il is not disseminated
                           to the publig but the arrest is available to criminal
                                                                                    All enumerated felonics before 07/l/1984 and ALL
                           justice agencies. See Deferred Sentence for list   of
                                                                                    misderneanor/felony olfenses on or after 07101/19&4
                            enumerated felony offenses.
                                                                                    reusins e conviction.




                                                 Page 5 of 5
